Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

WALTER ENERGY, INC.,

 

as U.S. Borrower

 

WESTERN COAL CORP.,

 

WALTER ENERGY CANADA HOLDINGS, INC.,

 

as Canadian Borrowers

 

 

VARIOUS LENDERS,

 

 

and

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT

 

 

--------------------------------------------------------------------------------

 

Dated as of April 1, 2011

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC., CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK and THE BANK OF NOVA SCOTIA,
as JOINT LEAD ARRANGERS and JOINT BOOK-RUNNERS

 

MORGAN STANLEY SENIOR FUNDING, INC., UNION BANK, N.A. AND BANK OF AMERICA, N.A.,

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Definitions and Accounting Terms

1

 

 

 

 

1.01.

 

Defined Terms

1

1.02.

 

Other Definitional Provisions

40

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit

41

 

 

 

 

2.01.

 

The Commitments

41

2.02.

 

Minimum Amount of Each Borrowing

44

2.03.

 

Notice of Borrowing

44

2.04.

 

Disbursement of Funds

45

2.05.

 

Notes

46

2.06.

 

Conversions

46

2.07.

 

Pro Rata Borrowings

47

2.08.

 

Interest

47

2.09.

 

Interest Periods

48

2.10.

 

Increased Costs, Illegality, etc.

49

2.11.

 

Compensation

51

2.12.

 

Change of Lending Office

51

2.13.

 

Replacement of Lenders

52

2.14.

 

Incremental Credit Extensions

53

2.15.

 

Reverse Dutch Auction Repurchases

55

 

 

Extensions of Term Loans and Revolving Loan Commitments

57

2.17.

 

Defaulting Lenders

60

 

 

 

 

SECTION 3.

 

Letters of Credit

61

 

 

 

 

3.01.

 

Letters of Credit

61

3.02.

 

Maximum Letter of Credit Outstandings; Final Maturities

62

3.03.

 

Letter of Credit Requests; Minimum Stated Amount

62

3.04.

 

Letter of Credit Participations

63

3.05.

 

Agreement to Repay Letter of Credit Drawings

65

3.06.

 

Increased Costs

65

 

 

 

 

SECTION 4.

 

Commitment Commission; Fees; Reductions of Commitment

66

 

 

 

 

4.01.

 

Fees

66

4.02.

 

Voluntary Termination of Unutilized Revolving Loan Commitments

67

4.03.

 

Mandatory Reduction of Commitments

68

 

 

 

 

SECTION 5.

 

Prepayments; Payments; Taxes

68

 

 

 

 

5.01.

 

Voluntary Prepayments

68

5.02.

 

Mandatory Repayments

69

5.03.

 

Method and Place of Payment

74

5.04.

 

Net Payments

74

 

 

 

 

SECTION 6.

 

Conditions Precedent to Credit Events on the Initial Borrowing Date

76

 

 

 

 

6.01.

 

Effective Date; Notes

76

 

--------------------------------------------------------------------------------


 

6.02.

 

Representations and Warranties

77

6.03.

 

Officer’s Certificate

77

6.04.

 

Opinions of Counsel

77

6.05.

 

Company Documents; Proceedings; etc.

77

6.06.

 

Consummation of Acquisition, Financing Transactions; etc.

78

6.07.

 

Consummation of the Refinancing

78

6.08.

 

Adverse Change, Approvals

78

6.09.

 

U.S. Guaranty and Collateral Agreement

79

6.10.

 

Canadian Guaranty and Collateral Agreement

80

6.11.

 

Mortgage; Title Insurance; Landlord Waivers; etc.

80

6.12.

 

Financial Statements; Pro Forma Balance Sheet; Projections

82

6.13.

 

Solvency Certificate; Insurance Certificates, etc.

82

6.14.

 

Fees, etc.

82

6.15.

 

Patriot Act

82

6.16.

 

Credit Documentation

83

 

 

 

 

SECTION 7.

 

Conditions Precedent to All Credit Events

83

 

 

 

 

7.01.

 

No Default; Representations and Warranties

83

7.02.

 

Notice of Borrowing; Letter of Credit Request

83

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

83

 

8.01.

 

Organization; Powers

84

8.02.

 

Authorization; Enforceability

84

8.03.

 

No Violation

84

8.04.

 

Approvals

84

8.05.

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

84

8.06.

 

Litigation

86

8.07.

 

True and Complete Disclosure

86

8.08.

 

Use of Proceeds; Margin Regulations

86

8.09.

 

Tax Returns and Payments

86

8.10.

 

Compliance with ERISA

86

8.11.

 

Security Documents

87

8.12.

 

Properties

88

8.13.

 

Subsidiaries

88

8.14.

 

Compliance with Statutes, etc.

88

8.15.

 

Investment Company Act

89

8.16.

 

Environmental Matters

89

8.17.

 

Employment and Labor Relations

89

8.18.

 

Intellectual Property, etc.

89

8.19.

 

Representations and Warranties in Acquisition Agreement

90

8.20.

 

Foreign Assets Control Regulations, Etc.

90

 

 

 

 

SECTION 9.

 

Affirmative Covenants

90

 

 

 

 

9.01.

 

Information Covenants

90

9.02.

 

Books, Records and Inspections

92

9.03.

 

Maintenance of Property; Insurance

93

9.04.

 

Existence; Franchises

93

9.05.

 

Compliance with Statutes, etc.

93

9.06.

 

Compliance with Environmental Laws

94

 

ii

--------------------------------------------------------------------------------


 

9.07.

 

ERISA

94

9.08.

 

End of Fiscal Years; Fiscal Quarters

94

9.09.

 

Payment of Taxes

95

9.10.

 

Use of Proceeds

95

9.11.

 

Additional Security; Further Assurances; etc.

95

9.12.

 

Interest Rate Protection

96

9.13.

 

Ratings

96

 

 

 

 

SECTION 10.

 

Negative Covenants

97

 

 

 

 

10.01.

 

Liens

97

10.02.

 

Consolidation, Merger, Amalgamation, Purchase or Sale of Assets, etc.

100

10.03.

 

Dividends

103

10.04.

 

Indebtedness

104

10.05.

 

Advances, Investments and Loans

106

10.06.

 

Transactions with Affiliates

109

10.07.

 

Interest Coverage Ratio

110

10.08.

 

Total Leverage Ratio

110

10.09.

 

Limitation on Certain Restrictions on Subsidiaries

111

10.10.

 

Business; etc.

111

 

 

 

 

SECTION 11.

 

Events of Default

111

 

 

 

 

11.01.

 

Payments

111

11.02.

 

Representations, etc.

111

11.03.

 

Covenants

111

11.04.

 

Default Under Other Agreements

112

11.05.

 

Bankruptcy, etc.

112

11.06.

 

ERISA

112

11.07.

 

Security Documents

113

11.08.

 

Guaranties

113

11.09.

 

Judgments

113

11.10.

 

Change of Control

113

 

 

 

 

SECTION 12.

 

The Administrative Agent

114

 

 

 

 

12.01.

 

Appointment

114

12.02.

 

Nature of Duties

115

12.03.

 

Lack of Reliance on the Administrative Agent

115

12.04.

 

Certain Rights of the Administrative Agent

115

12.05.

 

Reliance

116

12.06.

 

Indemnification

116

12.07.

 

The Administrative Agent in its Individual Capacity

116

12.08.

 

Holders

116

12.09.

 

Resignation by the Administrative Agent

116

12.10.

 

Collateral Matters

117

12.11.

 

Delivery of Information

118

 

 

 

 

SECTION 13.

 

Miscellaneous

119

 

 

 

 

13.01.

 

Payment of Expenses, etc.

119

13.02.

 

Right of Setoff

120

13.03.

 

Notices

120

 

iii

--------------------------------------------------------------------------------


 

13.04.

 

Benefit of Agreement; Assignments; Participations

121

13.05.

 

No Waiver; Remedies Cumulative

123

13.06.

 

Payments Pro Rata

123

13.07.

 

Calculations; Computations

124

13.08.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

124

13.09.

 

Counterparts

125

13.10.

 

Effectiveness

125

13.11.

 

Headings Descriptive

125

13.12.

 

Amendment or Waiver; etc.

125

13.13.

 

Survival

128

13.14.

 

Domicile of Loans

128

13.15.

 

Register

128

13.16.

 

Confidentiality

129

13.17.

 

Patriot Act

130

13.18.

 

Interest Rate Limitation

130

13.19.

 

Judgment Currency

130

13.20.

 

No Fiduciary Duty

131

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Commitments

SCHEDULE 1.01(b)

 

Lender Addresses

SCHEDULE 1.01(c)

 

Existing Letters of Credit

SCHEDULE 1.01(d)

 

Permitted Sale Leaseback

SCHEDULE 1.01(e)

 

Immaterial Subsidiaries

SCHEDULE 1.01(f)

 

Outside Letters of Credit

SCHEDULE 2.15

 

Reverse Dutch Auction Procedures

SCHEDULE 8.11(a)

 

Financing Statements

SCHEDULE 8.12

 

Real Property

SCHEDULE 8.13

 

Subsidiaries

SCHEDULE 8.16

 

Environmental Matters

SCHEDULE 9.08

 

Fiscal Quarter

SCHEDULE 10.01

 

Existing Liens

SCHEDULE 10.02

 

Subsidiaries and Investments

SCHEDULE 10.02(v)

 

Dispositions

SCHEDULE 10.03(vi)

 

Dividends

SCHEDULE 10.04

 

Existing Indebtedness

SCHEDULE 10.05

 

Existing Investments

SCHEDULE 10.05(xiv)

 

Joint Ventures

SCHEDULE 10.05(xv)

 

Intercompany Indebtedness

SCHEDULE 10.05(xvi)

 

Investments in Newly Formed Foreign Subsidiaries

SCHEDULE 10.09

 

Existing Restrictions

 

EXHIBIT A-1

 

Form of Notice of Borrowing

EXHIBIT A-2

 

Form of Notice of Conversion/Continuation

EXHIBIT B-1

 

Form of A Term Note

EXHIBIT B-2

 

Form of B Term Note

EXHIBIT B-3

 

Form of Revolving Note

EXHIBIT B-4

 

Form of Swingline Note

EXHIBIT C

 

Form of Letter of Credit Request

EXHIBIT D

 

Form of Section 5.04(b)(ii) Certificate

EXHIBIT E

 

Form of Opinion of Simpson Thacher & Bartlett LLP, counsel to the Credit Parties

EXHIBIT F

 

Form of Officers’ Certificate

EXHIBIT G-1

 

Form of U.S. Guaranty and Collateral Agreement

EXHIBIT G-2

 

Form of Canadian Guaranty and Collateral Agreement

EXHIBIT H

 

Form of Solvency Certificate

EXHIBIT I

 

Form of Compliance Certificate

EXHIBIT J

 

Form of Assignment and Assumption Agreement

EXHIBIT K

 

Form of Intercompany Note

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of April 1, 2011, among Walter Energy, Inc., a
Delaware corporation, Western Coal Corp., a corporation existing under the laws
of the Canadian province of British Columbia, Walter Energy Canada
Holdings, Inc., a corporation existing under the laws of the Canadian province
of British Columbia, the Lenders party hereto from time to time and Morgan
Stanley Senior Funding, Inc., as Administrative Agent.  All capitalized terms
used herein and defined in Section 1.01 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.           Definitions and Accounting Terms.

 

1.01.        Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“A Term Loan” shall have the meaning provided in Section 2.01(a).

 

“A Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “A Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.03 and/or 11.

 

“A Term Loan Maturity Date” shall mean the fifth anniversary of the Initial
Borrowing Date.

 

“A Term Note” shall have the meaning provided in Section 2.05(a).

 

“A TL Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is equal to the aggregate principal amount of
all A Term Loans outstanding at such time and the denominator of which is equal
to the aggregate principal amount of all Term Loans outstanding at such time.

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
U.S. Borrower or (y) 100% of the Equity Interests of any such Person, which
Person shall, as a result of the acquisition of such Equity Interests, become a
Subsidiary of the U.S. Borrower.

 

“Acquisition” shall mean the U.S. Borrower’s indirect acquisition of 100% of the
outstanding capital stock of Target, pursuant to a court-approved plan of
arrangement as set forth in the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Arrangement Agreement dated as of
December 2, 2010 by and among the U.S. Borrower and the Target (as amended
through the date hereof).

 

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

--------------------------------------------------------------------------------


 

“Additional Lender” shall have the meaning provided in Section 2.14(d).

 

“Additional Security Documents” shall have the meaning provided in
Section 9.11(b).

 

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.  For purposes of calculating
Adjusted Consolidated Working Capital for any period in which a Permitted
Acquisition occurs, the “consolidated current assets” and “consolidated current
liabilities” of any Acquired Entity or Business (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) as of the date such Permitted Acquisition is consummated shall be added
to Consolidated Current Assets or Consolidated Current Liabilities, as the case
may be, as of the first day of the applicable period.

 

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of the U.S. Borrower or
any Subsidiary thereof.

 

“Agent-Related Person” shall have the meaning set forth in Schedule 2.15.

 

“Aggregate Canadian Borrower Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Canadian Borrower Revolving Loans then
outstanding (for this purpose, using the Dollar Equivalent of amounts not
denominated in Dollars), (b) the aggregate amount of all Letter of Credit
Outstandings (for this purpose, using the Dollar Equivalent of amounts not
denominated in Dollars) at such time in respect of Letters of Credit issued for
the accounts of the Canadian Borrowers (exclusive of Letter of Credit
Outstandings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Canadian Borrower Revolving Loans or
Canadian Borrower Swingline Loans) and (c) the aggregate principal amount of all
Canadian Borrower Swingline Loans (for this purpose, using the Dollar Equivalent
of amounts not denominated in Dollars) then outstanding (exclusive of Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Canadian Borrower Revolving Loans).

 

2

--------------------------------------------------------------------------------


 

“Aggregate Canadian Dollar Denominated Exposure” shall mean, at any time, the
sum of (a) the aggregate principal amount of all Canadian Dollar Denominated
Revolving Loans then outstanding (for this purpose, using the Dollar Equivalent
of such amounts), (b) the aggregate amount of all Letter of Credit Outstandings
(for this purpose, using the Dollar Equivalent of such amounts) at such time in
respect of Letters of Credit denominated in Canadian Dollars (exclusive of
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans or Swingline Loans) and (c) the aggregate principal amount of all Canadian
Dollar Denominated Swingline Loans (for this purpose, using the Dollar
Equivalent of such amounts) then outstanding (exclusive of Swingline Loans which
are repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans).

 

“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans then outstanding (for this purpose,
using the Dollar Equivalent of amounts not denominated in Dollars), (b) the
aggregate amount of all Letter of Credit Outstandings (for this purpose, using
the Dollar Equivalent of amounts not denominated in Dollars) at such time
(exclusive of Letter of Credit Outstandings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Loans) and (c) the aggregate principal amount of all Swingline Loans (for this
purpose, using the Dollar Equivalent of amounts not denominated in Dollars) then
outstanding (exclusive of Swingline Loans which are repaid with the proceeds of,
and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans).

 

“Aggregate Letter of Credit Exposure” shall mean, at any time, the aggregate
amount of all Letter of Credit Outstandings (for this purpose, using the Dollar
Equivalent of amounts not denominated in Dollars) at such time. The Letter of
Credit Exposure of any Lender at any time shall be its RL Percentage of the
total Letter of Credit Exposure at such time.

 

“Aggregate Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans (for this purpose, using the Dollar Equivalent of
amounts not denominated in Dollars) outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its RL Percentage of the total
Swingline Exposure at such time.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Payment Date, 50%; provided that if on the last day of the relevant Excess
Cash Payment Period, the Total Leverage Ratio for the Test Period then most
recently ended (as set forth in the officer’s certificate delivered (or required
to be delivered) with respect to such Test Period pursuant to Section 9.01(e))
is (i)(a) less than 1.50:1.00 and (b) greater than or equal to 1.00:1.00, then
the Applicable Excess Cash Flow Percentage shall instead be 25% or (ii) less
than 1.00:1.00, then the Applicable Excess Cash Flow Percentage shall instead
be 0%.

 

“Applicable Margin” initially shall mean a percentage per annum equal to:

 

(i)            in the case of A Term Loans maintained as (A) Base Rate Loans,
2.00%, and (B) LIBOR Loans, 3.00%;

 

(ii)           in the case of B Term Loans maintained as (A) Base Rate Loans,
2.00% and (B) LIBOR Loans, 3.00% ;

 

(iii)          in the case of Revolving Loans maintained as (A) Base Rate Loans,
2.00% (B) 

 

3

--------------------------------------------------------------------------------


 

LIBOR Loans, 3.00%, (C) Canadian Prime Rate Loans, 2.00% and (D) Canadian CDOR
Rate Loans, 3.00%; and

 

(iv)          in the case of Swingline Loans, maintained as (A) Base Rate Loans,
2.00% and (B) Canadian Prime Rate Loans, 2.00%.

 

From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for any Tranche of Loans than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Tranches of
Loans (hereinafter, the “Adjustable Applicable Margins”) shall be those set
forth below opposite the Total Leverage Ratio indicated to have been achieved in
any certificate delivered in accordance with the following sentence:

 

Total Leverage Ratio

 

B Term Loan
LIBOR Margin

 

B Term Loan,
Base Rate
Margin

 

A Term Loan and
Revolving
Loan LIBOR
Margin

 

A Term Loan, Revolving
Loan and Swingline Loan
Base Rate Margin

 

Revolving
Loan CDOR Rate
Margin

 

Revolving
Loan and Swingline
Loan Canadian
Prime Rate Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than 2.00 to 1.00

 

3.00

%

2.00

%

3.00

%

2.00

%

3.00

%

2.00

%

Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00

 

2.75

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00

 

2.75

%

1.75

%

2.50

%

1.50

%

2.50

%

1.50

%

Less than or equal to 1.00 to 1.00

 

2.75

%

1.75

%

2.25

%

1.25

%

2.25

%

1.25

%

 

The Total Leverage Ratio used in a determination of Adjustable Applicable
Margins shall be determined based on the delivery of a certificate of the U.S.
Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
the U.S. Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
Fiscal Quarter of the U.S. Borrower, and within 90 days of the last day of the
Fiscal Year which certificate shall set forth the calculation of the Total
Leverage Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date.  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the date on which the next certificate is delivered to the
Administrative Agent (such date, the “End Date”).  Notwithstanding anything to
the contrary contained above in this definition, the Adjustable Applicable
Margins shall be the highest adjustable applicable margins set forth in the
chart above for the respective Tranche (x) at all times during which there shall
exist any Event of Default and (y) and with respect to A Term Loans, Revolving
Loans and Swingline Loans at all times prior to the date of delivery of the
financial statements pursuant to Section 9.01(a) for the Fiscal Quarter of the
U.S. Borrower ended June 30, 2011.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Total Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant period pursuant to Sections 2.08(a) and (b) and
4.01(b) as a result of the miscalculation of the Total Leverage Ratio shall be
deemed to be (and shall be)

 

4

--------------------------------------------------------------------------------


 

due and payable under the relevant provisions of Section 2.08(a) or (b) or
Section 4.01(b), as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section on the same basis as if the
Total Leverage Ratio had been accurately set forth in such Quarterly Pricing
Certificate (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.08(d), in accordance with the terms of this
Agreement).

 

“Applicable Threshold Price” shall have the meaning set forth in Schedule 2.15.

 

“Approved Fund” shall mean with respect to any Lender which is a fund that
invests in loans, any other fund that invests in loans that is managed by the
same investment advisor as such Lender or by an Affiliate of such Lender or such
investment advisor.

 

“Asset Sale” shall mean any sale, transfer or other disposition by the U.S.
Borrower or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to the U.S. Borrower or a Wholly-Owned
Subsidiary of the U.S. Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person),
but (x) excluding sales of assets pursuant to Sections 10.02(ii), (vi), (vii),
(viii), (ix), (x), (xi), (xii), (xiv) and (xv) and (y) any other sale, transfer
or disposition (for such purpose, treating any series of related sales,
transfers or dispositions as a single such transaction) that generates Net Sale
Proceeds of less than $10,000,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).

 

“Auction” shall have the meaning set forth in Section 2.15(a).

 

“Auction Amount” has the meaning set forth in Schedule 2.15.

 

“Auction Assignment and Assumption” has the meaning set forth in Schedule 2.15.

 

“Auction Manager” shall have the meaning set forth in Section 2.15(a).

 

“Auction Notice” has the meaning set forth in Schedule 2.15.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrowers to deliver such notices pursuant to this Agreement, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, controller or principal accounting officer of the
Borrowers, and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of the Borrowers.

 

“Available Currency” shall mean U.S. Dollars and Canadian Dollars.

 

“B Term Loan” shall have the meaning provided in Section 2.01(b).

 

“B Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “B Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.03 and/or 11.

 

5

--------------------------------------------------------------------------------


 

“B Term Loan Lender” shall have the meaning set forth in Section 5.02(j).

 

“B Term Loan Maturity Date” shall mean the seventh anniversary of the Initial
Borrowing Date.

 

“B Term Note” shall have the meaning provided in Section 2.05(a).

 

“B TL Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is equal to the aggregate principal amount of
all B Term Loans outstanding at such time and the denominator of which is equal
to the aggregate principal amount of all Term Loans outstanding at such time.

 

“Back-Stop Arrangements” shall mean Letter of Credit Back-Stop Arrangements.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars
with a one-month interest period commencing on such day plus 1.00% and (iv) when
calculating interest on B Term Loans, 2.00% per annum. For purposes of this
definition, the LIBO Rate shall be determined using the LIBO Rate as otherwise
determined by the Administrative Agent in accordance with the definition of LIBO
Rate, except that (x) if a given day is a Business Day, such determination shall
be made on such day (rather than two Business Days prior to the commencement of
an Interest Period) or (y) if a given day is not a Business Day, the LIBO Rate
for such day shall be the rate determined by the Administrative Agent pursuant
to preceding clause (x) for the most recent Business Day preceding such day. 
Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Rate or such LIBO Rate shall be effective as of the opening of
business on the day of such change in the Prime Lending Rate, the Federal Funds
Rate or such LIBO Rate, respectively.

 

“Base Rate Loan” shall mean (i) each U.S. Dollar Denominated Swingline Loan and
(ii) each other U.S. Dollar Denominated Loan designated or deemed designated as
such by the relevant Borrower of such U.S. Dollar Denominated Loan at the time
of the incurrence thereof or conversion thereto.

 

“Borrowers” shall mean, collectively, the U.S. Borrower and the Canadian
Borrowers.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
denominated in a single available currency by a Borrower from all the Lenders
having Commitments of the respective Tranche (or from the Swingline Lender in
the case of Swingline Loans) on a given date (or resulting from a conversion or
conversions on such date) having in the case of LIBOR Loans and Canadian CDOR
Rate Loans the same Interest Period, provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
LIBOR Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and
(ii) (x) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day which is a Business
Day described in clause (i) above and which is also a day for trading by and
between banks in Dollar deposits or Canadian Dollar deposits, as applicable, in
the London interbank market and (y) with respect to all notices, disbursements
or payments

 

6

--------------------------------------------------------------------------------


 

by the Canadian Borrowers with respect to the Canadian Borrower Revolving Loans,
any day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York or Toronto, Canada are authorized or required by law to
close.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 9.01(a) or (b), as applicable; provided that,
with respect to any event required to be calculated on a Pro Forma Basis that
occurs prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to June 30, 2011, the “Calculation Period” shall be the period of
four consecutive Fiscal Quarters of the U.S. Borrower ended March 31, 2011
(taken as one accounting period), with Consolidated EBITDA, Consolidated
Interest Expense (prior to giving pro forma effect to the applicable event
required to be calculated on a Pro Forma Basis) being as set forth in the
definition of “Test Period”.

 

“Canadian Borrowers” shall mean Western Coal Corp., Walter Energy Canada
Holdings, Inc. and any Successor Borrower of either such entity permitted
pursuant to 10.02(x).

 

“Canadian Borrower Loans” shall mean each Canadian Borrower Revolving Loan and
each Canadian Borrower Swingline Loan.

 

“Canadian Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(c).

 

“Canadian Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(d).

 

“Canadian CDOR Rate” shall mean for any borrowing of Canadian CDOR Rate Loans on
any date of determination, the arithmetic average of the discount rates
(calculated on an annual basis and rounded to the nearest one-hundredth of 1%,
with five-thousandths of 1% being rounded up) for Canadian dollar banker’s
acceptances having an aggregate face amount equal to the applicable borrowing of
Canadian CDOR Rate Loans and with a term equal or comparable to the applicable
Interest Period, that appears on the Reuters Service page CDOR (or such other
page as is a replacement page for such banker’s acceptances) at approximately
10:00 a.m., Toronto time, on such date (as adjusted by the Administrative Agent
after 10:00 a.m., Toronto time, to reflect any error in any posted rate or in
the posted average annual rate subsequently identified by Reuters).

 

“Canadian CDOR Rate Loans” shall mean each Canadian Dollar Denominated Loan
(other than a Swingline Loan) designated as such by the relevant Borrower of
such Canadian Dollar Denominated Loan at the time of the incurrence thereof or
conversion thereto.

 

“Canadian Credit Parties” shall mean the Canadian Borrowers and the Canadian
Subsidiary Guarantors.

 

“Canadian Dollar Denominated Loans” shall mean each Loan denominated in Canadian
Dollars at the time of the incurrence thereof.

 

“Canadian Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in Canadian Dollars at the time of the incurrence thereof.

 

7

--------------------------------------------------------------------------------


 

“Canadian Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in Canadian Dollars at the time of the incurrence thereof.

 

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian dollars).

 

“Canadian GAAP” shall mean generally accepted accounting principles in Canada,
as recommended from time to time by the Canadian Institute of Chartered
Accountants, applied on a consistent basis.

 

“Canadian GCA Collateral” shall mean all “Collateral” as defined in the Canadian
Guaranty and Collateral Agreement.

 

“Canadian Guaranty” shall mean the guaranty of the Canadian Subsidiary
Guarantors pursuant to Article II of the Canadian Guaranty and Collateral
Agreement.

 

“Canadian Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.10.

 

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of some or all of the debts of a Person or
a stay of proceedings to enforce some or all claims of creditors against a
Person.

 

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).

 

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
expressed on the basis of a 365-day year equal to the greater of (i) the per
annum rate of interest quoted or established as the “prime rate” of the
Administrative Agent (or a Lender reasonably acceptable to the Administrative
Agent) which it quotes or establishes for such day as its reference rate of
interest in order to determine interest rates for commercial loans in Canadian
Dollars in Canada to its Canadian borrowers and (ii) the average rate for
Canadian Dollar bankers’ acceptances having a term of 30 days that appears on
Reuters Screen CDOR Page (or such other page as may be selected by the
Administrative Agent (or a Lender reasonably acceptable to the Administrative
Agent) as a replacement page for such bankers’ acceptances if such screen is not
available) at approximately 10:00 A.M. (Toronto time) on such day plus 50 basis
points per annum, adjusted automatically with each quoted or established change
in such rate, all without the necessity of any notice to any Borrower or any
other Person. Any change in the Canadian Prime Rate due to a change in the
“prime rate” or the average rate for Canadian Dollar bankers’ acceptances shall
be effective as of the opening of business on the effective day of such change
in the “prime rate” or the average rate for Canadian Dollar bankers’
acceptances, respectively.

 

“Canadian Prime Rate Loans” shall mean (a) each Canadian Dollar Denominated
Swingline Loan and (b) each Canadian Dollar Denominated Revolving Loan during
the period which it bears interest at a rate determined by reference to the
Canadian Prime Rate.

 

“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in Canada or any Province or territory thereof.

 

“Canadian Subsidiary Guarantors” shall mean each Wholly-Owned Canadian
Subsidiary of the U.S. Borrower that is party to the Canadian Guaranty and
Collateral Agreement, unless and until

 

8

--------------------------------------------------------------------------------


 

such time as the respective Subsidiary is released from all of its obligations
under the Canadian Guaranty and Collateral Agreement in accordance with the
terms and provisions thereof.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles,
provided that notwithstanding the foregoing, in no event will any obligation in
respect of a lease that would have been categorized as an operating lease in
accordance with GAAP on the Effective Date be considered a Capitalized Lease
Obligation.

 

“Cardem” shall mean Cardem Insurance Co., Ltd., a Bermuda corporation.

 

“Cash Equivalents” shall mean, as to any Person,

 

(i)            securities issued or unconditionally guaranteed by the United
States government or the government of Canada and, in each case, or any agency
or instrumentality thereof, in each case having maturities of not more than
twenty-four months from the date of acquisition thereof;

 

(ii)           securities issued by any state of the United States of America,
any province of Canada or any political subdivision of any such state, province
or any public instrumentality thereof or any political subdivision of any such
state or any public instrumentality thereof having maturities of not more than
twenty-four months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);

 

(iii)          commercial paper maturing no more than 12 months after the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

 

(iv)          domestic, LIBOR certificates and CDOR certificates of deposit
maturing no more than two years (and with respect to bankers’ acceptances,
twelve months) after the date of acquisition thereof issued by any Lender or any
other bank having combined capital and surplus of not less than $500,000,000 in
the case of domestic banks and $100,000,000 (or the Dollar Equivalent thereof)
in the case of foreign banks;

 

(v)           repurchase agreements with a term of not more than 90 days for
underlying securities of the type described in clauses (i), (ii) and (iv) above
entered into with any bank meeting the qualifications specified in clause
(iv) above or securities dealers or recognized national standing;

 

(vi)          marketable short-term money market and similar funds (x) either
having assets in excess of $500,000,000 or (y) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

 

9

--------------------------------------------------------------------------------


 

(vii)         shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (i) through
(vi) above;

 

(viii)        in the case of Investments by any Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such foreign
Subsidiary is located or in which such Investment is made; and

 

(ix)           Investment of assets made pursuant to any non-qualified deferred
compensation plan sponsored by the U.S. Borrower or its Subsidiaries.

 

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more on a fully diluted basis of the
economic or voting interests in the U.S. Borrower’s capital stock or (ii) the
Board of Directors of the U.S. Borrower shall cease to consist of a majority of
Continuing Directors.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all U.S. GCA
Collateral, all Canadian GCA Collateral, all Mortgaged Properties and all cash
and Cash Equivalents delivered as collateral pursuant to Section 5.02 or 11.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., an A Term
Loan Commitment, a B Term Loan Commitment or a Revolving Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Company Material Adverse Effect” shall mean “Company Material Adverse Effect”
as defined in the Acquisition Agreement.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the U.S. Borrower and its Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the U.S. Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

 

10

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

 

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for the U.S. Borrower and its Subsidiaries for such period:

 

(i)            total interest expense and to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, bank fees and costs of
surety bonds in connection with financing activities,

 

(ii)           provision for taxes based on income, profits or capital,
including federal, foreign state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations,

 

(iii)          depreciation, depletion and amortization, including the
amortization of deferred financing fees or costs, capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs, contract acquisition costs, and amortization of unrecognized prior
service costs and actuarial losses related to pension and other post-employment
benefits,

 

(iv)          Non-Cash Charges,

 

(v)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any Non-Wholly Owned Subsidiary deducted (and not added back) in such period in
arriving at Consolidated Net Income,

 

(vi)          any costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the U.S. Borrower or net cash proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests) of the U.S. Borrower,

 

(vii)         to the extent covered by insurance and actually reimbursed, or, so
long as the U.S. Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within such 365 days), expenses with respect to liability or
casualty events or business interruption,

 

(viii)        extraordinary losses and unusual or nonrecurring charges, and

 

(vix)        with respect to any joint venture, an amount equal to the
proportion of those items described in clauses (ii) and (iii) above relating to
such joint venture corresponding to the U.S. Borrower’s and its Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Subsidiary),

 

less

 

11

--------------------------------------------------------------------------------


 

(b)           without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)            extraordinary gains and unusual or non-recurring gains,

 

(ii)           non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period),

 

(iii)          gains on asset sales (other than asset sales in the ordinary
course of business),

 

(iv)          actuarial gains related to pension and other post-employment
benefits, and

 

(v)           cash expenditures (or any netting arrangements resulting in
increased cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such income were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted,

 

in each case, as determined on a consolidated basis for the U.S. Borrower and
its Subsidiaries in accordance with GAAP; provided that

 

(i)               to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness or intercompany
balances (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk), and

 

(ii)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations.

 

“Consolidated Interest Expense” shall mean, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the U.S.
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the U.S. Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Interest Rate
Protection Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP, but excluding, for the
avoidance of doubt, the amortization of financing fees).  Notwithstanding
anything to the contrary contained above, for purposes of determining the
Interest Expense Coverage Ratio, to the extent Consolidated Interest Expense is
to be determined for any Test Period which ends prior to the first anniversary
of the Initial Borrowing Date, Consolidated Interest Expense for all portions of
such period occurring prior to the Initial Borrowing Date shall be calculated in
accordance with the definition of Test Period contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the U.S. Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
after any after-tax effects of,

 

(a)           extraordinary items for such period,

 

(b)           the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income,

 

12

--------------------------------------------------------------------------------


 

(c)           expenses incurred in connection with the Acquisition incurred
during such period,

 

(d)           any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction,

 

(e)           any effect of income or loss for such period attributable to the
early extinguishment of Indebtedness,

 

(f)            accruals and reserves established or adjusted within twelve
months after the Effective Date that are so required to be established as a
result of the Acquisition in accordance with GAAP or changes as a result of
adoption of or modification of accounting policies during such period,

 

(g)           the mark-to-market effects on net income during the period of any
derivatives or similar financial instruments, including the ineffective portion
of hedging arrangements, and including such effects settled in cash in the
period,

 

(h)           the amount of any net income (or loss) for such period from
disposed or discontinued operations

 

(i)            the net income for such period of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting, shall be
excluded; provided that Consolidated Net Income of the U.S. Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash or Cash Equivalents)
to the referent Person thereof in respect of such period, and

 

(j)            the net income for such period of any Subsidiary (other than any
Guarantor) shall be excluded if the declaration or payment of dividends or
similar distributions by that Subsidiary of its Net Income is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Subsidiary or its
stockholders, unless (x) such restriction with respect to the payment of
dividends or similar distributions has been legally waived or (y) such
restriction is otherwise permitted hereunder; provided that Consolidated Net
Income of the U.S. Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the U.S. Borrower or a Subsidiary in
respect of such period, to the extent not already included therein,

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the U.S. Borrower and its Subsidiaries), as a result
of the Transaction, any consummated acquisition whether consummated before or
after the Effective Date, or the amortization or write-off of any amounts
thereof.

 

“Consolidated Total Assets” as to any Person, shall mean the total assets of
such Person and its Subsidiaries determined on a consolidated basis determined
in accordance with GAAP.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”)

 

13

--------------------------------------------------------------------------------


 

of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Continuing Director” shall mean an individual (a) who is a member of the board
of directors of the U.S. Borrower on the Effective Date, (b) who, as of the date
of determination, has been a member of such board of directors for at least the
twelve preceding months or (c) has been nominated to be a member of such board
of directors by a majority of the other Continuing Directors then in office.

 

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow”.

 

“Credit Documents” shall mean this Agreement, the Canadian Guaranty and
Collateral Agreement, the U.S. Guaranty and Collateral Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note and each other Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

 

“Credit Party” shall mean the Borrowers and each Guarantor.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to (x) the
amount of Excess Cash Flow for all Excess Cash Flow Periods ending after the
Initial Borrowing Date which is not (and, in the case of any Excess Cash Flow
Period where the respective required date of prepayment has not yet occurred
pursuant to Section 5.02(e), will not on such date of required prepayment be)
required to be applied in accordance with Section 5.02(e) minus (y) the sum of
(i) the aggregate amount of Dividends made pursuant to Section 10.03(iii) and
(ii) the aggregate amount of Investments made pursuant to Section 10.05(xviii).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Defaulting RL Lender” shall mean any RL Lender with respect to which a Lender
Default is in effect.

 

14

--------------------------------------------------------------------------------


 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided in the
definition of Net Sale Proceeds.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Material Subsidiary in connection
with a Disposition pursuant to Section 10.04 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an Authorized Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 270 days following the consummation of the applicable
Disposition).

 

“Disposition” shall have the meaning provided in Section 10.02(iv).

 

“Disqualified Equity Interest” shall mean, with respect to any Person, any
Equity Interest of such Person which, by its terms or by the terms of any
security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other solely for Equity Interest that is not Disqualified Equity
Interests), other than as a result of a change of control or asset sale,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than as a result of a change of control or
asset sale to the extent the terms of such Equity Interest provide that such
Equity Interests shall not be required to be repurchased or redeemed until the B
Term Loan Maturity Date has occurred or such repurchase or redemption is
otherwise permitted by this Agreement (including as a result of a waiver
hereunder)), in whole or in part, in each case prior to the date that is
ninety-one days after the B Term Loan Maturity Date hereunder, provided that if
such Equity Interests are issued to any plan for the benefit of employees of the
U.S. Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the U.S. Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Equity Interests held by any future, present or
former employee, director, manager or consultant of the U.S. Borrower or a
Subsidiary or any other entity in which the U.S. Borrower or any of its
Subsidiaries has an Investment and is designated in good faith as an “affiliate”
by the board of directors of the U.S. Borrower, in each case pursuant to any
stockholders’ agreement, equity plan or stock incentive plan or any other
management, director or employee benefit plan or agreement shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the U.S. Borrower or its Subsidiaries.

 

“Discount Range” shall have the meaning set forth in Schedule 2.15

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend (other than dividends payable solely in its Qualified Equity
Interests), distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other distribution, payment or
delivery of property (other than common Equity Interests of such Person) or cash
to its stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other Equity
Interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other Equity
Interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any other Equity
Interests of such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests).  Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

 

15

--------------------------------------------------------------------------------


 

“Documentation Agents” shall mean, collectively, Morgan Stanley Senior
Funding, Inc., Union Bank, N.A. and Bank of America, N.A., in their capacities
as Co-Documentation Agents.

 

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Acquisition Documents, and (iii) the Refinancing Documents.

 

“Dollar Equivalent” shall mean, at any time for the determination thereof, the
amount of Dollars which could be purchased with the amount of such currency
involved in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date;
provided that, for purposes of (x) determining compliance with Sections 2.01(c),
3.02 and 5.02(a) and (y) calculating Fees pursuant to Section 4.01, the Dollar
Equivalent of any amounts denominated in Canadian Dollars shall be revalued on a
monthly basis using the spot exchange rates therefor as quoted on Bloomberg (or,
if same does not provide such exchange rates, on such other basis as is
reasonably satisfactory to the Administrative Agent) on the last Business Day of
each calendar month, provided, however, that at any time during a calendar
month, if the Aggregate Exposure (for the purposes of the determination thereof,
using the Dollar Equivalent as recalculated based on the spot exchange rate
therefor as quoted on Bloomberg (or, if same does not provide such exchange
rates, on such other basis as is reasonably satisfactory to the Administrative
Agent) on the respective date of determination pursuant to this exception) would
exceed 90% of the Total Revolving Loan Commitment, then in the sole discretion
of the Administrative Agent or at the request of the Required Lenders, the
Dollar Equivalent shall be reset based upon the spot exchange rates on such date
as quoted in on Bloomberg (or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent),
which rates shall remain in effect until the last Business Day of such calendar
month or such earlier date, if any, as the rate is reset pursuant to this
proviso.  Notwithstanding anything to the contrary contained in this definition,
at any time that a Default or an Event of Default then exists, the
Administrative Agent may revalue the Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than Dollars in its
sole discretion.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia; provided that no Subsidiary of a Foreign Subsidiary
shall be deemed to be a Domestic Subsidiary; provided further that any
Subsidiary that would otherwise constitute a Domestic Subsidiary and is a
holding company which owns Equity Interests in one or more Foreign Subsidiaries,
but owns no other material assets and does not engage in any trade or business
(other than acting as a holding company for such Equity Interests in Foreign
Subsidiaries) shall not constitute a Domestic Subsidiary hereunder.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrowers except with respect to
the transactions allowed pursuant to Section 2.15.

 

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

 

16

--------------------------------------------------------------------------------


 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, (a) any and all Claims by
any Governmental Authority for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief arising out of or relating to
an alleged injury or threat of injury to human health, safety or the environment
due to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any legally binding judicial or administrative
interpretation thereof, relating to the protection of the environment, or of
human health (as it relates to the exposure to environmental hazards) or to the
presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase or receive, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the U.S. Borrower or any of its
Subsidiaries under Section 414(b) or (c) of the Code or Section 4001 of ERISA.

 

“ERISA Event” shall mean any one or more of the following:

 

(a)           any Reportable Event;

 

(b)           the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA;

 

(c)           the institution of proceedings, or the occurrence of an event or
condition which constitutes grounds for the institution of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

 

(d)           the failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance; there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title I of ERISA), whether or not waived; or the filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code with respect
to any Plan;

 

17

--------------------------------------------------------------------------------


 

(e)           engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA;

 

(f)            the complete or partial withdrawal of the U.S. Borrower or any
ERISA Affiliate from a Multiemployer Plan, the reorganization or insolvency
under Title IV of ERISA of any Multiemployer Plan; or the receipt by the U.S.
Borrower or any ERISA Affiliate, of any notice, or the receipt by any
Multiemployer Plan from any of the U.S. Borrower or any ERISA Affiliate of any
notice, that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; or

 

(g)           U.S. Borrower or an ERISA Affiliate incurring any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, the remainder of:

 

(a) the sum of, without duplication:

 

(i) Adjusted Consolidated Net Income for such period; and

 

(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period (other than any such decreases arising
from acquisitions by the U.S. Borrower and its Subsidiaries completed during
such period or the application of purchase accounting),

 

minus

 

(b) the sum of, without duplication:

 

(i) the aggregate amount of all Capital Expenditures made by the U.S. Borrower
and its Subsidiaries during such period (other than Capital Expenditures to the
extent financed with equity proceeds, Equity Interests, capital contributions,
asset sale proceeds, insurance proceeds or Indebtedness (other than Revolving
Loans and Swingline Loans)),

 

(ii) the aggregate amount of all principal payments of Indebtedness of the U.S.
Borrower and its Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Lease Obligations, (B) the amount of any repayment of
Term Loans pursuant to Section 5.01 (other than such repayments which are funded
by Permitted Refinancing Indebtedness) and (C) the amount of a mandatory
prepayment of Term Loans pursuant to Section 5.02(b) and (c) and
Section 5.02(d) to the extent required due to a Disposition that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (x) all other prepayments of Term Loans and (y) all
prepayments of Revolving Loans and Swingline Loans) made during such period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), except to the
extent financed with the proceeds of other Indebtedness of the U.S. Borrower or
its Subsidiaries,

 

(iii) an amount equal to the aggregate net non-cash gain on Dispositions by the
U.S. Borrower and its Subsidiaries during such period (other than Dispositions
in the ordinary course of business) to the extent included in arriving at such
Adjusted Consolidated Net Income,

 

18

--------------------------------------------------------------------------------


 

(iv) increases in Adjusted Consolidated Working Capital for such period (other
than any such increases arising from acquisitions by the U.S. Borrower and its
Subsidiaries completed during such period or the application of purchase
accounting),

 

(v) payments by the U.S. Borrower and its Subsidiaries during such period in
respect of long-term liabilities of the U.S. Borrower and its Subsidiaries other
than Indebtedness, to the extent not already deducted from Adjusted Consolidated
Net Income,

 

(vi) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the U.S.
Borrower and its Subsidiaries (on a consolidated basis) in connection with
Investments (including Permitted Acquisitions and excluding Investments in cash
and Cash Equivalents) made during such period pursuant to Section 10.05 to the
extent that such Investments were financed with internally generated cash flow
of the U.S. Borrower and its Subsidiaries,

 

(vii) the amount of dividends paid during such period (on a consolidated basis)
by the U.S. Borrower and its Subsidiaries pursuant to Section 10.03, to the
extent such dividends were financed with internally generated cash flow of the
U.S. Borrower and its Subsidiaries,

 

(viii) the aggregate amount of expenditures actually made by the U.S. Borrower
and its Subsidiaries in cash during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period and are not deducted in calculating Adjusted Consolidated Net
Income,

 

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the U.S. Borrower and its Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Adjusted Consolidated
Net Income,

 

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the U.S.
Borrower or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period (including Permitted
Acquisitions), Capital Expenditures or acquisitions of intellectual property to
be consummated or made during the period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

 

(xi) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Adjusted
Consolidated Net Income for such period.

 

“Excess Cash Payment Date” shall mean the date occurring 95 days after the last
day of each Fiscal Year of the U.S. Borrower (commencing with the Fiscal Year of
the U.S. Borrower ending December 31, 2011).

 

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from the Effective
Date to the last day of the U.S. Borrower’s Fiscal Quarter ending closest to
December 31, 2011 (taken as one accounting period), and (ii)

 

19

--------------------------------------------------------------------------------


 

with respect to the repayment required on each successive Excess Cash Payment
Date, the immediately preceding Fiscal Year of the U.S. Borrower.

 

“Excluded Information” shall have the meaning set forth in Section 2.15(d).

 

“Executive Order” shall have the meaning provided in Section 8.20.

 

“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 1.01(c).

 

“Expiration Time” shall have the meaning set forth in Schedule 2.15.

 

“Extended Revolving Commitment” shall have the meaning provided in
Section 2.16(a).

 

“Extended Term Loans” shall have the meaning provided in Section 2.16(a).

 

“Extending Revolving Lender” shall have the meaning provided in Section 2.16(a).

 

“Extending Term Lender” shall have the meaning provided in Section 2.16(a).

 

“Extension” shall have the meaning provided in Section 2.16(a).

 

“Extension Offer” shall have the meaning provided in Section 2.16(a).

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date, any amended or successor provisions that are substantively
similar thereto and which do not impose criteria that are materially more
onerous than those contained in such Sections as enacted on the Effective Date
and the regulations promulgated thereunder or published administrative guidance
implementing such Sections.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

 

“Fiscal Year” shall mean the fiscal year of the U.S. Borrower and its
Subsidiaries ending on December 31 of each calendar year.

 

20

--------------------------------------------------------------------------------


 

“Foreign Assets Control Regulations” shall have the meaning provided in
Section 8.20.

 

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the U.S. Borrower or any one or more of its
Subsidiaries for the benefit of employees of the U.S. Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code, and does not
include the Canada Pension Plan or the Québec Pension Plan as maintained by the
Government of Canada or the Province of Québec, respectively.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided however, that if there occurs after the
Effective Date any change in GAAP that affects in any respect the calculation of
Applicable Margin or any covenant contained in Section 10, the Lenders and the
U.S. Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the U.S. Borrower after such
change in GAAP conform as nearly as possible to their respective portions as of
the Effective Date and until such amendments have been agreed upon the
definition of Applicable Margin and the covenants in Section 10 shall be
calculated as if no change in GAAP had occurred.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantor” shall mean each of the U.S. Borrower (solely with respect to the
Obligations (as defined in the U.S. Guaranty and Collateral Agreement) of the
Canadian Borrowers) and each Subsidiary Guarantor.

 

“Guaranty” shall mean each of the U.S. Guaranty and the Canadian Guaranty.

 

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that are prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas.

 

“Immaterial Subsidiary” shall mean, as of the date of determination thereof,
each direct or indirect Subsidiary of the U.S. Borrower designated by the U.S.
Borrower as an Immaterial Subsidiary and that has total assets (including equity
interests in other Subsidiaries) less than or equal to 2.0% of Consolidated
Total Assets (calculated as of the most recent fiscal period with respect to
which the Administrative Agent shall have received financial statements required
to be delivered pursuant to Section 9.01); provided that, in no event, shall the
total assets of all Immaterial Subsidiaries, in the

 

21

--------------------------------------------------------------------------------


 

aggregate, exceed 5.0% of Consolidated Total Assets at any time; provided,
further, that the Subsidiaries listed on Schedule 1.01(e) shall be excluded from
the calculation of the total percentage of Consolidated Total Assets
representing Immaterial Subsidiaries.

 

“Incremental Amendment” shall have the meaning provided in Section 2.14(d).

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(d).

 

“Incremental Loans” shall have the meaning provided in Section 2.14(a).

 

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (c) the deferred purchase price of assets or services that in
accordance with GAAP would be included as a liability on the balance sheet of
such Person, (d) the drawn amount of all letters of credit issued for the
account of such Person, (e) all Indebtedness of any other Person secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (f) the principal component of all Capitalized
Lease Obligations of such Person, (g) all obligations of such Person under
interest rate swap, cap or collar agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements, (h) all obligations of such Person in
respect of Disqualified Equity Interests and (i) without duplication, all
Contingent Obligations of such Person, provided that Indebtedness shall not
include (i) trade and other ordinary course payables and accrued expenses
arising in the ordinary course of business, (ii) deferred or prepaid revenue,
and (iii) purchase price holdbacks in respect of a portion of the purchase price
of an asset to satisfy warranty or other unperformed obligations of the
respective seller.  The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding (for this purpose, using the Dollar Equivalent of amounts not
denominated in Dollars), (b) such Lender’s RL Percentage in the aggregate
principal amount of all Swingline Loans (for this purpose, using the Dollar
Equivalent of amounts not denominated in Dollars) then outstanding and (c) such
Lender’s RL Percentage in the aggregate amount of all Letter of Credit
Outstandings at such time.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).

 

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit K (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.

 

22

--------------------------------------------------------------------------------


 

“Interest Determination Date” shall mean, with respect to any LIBOR Loan or
Canadian CDOR Rate Loan, the second Business Day prior to the commencement of
any Interest Period relating to such LIBOR Loan or Canadian CDOR Rate Loan.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“IP Rights” shall have the meaning set forth in Section 8.18.

 

“Issuing Lender” shall mean Morgan Stanley Bank, N.A. (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent and the U.S. Borrower which agrees to issue Letters of
Credit hereunder (it being agreed and understood that The Bank of Nova Scotia
and Bank of America, N.A. shall be acceptable to the Administrative Agent);
provided that, unless Morgan Stanley Bank, N.A. specifically consents thereto in
a given instance, neither Morgan Stanley Bank, N.A. nor any of its Affiliates
shall be obligated to issue any trade Letters of Credit (and Morgan Stanley
Bank, N.A. and its Affiliates shall only be obligated to issue standby Letters
of Credit).  Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Lender
(and such Affiliate shall be deemed to be an “Issuing Lender” for all purposes
of the Credit Documents).

 

“Judgment Currency” shall have the meaning set forth in Section 13.19.

 

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.19.

 

“Lead Arrangers” shall mean collectively, MSSF, Credit Agricole Corporate and
Investment Bank and The Bank of Nova Scotia, in their capacities as Joint Lead
Arrangers and Book Runners, and any successor thereto.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
13.04(b) or an Incremental Amendment.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to Sections
3.04(c) or 3.05, in each case within three Business Days of the date on which
such portion of any Borrowing or payment is required to be made, (ii) such
Lender having, or having a direct or indirect parent company that has,
(x) become the subject of a proceeding under the Bankruptcy Code or Canadian
Insolvency Law or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding, (y) had
appointed for it, or has taken any action in furtherance of, or

 

23

--------------------------------------------------------------------------------


 

indicating its consent to, approval of or acquiescence in any such appointment
of, a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) such Lender having notified either the applicable Borrower,
the Administrative Agent, the Swingline Lender, any Issuing Lender and/or any
Credit Party (x) that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect or (y) of the events
described in preceding clause (ii); provided that, no Lender Default shall be
deemed to have occurred solely by virtue of the ownership or acquisition of an
equity interest in such Lender or a parent company thereof by a governmental
authority or an instrumentality thereof; provided, further that, for purposes of
(and only for purposes of) Section 2.17 and any documentation entered into
pursuant to the Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender, such
Lender having defaulted with respect to its funding obligations under any other
credit facility to which it is a party.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.17(a).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit.  The
Letter of Credit Exposure of any RL Lender at any time shall be its RL
Percentage of the aggregate Letter of Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (x) the rate per annum appearing on Page BBAM
1 on the Bloomberg Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Eurodollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period
or (y) if the rate referred to in clause (x) is not available at such time for
any reason, then the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
before the beginning of such Interest Period and (ii) when calculating interest
on B Term Loans, 1.00% per annum.

 

“LIBOR Loan” shall mean each U.S. Dollar Denominated Loan (other than a
Swingline Loan) designated as such by the relevant Borrower of such U.S. Dollar
Denominated Loan at the time of the incurrence thereof or conversion thereto.

 

24

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

 

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, property, assets, liabilities or financial condition of the U.S.
Borrower and its Subsidiaries taken as a whole that would, individually or in
the aggregate, affect the rights or remedies of the Lenders, the Administrative
Agent or the Collateral Agent hereunder or under any other Credit Document or
the ability of the Credit Parties, taken as a whole, to perform its obligations
to the Lenders, the Administrative Agent or the Collateral Agent hereunder or
under any other Credit Document.

 

“Material Subsidiary” shall mean any Subsidiary that is not an Immaterial
Subsidiary; provided that any Guarantor shall be deemed to be a Material
Subsidiary.

 

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the A
Term Loan Maturity Date, the B Term Loan Maturity Date, the Revolving Loan
Maturity Date or the Swingline Expiry Date, as the case may be.

 

“Maximum Rate” shall have the meaning provided in Section 13.18.

 

“Maximum Swingline Amount” shall mean $50,000,000.

 

“Mineral Rights Mortgage” shall mean, individually or collectively as the
context may indicate, those mortgages, leasehold mortgages, deeds of trust,
leasehold deeds of trust, deeds to secure debt, leasehold deeds to secure debt,
debentures and comparable real estate Lien documents delivered on or after the
Initial Borrowing Date to the Administrative Agent with respect to any Mortgaged
Coal Property.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.

 

“Minimum Extension Condition” shall have the meaning provided in
Section 2.16(c).

 

“Minimum Tranche Amount” shall have the meaning provided in Section 2.16(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

25

--------------------------------------------------------------------------------


 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument, it being understood that a Mineral Rights Mortgage
shall constitute a Mortgage hereunder.

 

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006) or
its equivalent.

 

“Mortgaged Coal Property” shall mean, collectively, the leasehold or other
rights of the U.S. Borrower or any of its Subsidiaries or any other Person, as
applicable, to mine or otherwise extract coal on certain Real Property as may be
granted to the Administrative Agent on the Initial Borrowing Date or from time
to time thereafter in accordance with the terms of this Agreement pursuant to a
Mineral Rights Mortgage, it being understood that some parcels of Real Property
may constitute both Mortgaged Coal Property and Mortgaged Property.

 

“Mortgaged Coal Property Support Documents” shall mean, for each Mortgaged Coal
Property, (i) the title searches pertaining thereto, if determined to be
necessary by the Administrative Agent, (ii) such lessor’s estoppel, waiver and
consent certificates as the Administrative Agent may reasonably require and the
U.S. Borrower can deliver using its best efforts (which shall not require the
expenditure of cash or the making of any material concessions under the relevant
lease unless the Administrative Agent reasonably determines that such Mortgaged
Coal Property constitutes a material part of the overall Collateral consisting
of coal for the Obligations and the obtaining of such waiver and/or consent is
necessary for the effective grant of a first-priority, perfected mortgage on
such Mortgaged Coal Property) and subordination, nondisturbance and attornment
agreements as the Administrative Agent may reasonably require and the Borrower
can deliver using its best efforts (which shall not require the expenditure of
cash or the making of any material concessions under the relevant lease),
(iii) such opinions of local counsel with respect to the Mineral Rights
Mortgages, as applicable, as the Administrative Agent may reasonably require,
and (iv) such other documentation as the Administrative Agent may reasonably
require, in each case as shall be in form and substance reasonably acceptable to
the Administrative Agent.

 

“Mortgaged Property” shall mean any Real Property owned or leased by the U.S.
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof, it being understood that
Mortgaged Property shall include Mortgaged Coal Property.

 

“MS&Co.” shall mean Morgan Stanley & Co. Incorporated.

 

“MSSF” shall mean Morgan Stanley Senior Funding, Inc., in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which contributions are or within the
immediately preceding five year period have been made (or have been required to
be made) by the U.S. Borrower or any ERISA Affiliate.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to
Section 5.02, as the case may be, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary

 

26

--------------------------------------------------------------------------------


 

commissions and reasonable legal, advisory and other fees and expenses
associated therewith) received from any such event.

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets,
(a) the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received) received from such sale or other disposition of assets, less
(b) the sum of (i) the amount if any, of all taxes paid or estimated to be
payable in connection with such sale or other disposition of assets, (ii) the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject to such sale or other
disposition of assets and (y) retained by the U.S. Borrower or any of its
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Sale Proceeds of such sale or other
disposition of assets occurring on the date of such reduction, (iii) the amount
of any Indebtedness (other than Indebtedness of the Lenders pursuant to this
Agreement) secured by a Lien on the assets that are the subject of such sale or
other disposition of assets to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such sale or other disposition of assets, (iv) the amount of any
proceeds of such sale or other disposition of assets that the Borrower or any of
its Subsidiary has reinvested (or intends to reinvest within the Reinvestment
Period or has entered into a binding commitment prior to the last day of the
Reinvestment Period to reinvest) in the business of the U.S. Borrower or any of
its Material Subsidiaries, provided that any portion of such proceeds that has
not been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall, unless the U.S.
Borrower or a Subsidiary has entered into a binding commitment prior to the last
day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to be
Net Sale Proceeds of a net sale or other disposition of assets occurring on the
last day of such Reinvestment Period or, if later, 180 days after the date the
Borrower or such Material Subsidiary has entered into such binding commitment,
as applicable (such last day or 180th day, as applicable, the “Deferred Net Cash
Proceeds Payment Date”), and (y) be applied to the repayment of Loans in
accordance with Section 5.02(d), (v) in the case of any sale or other
disposition of assets by a non-wholly-owned U.S. Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this clause
(v)) attributable to minority interests and not available for distribution to or
for the account of the U.S. Borrower or a wholly-owned U.S. Subsidiary as a
result thereof, and (vi) reasonable and customary fees paid by the U.S. Borrower
or any of its Subsidiaries in connection with any of the foregoing, in each case
only to the extent not already deducted in arriving at the amount referred to in
clause (a) above.

 

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset sales, disposals or abandonments, (b) any impairment charge or
asset write-off related to intangible assets (including goodwill), long-lived
assets, and investments in debt and equity securities pursuant to GAAP, (c) all
losses from investments recorded using the equity method, (d) stock-based awards
compensation expense, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, and any cash
compensation charges associated with the rollover or acceleration of stock-based
awards or payment of stock options in connection with the Acquisition, and
(e) other non-cash charges (provided that (x) if any non-cash charges referred
to in this clause (e) represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent and (y) the
amortization of a prepaid current asset item that was paid in a prior period
shall not be included in Non-Cash Charges).

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

27

--------------------------------------------------------------------------------


 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean each A Term Note, B Term Note, each Revolving Note and the
Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document (including
all interest which accrues after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of the U.S.
Borrower or any of its Subsidiaries, whether or not allowed in such case or
proceeding).

 

“Obligation Currency” shall have the meaning provided in Section 13.19.

 

“Offer Response Date” shall have the meaning provided in Section 5.02(j).

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Outside Letters of Credit” shall mean each of the letters of credit described
in Schedule 1.01(f).

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Payment Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

 

“Permitted Acquired Debt” shall mean Indebtedness of a Subsidiary of the U.S.
Borrower acquired pursuant to a Permitted Acquisition or other permitted
Investment (or Indebtedness assumed at the time of a Permitted Acquisition or
other permitted Investment of an asset securing such Indebtedness) and any
Permitted Refinancing Indebtedness in respect thereof, provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or other permitted Investment and
(y) the aggregate principal amount of all such Indebtedness shall not exceed
$200,000,000 at any one time outstanding.

 

“Permitted Acquisition” shall mean the acquisition by the U.S. Borrower or any
Subsidiary of the U.S. Borrower of an Acquired Entity or Business, provided that
(in each case) (A) in the case of the acquisition of 100% of the Equity
Interests of any Acquired Entity or Business (including by way of merger), such
Acquired Entity or Business shall own no Equity Interests of any other Person

 

28

--------------------------------------------------------------------------------


 

unless either (x) such other Person is a Wholly-Owned Subsidiary of such
Acquired Entity or Business or (y) if such Acquired Entity or Business owns
Equity Interests in any other Person which is not a Wholly Owned Subsidiary of
such Acquired Entity or Business, (1) such other Person shall not have been
created or established in contemplation of, or for purposes of consummating,
such Permitted Acquisition and (2) such Acquired Entity or Business and/or its
Wholly-Owned Subsidiaries own at least 70% of the Consolidated Total Assets of
such Acquired Entity or Business and its subsidiaries and joint ventures (for
purposes of such determination, excluding the value of the Equity Interests of
Persons that are not Wholly-Owned Subsidiaries and which are held by such
Acquired Entity or Business and its Wholly-Owned Subsidiaries), (B) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 10.10, (C) all requirements of Sections 9.11
and 10.02 applicable to Permitted Acquisitions are satisfied, (D) both
immediately before and after giving effect to such acquisition, no Default of
Event of Default shall have occurred and be continuing, (E) the aggregate fair
market value (as determined in good faith by the U.S. Borrower) of all
Investments funded or financed in any Persons that do not become U.S. Subsidiary
Guarantors in connection with all such acquisitions following the Effective Date
in reliance on Section 10.05(xi) shall not exceed $100,000,000 (it being
understood that additional Investments in Persons that are not Credit Parties
may be made in connection with Permitted Acquisitions in reliance on any
exception in Section 10.05 other than clause (xi) thereof) and (F) calculations
are made by the U.S. Borrower with respect to a Total Leverage Ratio, for the
respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show a Total
Leverage Ratio that is 0.25 less than the Total Leverage Ratio set forth in
Section 10.08 for the last day of current Fiscal Quarter.  Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property,
(i) such exceptions to title as are set forth in the Mortgage Policy delivered
with respect thereto, all of which exceptions with respect to Mortgaged
Properties located in the United States must be acceptable to the Administrative
Agent in its reasonable discretion and (ii) Liens permitted by clauses (i),
(v) and (viii) of Section 10.01.

 

“Permitted First Lien Notes” shall mean secured Indebtedness incurred by the
U.S. Borrower and issued under an indenture or similar governing instrument in a
registered public offering or a Rule 144A or other private placement transaction
or other transaction not subject to registration under the Securities Act in the
form of one or more series of first lien secured notes; provided that (i) such
Indebtedness may only be secured by Collateral on a first lien, pari passu basis
to the Obligations, and shall not be secured by any property or assets of the
U.S. Borrower or any of its Subsidiaries other than the Collateral; (ii) such
Indebtedness does not mature or have scheduled amortization or other required
payments of principal prior to the date that is one year after the latest
Maturity Date (in each case, determined without regard to the provisos to the
component defined terms used in the definition of Maturity Date) hereunder at
the time such Indebtedness is incurred, (iii) the security agreements relating
to such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(iv) such Indebtedness is not guaranteed by any Person other than the Credit
Parties, (v) such Indebtedness and the indenture or other governing instrument
applicable thereto does not contain covenants, events of default, or other terms
and conditions that, when taken as a whole, are materially more restrictive to
the Credit Parties than the terms of this Agreement (it being understood that
the limitations on indebtedness covenant contained therein may take into account
permanent repayments of Indebtedness which have occurred after the Effective
Date), and

 

29

--------------------------------------------------------------------------------


 

(vi) the holders of such Indebtedness pursuant to the indenture or other
instrument governing such Indebtedness (or a trustee, agent or other
representative on their behalf) shall have become party to an intercreditor
agreement with the Collateral Agent on terms reasonably satisfactory to the
Collateral Agent and the Administrative Agent.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the U.S.
Borrower or any of its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Loans hereunder, Indebtedness listed on Schedule 10.04, Permitted Acquired Debt,
or any Indebtedness issued to so extend, refinance, renew, replace, substitute
or refund any such Indebtedness, so long as (a) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced or
refunded, (b) such extension, refinancing, renewal, replacement or refunding
does not (i) increase the amount of such Indebtedness outstanding immediately
prior to such extension, refinancing, renewal, replacement or refunding plus an
amount equal to the unpaid interest, premium or other payment thereon pursuant
to the terms thereof plus any other reasonable fees and expenses of any Credit
Party incurred in connection with such extension, refinancing, renewal,
replacement or refunding, unless (for the avoidance of doubt) such increase is
otherwise expressly permitted under a separate subclause of Section 10.04 or
(ii) add guarantors, obligors or security from that which applied to such
Indebtedness being extended, refinanced, renewed, replacement or refunding, and
(c) such Indebtedness has substantially the same (or, from the perspective of
the Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being extended, renewed, refinanced, replaced or refunded.

 

“Permitted Sale Leaseback Transactions” shall mean any Sale Leaseback,
(i) listed on Schedule 1.01(d), (ii) entered into with respect to any worn-out,
inefficient or broken equipment with a repairer or restorer of equipment for the
purpose of repairing or restoring such equipment and thereafter renting or
leasing such equipment to use for substantially the same purpose or purposes,
(iii) entered into with respect to equipment purchases in cash for the purpose
of subsequently transferring title if such equipment back to the initial seller
of said equipment and thereafter entering into a capital lease with such seller
for such equipment within 45 days of the purchase thereof or (iv) other Sale
Leaseback in an aggregate amount not to exceed $25,000,000 at any time.

 

“Permitted Second Lien Notes” shall mean secured Indebtedness incurred by the
U.S. Borrower and issued under an indenture or similar governing instrument in a
registered public offering or a Rule 144A or other private placement transaction
or other transaction not subject to registration under the Securities Act in the
form of one or more series of second lien secured notes; provided that (i) such
Indebtedness may only be secured by Collateral on a second lien, subordinated
basis to the Obligations, and shall not be secured by any property or assets of
the U.S. Borrower or any of its Subsidiaries other than the Collateral;
(ii) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the date that is one year after the
latest Maturity Date (in each case, determined without regard to the provisos to
the component defined terms used in the definition of Maturity Date) hereunder
at the time such Indebtedness is incurred, (iii) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (iv) such Indebtedness is not guaranteed by any Person
other than the Credit Parties, (v) such Indebtedness and the indenture or other
governing instrument applicable thereto does not contain covenants, events of
default, or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Credit Parties than the terms of this
Agreement (it being understood that the limitations on indebtedness covenant
contained therein may take into account permanent repayments of Indebtedness
which have occurred after the Effective Date), and

 

30

--------------------------------------------------------------------------------


 

(vi) the holders of such Indebtedness pursuant to the indenture or other
instrument governing such Indebtedness (or a trustee, agent or other
representative on their behalf) shall have become party to an intercreditor
agreement with the Collateral Agent on terms satisfactory to the Collateral
Agent and the Administrative Agent.

 

“Permitted Unsecured Notes” shall mean senior unsecured or unsecured
subordinated Indebtedness incurred by the U.S. Borrower and issued under an
indenture or similar governing instrument in a registered public offering or a
Rule 144A or other private placement transaction or other transaction not
subject to registration under the Securities Act in the form of one or more
series of senior unsecured or unsecured subordinated notes; provided that
(i) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the date that is one year after the
latest Maturity Date (in each case, determined without regard to the provisos to
the component defined terms used in the definition of Maturity Date) hereunder
at the time such Indebtedness is incurred, (ii) such Indebtedness is not
guaranteed by any Person other than the Credit Parties, (iii) such Indebtedness
and the indenture or other governing instrument applicable thereto does not
contain covenants, events of default, or other terms and conditions that, when
taken as a whole, are materially more restrictive to the Credit Parties than the
terms of this Agreement (it being understood that the limitations on
indebtedness covenant contained therein may take into account permanent
repayments of Indebtedness which have occurred after the Effective Date) and
(iv) such Indebtedness is not secured by any Lien on any property or assets of
the U.S. Borrower or any of its Subsidiaries.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA maintained or contributed to by the U.S. Borrower or with respect to which
the U.S. Borrower has any liability (including on account of an ERISA
affiliate).

 

“PPSA” shall mean the Personal Property Security Act (British Columbia) (or any
successor statute) or similar legislation of any other Canadian jurisdiction,
including the Civil Code of Québec, the laws of which are required by such
legislation to be applied in connection with the issue, perfection, enforcement,
opposability, priority, validity or effect of security interests in the
Collateral.

 

“PPSA Filing Collateral” shall mean Collateral a security interest in which may
be perfected by filing a PPSA financing statement in the relevant PPSA filing
office.

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction)

 

31

--------------------------------------------------------------------------------


 

after the first day of the relevant Test Period or Calculation Period, as the
case may be, as if such Indebtedness had been retired or repaid on the first day
of such Test Period or Calculation Period, as the case may be, and (z) any
Permitted Acquisition or any Significant Asset Sale then being consummated as
well as any other Permitted Acquisition or any other Significant Asset Sale if
consummated after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the respective
Permitted Acquisition or Significant Asset Sale, as the case may be, then being
effected, with the following rules to apply in connection therewith:

 

(i)            all Indebtedness (x) (other than revolving Indebtedness, except
to the extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;

 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;

 

(iii)          in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or any
Significant Asset Sale if effected during the respective Calculation Period or
Test Period (or thereafter, for purposes of determinations pursuant to the
definition of “Permitted Acquisition” and the definition of “Applicable Margin”
only) as if same had occurred on the first day of the respective Calculation
Period or Test Period, as the case may be, taking into account, in the case of
any Permitted Acquisition, factually supportable and identifiable cost savings
and expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period but without
taking into account any pro forma cost savings and expenses; and

 

(iv)          in the case of any Permitted Acquisition or Significant Asset Sale
to be consummated prior to the date on which financial statements have been (or
are required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to July 31, 2011 any calculation of compliance with Section 10.07
or 10.08 required to be made on a “Pro Forma Basis” shall use the covenant
levels applicable to the Test Period ended nearest to June 30, 2011 set forth in
Section 10.07 or 10.08, as the case may be.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the U.S.
Borrower in connection

 

32

--------------------------------------------------------------------------------


 

with the Transaction and delivered to the Administrative Agent and the Lenders
prior to the Initial Borrowing Date.

 

“Qualified Equity Interest” shall mean any Equity Interest that does not
constitute a Disqualified Equity Interest.

 

“Qualified Environmental Trust” shall mean any qualified environmental trust
established by one or more Canadian Credit Party for mine reclamation purposes.

 

“Qualifying Bid” shall have the meaning set forth in Schedule 2.15.

 

“Quarterly Payment Date” shall mean each April 15th, July 15th, October 15th and
January 15th, commencing with July 15, 2011.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean any event that gives rise to the receipt by the U.S.
Borrower or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the U.S. Borrower or any of its Subsidiaries and (ii) under any policy of
insurance required to be maintained under Section 9.03.

 

“Refinanced A Term Loans” shall have the meaning provided in Section 13.12(d).

 

“Refinanced B Term Loans” shall have the meaning provided in Section 13.12(d).

 

“Refinancing” shall mean the refinancing transactions described in Sections
6.07(a) and (b).

 

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

 

“Register” shall have the meaning provided in Section 13.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Reinvestment Period” shall mean 365 days following the date of receipt of Net
Cash Proceeds of a sale or other disposition of assets by the U.S. Borrower or
its Subsidiaries.

 

33

--------------------------------------------------------------------------------


 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement A Term Loans” shall have the meaning provided in Section 13.12(d).

 

“Replacement B Term Loans” shall have the meaning provided in Section 13.12(d).

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Reply Amount” shall have the meaning set forth in Schedule 2.15.

 

“Reply Price” shall have the meaning set forth in Schedule 2.15.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

 

“Repricing Event” shall mean (a) the incurrence by the U.S Borrower of any
Indebtedness (including, without limitation, any new or additional Term Loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term Loans  into a new tranche of replacement Term Loans under this
Agreement) that is broadly marketed or syndicated to banks and other
institutional investors in financings similar to the facilities provided for in
this Agreement (i) having an “effective” interest rate margin or weighted
average yield that is less than the applicable rate for or weighted average
yield for the Term Loans of the respective Type (with the comparative
determinations to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, upfront or similar fee or “original issue discount”
shared with all lenders or holders of such Indebtedness or Term Loans, as the
case may be, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such Indebtedness or Term Loans, as the case may
be, and without taking into account any fluctuations in the LIBO Rate) but
excluding Indebtedness incurred in connection with a Change in Control, and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, the outstanding principal of
the B Term Loans or (b) any effective reduction in the Applicable Margin or
interest rate floor for the B Term Loans (e.g., by way of amendment, waiver or
otherwise).  Any such determination by the Administrative Agent as contemplated
by preceding clauses (a) and (b) shall be conclusive and binding on all Lenders
holding B Term Loans.  Neither the Administrative Agent nor the U.S. Borrower
shall have any liability to any Person with respect to such determination absent
gross negligence, bad faith or willful misconduct.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders and (ii) the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

34

--------------------------------------------------------------------------------


 

“Return Bid” shall have the meaning set forth in Schedule 2.15.

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.14(a).

 

“Revolving Commitment Increase Lender” shall have the meaning provided in
Section 2.14(e).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(c).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

 

“Revolving Loan Maturity Date” shall mean the fifth anniversary of the Initial
Borrowing Date.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination; provided, further, that in the
case of Section 2.17 when a Defaulting Lender shall exist, “RL Percentage” shall
mean the percentage of the Total Revolving Loan Commitments (disregarding any
Defaulting Lender’s Revolving Loan Commitment) represented by such Lender’s
Revolving Loan Commitment..

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

 

“Sale Leaseback” shall mean any transactions or series of related transactions
pursuant to which the U.S. Borrower or any of its Subsidiaries (a) sells,
transfer or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“Scheduled A Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled A Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled B Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).

 

35

--------------------------------------------------------------------------------


 

“Scheduled B Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled Repayment” shall mean each Scheduled A Term Loan Repayment and/or
each Scheduled B Term Loan Repayment, as the context may require.

 

“SEC” shall have the meaning provided in Section 9.01(g).

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Document” shall mean and include each of the U.S. Guaranty and
Collateral Agreement, the Canadian Guaranty and Collateral Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document and all other security documents hereafter delivered to the Collateral
Agent granting a Lien on any property of any Person for the benefit of the
Secured Creditors; provided, that any cash collateral or other agreements
entered into pursuant to the Back-Stop Arrangements shall constitute “Security
Documents” solely for purposes of (x) Sections 8.03 and 10.01(iv) and (y) the
term “Credit Documents” as used in Sections 10.04(i) and 13.01.

 

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $100,000,000.

 

“Solvent” shall mean, with respect to any Person that, as of the Initial
Borrowing Date, (i) the sum of such Person’s debt  (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets, (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Initial Borrowing Date, and (iii) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise). For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Auditing Standard
No. 5).

 

“Specified Representations” shall have the meaning set forth in Section 6.02.

 

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

 

“Stock Certificates” means Collateral consisting of Stock Certificates
representing capital stock of the Target and its subsidiaries or the U.S.
Borrower and its Subsidiaries required as Collateral pursuant to the Security
Documents.

 

36

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the U.S. Borrower.

 

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.

 

“Successor Borrower” shall have the meaning provided in Section 10.02(x).

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

 

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time.  The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Syndication Date” shall mean the earlier of (x) the date 90 days after
Effective Date and (y) that date upon which the Administrative Agent determines
in its sole discretion (and notifies the U.S. Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to
Section 13.04(b)) has been completed.

 

“Target” shall mean Western Coal Corp., a corporation existing under the laws of
the Province of British Columbia.

 

“Tax Act” shall have the meaning provided in Section 5.04(a).

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Term Loan” shall mean each A Term Loan and each B Term Loan.

 

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
U.S. Borrower then last ended, in each case taken as one accounting period;
provided that in the case of any Test Period which includes any Fiscal Quarter
ended on or prior to December 31, 2010, the rules set forth in the immediately
succeeding sentence shall apply; provided further, that in the case of
determinations of the Total Leverage Ratio and the Interest Expense Coverage
Ratio pursuant to this Agreement, such further adjustments (if any) as described
in the proviso to the definition of “Total Leverage Ratio” or “Interest Expense
Coverage Ratio”, as the case may be, contained herein shall be made to the
extent applicable.  If the respective Test Period (i) includes the Fiscal
Quarter of the U.S. Borrower ended March

 

37

--------------------------------------------------------------------------------


 

31, 2011, (x) Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$303,000,000, and (y) Consolidated Interest Expense for such Fiscal Quarter
shall be deemed to be $25,000,000, (ii) includes the Fiscal Quarter of the U.S.
Borrower ended December 31, 2010, (x) Consolidated EBITDA for such Fiscal
Quarter shall be deemed to be $214,000,000, and (y) Consolidated Interest
Expense for such Fiscal Quarter shall be deemed to be $25,000,000,  and
(iii) includes the Fiscal Quarter of the U.S. Borrower ended September 30, 2010,
(x) Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$318,000,000, and (y) Consolidated Interest Expense for such Fiscal Quarter
shall be deemed to be $25,000,000; provided that further adjustments may be made
on Pro Forma Basis to the amounts specified above to the extent provided herein.

 

“Total A Term Loan Commitment” shall mean, at any time, the sum of the A Term
Loan Commitments of each of the Lenders at such time.

 

“Total B Term Loan Commitment” shall mean, at any time, the sum of the B Term
Loan Commitments of each of the Lenders at such time.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) the remainder of (A) Indebtedness of the U.S. Borrower and its Subsidiaries
on such date less (B) Unrestricted cash and Cash Equivalents of the U.S Borrower
and each Subsidiary Guarantor on such date in an aggregate amount not to exceed
$100,000,000 to (y) Consolidated EBITDA for the Test Period most recently ended
on or prior to such date; provided that (i) for purposes of any calculation of
the Total Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall
be determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) for purposes of any
calculation of the Total Leverage Ratio pursuant to the definition of “Permitted
Acquisition” and the definition of “Applicable Margin” only, Indebtedness shall
be determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

 

“Trading With the Enemy Act” shall have the meaning provided in Section 8.20.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being four separate Tranches, i.e., A Term Loans, B
Term Loans, Revolving Loans and Swingline Loans; provided that for purposes of
Sections 2.13, 13.04(b), 13.12(a) and (b) and the definition of “Majority
Lenders”, Revolving Loans and Swingline Loans shall be deemed to constitute part
of a single “Tranche”.

 

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents, (ii) the
consummation of the Refinancing, (iii) the execution, delivery and performance
by each Credit Party of the Credit Documents to which it is a party, the
incurrence of Loans on the Initial Borrowing Date and the use of proceeds
thereof and (iv) the payment of all fees and expenses in connection with the
foregoing.

 

38

--------------------------------------------------------------------------------


 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Loan, a Canadian
Prime Rate Loan or a Canadian CDOR Rate Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“UCC Financing Collateral” shall mean Collateral a security interest in which
may be perfected by filing a UCC financing statement in the relevant UCC filing
office.

 

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the fair market value of
that Plan’s assets (excluding any accrued but unpaid contributions), determined
as of the beginning of the most recent plan year in accordance with the
assumption used for funding the Plan pursuant to Sections 412 and 430 of the
Code for the Plan year.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
U.S. Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) does not appear (and is not required to appear) as “restricted” on a
consolidated balance sheet of the U.S. Borrower or of any such Subsidiary
(unless such appearance is related to the Credit Documents (or Liens created
thereunder)) and (ii) are not subject to any Lien in favor of any Person (other
than (x) the Collateral Agent pursuant to the Security Documents and (y) Liens
permitted by Section 10.01(xvii)).

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“U.S. Borrower” shall mean Walter Energy, Inc. and any Successor Borrower of
such entity permitted pursuant to 10.02(x).

 

“U.S. Borrower Common Stock” shall mean the authorized common stock of the U.S.
Borrower.

 

“U.S. Borrower Loans” shall mean each Term Loan, each U.S. Borrower Revolving
Loan and each U.S. Borrower Swingline Loan.

 

“U.S. Borrower Revolving Loan” shall have the meaning given in Section 2.01(c).

 

“U.S. Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(d).

 

“U.S. Dollar Denominated Loans” shall mean each Loan denominated in Dollars at
the time of the incurrence thereof.

 

“U.S. Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in Dollars at the time of the incurrence thereof.

 

39

--------------------------------------------------------------------------------


 

“U.S. GCA Collateral” shall mean all “Collateral” as defined in the U.S.
Guaranty and Collateral Agreement.

 

“U.S. Guaranty” shall mean the guaranty of the (x) U.S. Subsidiary Guarantors
and (y) the U.S. Borrower (solely with respect to the Obligations (as defined in
the U.S. Guaranty and Collateral Agreement) of the Canadian Borrowers) pursuant
to Article II of the U.S. Guaranty and Collateral Agreement.

 

“U.S. Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.09.

 

“U.S. Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“U.S. Subsidiary Guarantors” shall mean each Wholly-Owned Domestic Subsidiary of
the U.S. Borrower that is party to the U.S. Guaranty and Collateral Agreement,
unless and until such time as the respective Subsidiary is released from all of
its obligations under the U.S. Guaranty and Collateral Agreement in accordance
with the terms and provisions thereof.

 

“Waivable Mandatory Repayment” shall have the meaning set forth in
Section 5.02(j).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Qualified Equity Interest, as the case may be, at any date, the quotient
obtained by dividing (a) the sum of the products of the number of years from the
date of determination to the date of each successive scheduled principal payment
of such Indebtedness or redemption or similar payment with respect to such
Qualified Equity Interest multiplied by the amount of such payment; by (b) the
sum of all such payments.

 

“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Canadian Subsidiary.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the U.S. Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the U.S. Borrower and its Subsidiaries under applicable law).

 

“Yield Differential” shall have the meaning provided in Section 2.14(b).

 

1.02.                        Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Credit Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

40

--------------------------------------------------------------------------------


 

(b)                                 As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms not defined in Section 1.01 shall have
the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) unless the
context otherwise requires, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, and
(vi) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Borrowers or any other Credit Party shall be construed to include the
Borrowers or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee for the Borrowers or any other Credit Party, as the case may
be, in any insolvency or liquidation proceeding.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.                                Amount and Terms of Credit.

 

2.01.                        The Commitments.  (a)  Subject to and upon the
terms and conditions set forth herein, each Lender with an A Term Loan
Commitment severally agrees to make a term loan or term loans (each, an “A Term
Loan” and, collectively, the “A Term Loans”) to the U.S. Borrower, which A Term
Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the U.S. Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans, provided
that except as otherwise specifically provided in Section 2.10(b), all A Term
Loans comprising the same Borrowing shall at all times be of the same Type and
(iv) shall be made by each such Lender in an aggregate principal amount which
does not exceed the A Term Loan Commitment of such Lender on the Initial
Borrowing Date.  Once repaid, A Term Loans incurred hereunder may not be
reborrowed.

 

(b)                                 Subject to and upon the terms and conditions
set forth herein, each Lender with a B Term Loan Commitment severally agrees to
make a term loan or term loans (each, a “B Term Loan” and, collectively, the “B
Term Loans”) to the U.S. Borrower, which B Term Loans (i) shall be incurred
pursuant to a single drawing on the Initial Borrowing Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the U.S. Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans, provided that except as otherwise
specifically provided in Section 2.10(b), all B Term Loans comprising the same
Borrowing shall at all times be of the same Type, and (iv) shall be made by each
such Lender in an aggregate principal amount which does not exceed the B Term
Loan Commitment of such Lender on the Initial Borrowing Date.  Once repaid, B
Term Loans incurred hereunder may not be reborrowed.

 

(c)                                  Subject to and upon the terms and
conditions set forth herein, each Lender with a Revolving Loan Commitment
severally agrees to make, at any time and from time to time on or after the
Initial Borrowing Date and prior to the Revolving Loan Maturity Date, (x) a
revolving loan or revolving loans to the U.S. Borrower (each, a “U.S. Borrower
Revolving Loan” and, collectively, the “U.S.

 

41

--------------------------------------------------------------------------------


 

Borrower Revolving Loans”) and (y) a revolving loan or revolving loans to any
Canadian Borrower (each, a “Canadian Borrower Revolving Loan” and, together with
the U.S. Borrower Revolving Loans, the “Revolving Loans”), which Revolving
Loans:

 

(i)                                     shall be made and maintained in an
Available Currency;

 

(ii)                                  except as hereafter provided, shall, at
the option of the applicable Borrower, be incurred and maintained as, and/or
converted into, one or more Borrowings of (x) Base Rate Loans, Canadian Prime
Rate Loans, LIBOR Loans or Canadian CDOR Rate Loans; provided that, except as
otherwise specifically provided in Section 2.10(b), all Revolving Loans made as
part of the same Borrowing shall at all times consist of Revolving Loans of the
same Type;

 

(iii)                               may be repaid and reborrowed in accordance
with the provisions hereof;

 

(iv)                              shall not be made (and shall not be required
to be made) by any such Lender in any instance where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (w) the Individual Exposure of a RL Lender to exceed the
amount of its Revolving Loan Commitment at such time, (x) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment at such time, (y) the Aggregate
Canadian Borrower Exposure to exceed $150,000,000 or (z) the Aggregate Canadian
Dollar Denominated Exposure to exceed $150,000,000.

 

(d)                                 Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time on or after the Initial Borrowing Date and prior to the Swingline Expiry
Date, (x) a swingline loan or swingline loans to the U.S. Borrower (each, a
“U.S. Borrower Swingline Loan” and, collectively, the “U.S. Borrower Swingline
Loans”) and (y) a swingline loan or swingline loans to any Canadian Borrower
(each, a “Canadian Borrower Swingline Loan” and, together with the U.S. Borrower
Swingline Loans, the “Swingline Loans”), which Swingline Loans:

 

(i)                                     shall be incurred and maintained in an
Available Currency;

 

(ii)                                  shall be made and maintained as Base Rate
Loans or Canadian Prime Rate Loans;

 

(iii)                               may be repaid and reborrowed in accordance
with the provisions hereof; and

 

(iv)                              shall not be made (and shall not be required
to be made) by the Swingline Lender in any instance where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (w) the Aggregate Exposure to exceed the Total Revolving
Loan Commitment at such time, (x) the Aggregate Canadian Borrower Exposure to
exceed $150,000,000, (y) the Aggregate Canadian Dollar Denominated Exposure to
exceed $150,000,000 or (z) the Aggregate Swingline Exposure to exceed the
Maximum Swingline Amount.

 

Notwithstanding anything to the contrary contained in this Section 2.01(d), the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Required Lenders stating that a Default or an Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice (A) of rescission of all such notices from the Required
Lenders or (B) of the waiver of such Default or Event of Default by the Required
Lenders.

 

42

--------------------------------------------------------------------------------


 

(e)                                  On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the RL Lenders that the Swingline
Lender’s outstanding Swingline Loans of any Borrower shall be funded with one or
more Borrowings by the applicable Borrower of Revolving Loans by such Borrower
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 11.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all RL Lenders pro
rata based on each such RL Lender’s RL Percentage (determined before giving
effect to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 11) and the proceeds thereof shall be applied directly by
the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans.  Each RL Lender hereby irrevocably agrees to make Revolving
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (ii) whether any conditions specified in Section 7
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Borrowing, and (v) the amount of the Total
Revolving Loan Commitment at such time.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code or a Canadian Insolvency Law with respect to the
Borrowers), then each RL Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrowers on or after such date and
prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause the RL Lenders to
share in such Swingline Loans ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11), provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing RL Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.

 

(f)                                    If the maturity date shall have occurred
in respect of any tranche of Revolving Loan Commitments at a time when another
tranche or tranches of Revolving Loan Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such maturity date); provided, however, that if on the
occurrence of such earliest maturity date (after giving effect to any repayments
of Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 3.04), there shall exist sufficient unutilized Extended
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant the Extended Revolving Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Commitments, and such Swingline Loans shall not be so
required to be repaid in full on such earliest maturity date.

 

43

--------------------------------------------------------------------------------


 

2.02.                        Minimum Amount of Each Borrowing.  The aggregate
principal amount of each Borrowing of Loans under a respective Tranche shall not
be less than the Minimum Borrowing Amount applicable to such Tranche.  More than
one Borrowing may occur on the same date, but at no time shall there be
outstanding more than (x) 20 Borrowings of LIBOR Loans in the aggregate for all
Tranches of Loans and (y) 5 Borrowings of Canadian CDOR Rate Loans in the
aggregate for all Tranches of Loans.

 

2.03.                        Notice of Borrowing.  (a)  Whenever a Borrower
desires to incur (x) LIBOR Loans or Canadian CDOR Rate Loans hereunder, such
Borrower shall give the Administrative Agent at the Notice Office at least three
Business Days’ prior notice of each LIBOR Loan or Canadian CDOR Rate Loan to be
incurred hereunder and (y) Base Rate Loans hereunder (excluding Swingline Loans
and Revolving Loans made pursuant to a Mandatory Borrowing) or Canadian Prime
Rate Loans (excluding Swingline Loans and Revolving Loans made pursuant to a
Mandatory Borrowing), such Borrower shall give the Administrative Agent at the
Notice Office (1) notice of each Base Rate Loan on the Business Day it desires
to incur the Base Rate Loan and (2) at least one Business Day’s prior notice of
each Canadian Prime Rate Loan, provided that (in each case) any such notice
shall be deemed to have been given on a certain day only if given before 12:00
Noon. (New York City time) on such day.  Each such notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, in the form of Exhibit A-1, appropriately completed to specify: 
(i) the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing (stated in the Available Currency), (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Loans being incurred pursuant
to such Borrowing shall constitute A Term Loans, B Term Loans or Revolving
Loans, (iv) in the case of U.S. Dollar Denominated Loans, whether the Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR
Loans, the initial Interest Period to be applicable thereto, (v) in the case of
Canadian Dollar Denominated Loans, whether the Loans being incurred pursuant to
such Borrowing are to be initially maintained as Canadian Prime Rate Loans or,
to the extent permitted hereunder, Canadian CDOR Rate Loans and, if Canadian
CDOR Rate Loans, the initial Interest Period to be applicable thereto, and
(vi) in the case of a Borrowing of Revolving Loans the proceeds of which are to
be utilized to finance, in whole or in part, a Permitted Acquisition (or to pay
any fees and expenses incurred in connection therewith), the amount of the Total
Unutilized Revolving Loan Commitment after giving effect to such Borrowing.  The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 

(b)                                 (i)  Whenever a Borrower desires to incur
Swingline Loans hereunder, such Borrower shall give the Swingline Lender no
later than 12:00 Noon (New York City time) on the date that a Swingline Loan is
to be incurred, written notice or telephonic notice promptly confirmed in
writing of each Swingline Loan to be incurred hereunder.  Each such notice shall
be irrevocable and specify in each case (A) the date of Borrowing (which shall
be a Business Day), (B) the aggregate principal amount of the Swingline Loans to
be incurred pursuant to such Borrowing (stated in the Available Currency), and
(C) in the case of a Borrowing of Swingline Loans the proceeds of which are to
be utilized to finance, in whole or in part, a Permitted Acquisition (or to pay
any fees and expenses incurred in connection therewith), the amount of the Total
Unutilized Revolving Loan Commitment after giving effect to such Borrowing.

 

(ii)                                  Mandatory Borrowings shall be made upon
the notice specified in Section 2.01(e), with the Borrowers irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.01(e).

 

44

--------------------------------------------------------------------------------


 

(c)                                  Without in any way limiting the obligation
of any Borrower to confirm in writing any telephonic notice of any Borrowing or
prepayment of Loans, the Administrative Agent or the Swingline Lender, as the
case may be, may act without liability upon the basis of telephonic notice of
such Borrowing or prepayment, as the case may be, believed by the Administrative
Agent or the Swingline Lender, as the case may be, in good faith to be from an
Authorized Officer of such Borrower, prior to receipt of written confirmation. 
In each such case, such Borrower hereby waives the right to dispute the
Administrative Agent’s or the Swingline Lender’s record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error.

 

2.04.                        Disbursement of Funds.  No later than 3:00 P.M.
(New York City time) on the date specified in each Notice of Borrowing (or
(x) in the case of Swingline Loans, no later than 3:00 P.M. (New York City time)
on the date specified pursuant to Section 2.03(b)(i) or (y) in the case of
Mandatory Borrowings, no later than 1:00 P.M. (New York City time) on the date
specified in Section 2.01(e)), each Lender with a Commitment of the respective
Tranche will make available its pro rata portion (determined in accordance with
Section 2.07) of each such Borrowing requested to be made on such date (or in
the case of Swingline Loans, the Swingline Lender will make available the full
amount thereof).  All such amounts will be made available in Dollars (in the
case of U.S. Dollar Denominated Loans) or Canadian Dollars (in the case of
Canadian Dollar Denominated Loans), as the case may be, and in immediately
available funds at the Payment Office, and the Administrative Agent will, except
in the case of Revolving Loans made pursuant to a Mandatory Borrowing, make
available to the relevant Borrower or Borrowers at the Payment Office the
aggregate of the amounts so made available by the Lenders under the respective
Tranche (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof); provided that, if, on the date of a
Borrowing of Revolving Loans (other than a Mandatory Borrowing), there are
Unpaid Drawings or Swingline Loans then outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such Unpaid
Drawings with respect to Letters of Credit, second, to the payment in full of
any such Swingline Loans, and third, to the relevant Borrower or Borrowers as
otherwise provided above; provided that in no event shall any proceeds
attributable to a Canadian Borrower Loan, Letter of Credit, Unpaid Drawing or
similar obligation be applied towards payment of a U.S. Borrower Loan, Letter of
Credit, Unpaid Drawing or similar obligation or any proceeds attributable to a
U.S. Borrower Loan, Letter of Credit, Unpaid Drawing or similar obligation be
applied towards payment of a Canadian Borrower Loan, Letter of Credit, Unpaid
Drawing or similar obligation; provided further that nothing in the foregoing
proviso shall be deemed to constitute a release of a Guarantor from any
Guaranty.  Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the relevant Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the relevant
Borrower or Borrowers and the relevant Borrower or Borrowers shall immediately
pay such corresponding amount to the Administrative Agent in the applicable
Available Currency.  The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower or Borrowers , as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the relevant Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Loans for each day
thereafter and (ii) if recovered from the relevant Borrower or Borrowers, the
rate of interest applicable to the respective Borrowing, as determined

 

45

--------------------------------------------------------------------------------


 

pursuant to Section 2.08. Nothing in this Section 2.04 shall be deemed to
relieve any Lender from its obligation to make Loans hereunder or to prejudice
any rights which the relevant Borrower or Borrowers may have against any Lender
as a result of any failure by such Lender to make Loans hereunder.

 

2.05.                        Notes.  (a)  Each Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) in the case of A
Term Loans, by a promissory note duly executed and delivered by the U.S.
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, an “A Term Note” and, collectively, the
“A Term Notes”), (ii) in the case of B Term Loans, by a promissory note duly
executed and delivered by the U.S. Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (each, a
“B Term Note” and, collectively, the “B Term Notes”), (iii) in the case of 
Revolving Loans, by a promissory note duly executed and delivered by the
applicable Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”), and (iv) in the case of Swingline Loans,
by a promissory note duly executed and delivered by the applicable Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (the “Swingline Note”).

 

(b)                                 Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and prior to any transfer of any of its Notes will endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation or any error in such notation shall not affect any
Borrower’s obligations in respect of such Loans.

 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.05 or elsewhere in this Agreement, Notes shall
only be delivered to Lenders which at any time specifically request the delivery
of such Notes.  No failure of any Lender to request or obtain a Note evidencing
its Loans to any Borrower shall affect or in any manner impair the obligations
of the Borrowers to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents.  Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(b).  At any time when any Lender requests the delivery of a Note to evidence
any of its Loans, the respective Borrower shall promptly execute and deliver to
the respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

 

2.06.                        Conversions.  Each Borrower shall have the option
to convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Loans (other than
Swingline Loans which may not be converted pursuant to this Section 2.06) made
pursuant to one or more Borrowings (so long as of the same Tranche) of one or
more Types of Loans into a Borrowing (of the same Tranche) of another Type of
Loan, provided that, (i) except as otherwise provided in Section 2.10(b), LIBOR
Loans may be converted into Base Rate Loans only on the last day of an Interest
Period applicable to the Loans being converted and no such partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of such LIBOR Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may not be converted into LIBOR Loans if a Default or Event of Default is
in existence on the date of the conversion, (iii) Canadian CDOR Rate Loans may
be converted into Canadian Prime Rate Loans only on the last day of an Interest
Period applicable to the Loans being converted and no such partial conversion of
Canadian CDOR Rate Loans shall reduce the outstanding principal amount of such
Canadian CDOR Rate Loans made pursuant to a single Borrowing

 

46

--------------------------------------------------------------------------------


 

to less than the Minimum Borrowing Amount applicable thereto, (iv)  unless the
Required Lenders otherwise agree, Canadian Prime Rate Loans may not be converted
into Canadian CDOR Rate Loans if a Default or Event of Default is in existence
on the date of the conversion,  and (v) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings of LIBOR Loans or
Canadian CDOR Rate Loans than is permitted under Section 2.02.  Each such
conversion shall be effected by the applicable Borrower by giving the
Administrative Agent at the Notice Office prior to 11:00 A.M. (New York City
time) at least (x) in the case of conversions of Base Rate Loans into LIBOR
Loans and Canadian Prime Loans in Canadian CDOR Rate Loans, three Business Days’
prior notice and (y) in the case of conversions of LIBOR Loans into Base Rate
Loans and Canadian CDOR Rate Loans into Canadian Prime Rate Loans, one Business
Day’s prior notice (each, a “Notice of Conversion/Continuation”), in each case
in the form of Exhibit A-2, appropriately completed to specify the Loans to be
so converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into LIBOR Loans or Canadian CDOR Rate Loans,
the Interest Period to be initially applicable thereto.  The Administrative
Agent shall give each Lender prompt notice of any such proposed conversion
affecting any of its Loans.

 

2.07.                        Pro Rata Borrowings.  All Borrowings of A Term
Loans, B Term Loans and Revolving Loans under this Agreement shall be incurred
from the Lenders pro rata on the basis of their A Term Loan Commitments, B Term
Loan Commitments or Revolving Loan Commitments, respectively, provided that all
Mandatory Borrowings shall be incurred from the RL Lenders pro rata on the basis
of their RL Percentages.  It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

2.08.                        Interest.  (a)  The U.S. Borrower agrees to pay
interest in respect of the unpaid principal amount of each of the U.S. Borrower
Loans and each Canadian Borrower agrees to pay interest in respect of the unpaid
principal amount of each of its respective Canadian Borrower Loans, in each
case:

 

(i)                                     Maintained as a Base Rate Loan, in each
case, from the date of Borrowing thereof until the earlier of (i) the maturity
thereof (whether by acceleration or otherwise) and (ii) the conversion of such
Base Rate Loan to a LIBOR Loan pursuant to Section 2.06 or 2.09, as applicable,
at a rate per annum which shall be equal to the sum of the relevant Applicable
Margin plus the Base Rate, each as in effect from time to time.

 

(ii)                                  Maintained as a LIBOR Loan, in each case,
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBOR
Loan to a Base Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the relevant Applicable Margin as in effect from time to
time during such Interest Period plus the LIBO Rate for such Interest Period.

 

(iii)                               Maintained as a Canadian Prime Rate Loan, in
each case, from the date of Borrowing thereof until the maturity thereof
(whether by acceleration or otherwise) at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Canadian Prime Rate, each
as in effect from time to time.

 

(iv)                              Maintained as a  Canadian CDOR Rate Loan, in
each case, from the date of Borrowing thereof until the earlier of (i) the
maturity thereof (whether by acceleration or otherwise) and (ii) the conversion
of such Canadian CDOR Rate Loan to a Canadian Prime Rate

 

47

--------------------------------------------------------------------------------


 

Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the Canadian CDOR Rate for such Interest Period.

 

(b)                                 Overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan shall, in each case,
bear interest at a rate per annum equal to the rate which is 2% in excess of the
rate then borne by such Loans, and all other overdue amounts payable hereunder
and under any other Credit Document shall bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate applicable to Revolving
Loans that are maintained as Base Rate Loans for amounts denominated in U.S.
Dollars or maintained as Canadian Prime Rate Revolving Loans for amounts
denominated in Canadian Dollars, in each case from the date of such non-payment
to the date on which such amount is paid in full.  Interest that accrues under
this Section 2.08(b) shall be payable on demand.

 

(c)                                  Accrued (and theretofore unpaid) interest
shall be payable (i) in respect of each Base Rate Loan, quarterly in arrears on
each Quarterly Payment Date, (ii) in respect of each Canadian Prime Rate Loan,
quarterly in arrears on each Quarterly Payment Date, (iii) in respect of each
LIBOR Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three month intervals after the first day of such Interest Period, (iv) in
respect of each Canadian CDOR Rate Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (v) in respect of each Loan, (x) on the date of any
repayment or prepayment thereof (on the amount prepaid or repaid) (except that
repayments and prepayments of Base Rate Loans or Canadian Prime Rate Loans, in
each case, under a Tranche shall not be required to be accompanied by a payment
of accrued, and theretofore unpaid, interest thereon, unless either all
outstanding Loans of such Type under such Tranche are being repaid or prepaid or
the Total Commitment under such Tranche has terminated or will be terminated
concurrently with such repayment or prepayment) and (y) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(d)                                 Upon each Interest Determination Date, the
Administrative Agent shall determine the LIBO Rate and Canadian CDOR Rate for
each Interest Period applicable to the respective LIBOR Loans or Canadian CDOR
Rate Loans, as the case may be, and shall promptly notify the Borrowers and the
Lenders thereof.  Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

2.09.                        Interest Periods. (a)  At the time a Borrower gives
any Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any LIBOR Loan or Canadian CDOR Rate Loan (in the
case of the initial Interest Period applicable thereto) or prior to 12:00 Noon
(New York City time) on the third Business Day prior to the expiration of an
Interest Period applicable to such LIBOR Loan or Canadian CDOR Rate Loan (in the
case of any subsequent Interest Period), such Borrower shall have the right to
elect the interest period (each, an “Interest Period”) applicable to such LIBOR
Loan or Canadian CDOR Rate Loan, which Interest Period shall, at the option of
the such Borrower, be (x) a one, two, three or six month period or (y) a seven,
fourteen or twenty-one day period if agreed by the Administrative Agent in its
sole discretion, provided that (in each case):

 

(i)                                     all LIBOR Loans or Canadian CDOR Rate
Loans comprising a Borrowing shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any LIBOR
Loan or Canadian CDOR Rate Loan shall commence on the date of Borrowing of such
LIBOR Loan or Canadian CDOR Rate Loan

 

48

--------------------------------------------------------------------------------


 

(including the date of any conversion thereto from a Base Rate Loan or Canadian
Prime Rate Loan, as applicable) and each Interest Period occurring thereafter in
respect of such LIBOR Loan or Canadian CDOR Rate Loan shall commence on the day
on which the next preceding Interest Period applicable thereto expires;

 

(iii)                               if any Interest Period for a LIBOR Loan or
Canadian CDOR Rate Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period for a LIBOR Loan or
Canadian CDOR Rate Loan would otherwise expire on a day which is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided, however, that if any Interest Period for a LIBOR Loan or Canadian CDOR
Rate Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

 

(v)                                 unless the Required Lenders otherwise agree,
no Interest Period may be selected at any time when a Default or an Event of
Default is then in existence; and

 

(vi)                              no Interest Period in respect of any Borrowing
of any Tranche of Loans shall be selected which extends beyond the Maturity Date
for such Tranche of Loans.

 

If by 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans or
Canadian CDOR Rate Loan, the relevant Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such LIBOR Loans
or Canadian CDOR Rate Loan as provided above, such Borrower shall be deemed to
have elected to continue such LIBOR Loans or Canadian CDOR Rate Loan into LIBOR
Loans or Canadian CDOR Loans, as applicable, with a same Interest Period,
effective as of the expiration date of such current Interest Period.

 

2.10.                        Increased Costs, Illegality, etc.  (a)  In the
event that any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the Effective Date affecting the London
interbank market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBO
Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loan because of (x) any change since the Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to:  (A) a change in the basis of taxation of any of the Lender’s loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves or other liabilities or capital attributable thereto (except
for taxes indemnified by the Borrower under Sections 5.04 or 13.01(or that would
be so indemnified but for the application of an exclusion under such section)
and the imposition of, and any change in the rate of, any taxes payable by such
Lender described in any of Section 5.04(a)(i), (ii), (iii),

 

49

--------------------------------------------------------------------------------


 

(iv) or (v)) or (B) a change in official reserve requirements, but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the LIBO Rate and/or (y) other circumstances arising since
the Effective Date affecting such Lender, the London interbank market or the
position of such Lender in such market (including that the LIBO Rate with
respect to such LIBOR Loan does not adequately and fairly reflect the cost to
such Lender of funding such LIBOR Loan); or

 

(iii)          at any time, that the making or continuance of any LIBOR Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrowers and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrowers and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrowers with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrowers, (y) in the case of clause (ii) above, the Borrowers
agree to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrowers shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)           At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrowers may, and in the case of a LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
Borrowers shall, either (x) if the affected LIBOR Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrowers was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan
is then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

 

(c)           If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrowers agree to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other

 

50

--------------------------------------------------------------------------------


 

corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrowers, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

 

(d)           Notwithstanding anything in this Agreement to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10 and Section 3.06).

 

(e)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180-days prior to the date that such Lender
notifies such Borrower of the circumstances giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that if the circumstances giving rise to such increased costs
or reductions are retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

2.11.        Compensation.  (a)  The Borrowers agree to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, LIBOR Loans or Canadian CDOR Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the Borrowers or deemed
withdrawn pursuant to Section 2.10(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Loans pursuant to
Section 11) or conversion of any of its LIBOR Loans or Canadian CDOR Rate Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its LIBOR Loans or Canadian CDOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
relevant Borrower; or (iv) as a consequence of (x) any other default by the
Borrowers to repay LIBOR Loans or Canadian CDOR Rate Loans when required by the
terms of this Agreement or any Note held by such Lender or (y) any election made
pursuant to Section 2.10(b).

 

(b)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender pursuant to this Section for any such compensation
incurred more than 180-days prior to the date that such Lender notifies such
Borrower of such Lender’s intention to claim compensation therefor.

 

2.12.        Change of Lending Office.  Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or

 

51

--------------------------------------------------------------------------------


 

Section 5.04 with respect to such Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrowers or
the right of any Lender provided in Sections 2.10, 3.06 and 5.04.

 

2.13.        Replacement of Lenders.  (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrowers
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrowers shall have the right, in accordance with
Section 13.04(b), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent or,
in the case of a replacement as provided in Section 13.12(b) where the consent
of the respective Lender is required with respect to less than all Tranches of
its Loans or Commitments, to replace the Commitments and/or outstanding Loans of
such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:

 

(i)            at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Borrowers
(as may be agreed to at such time by and among the Borrowers and the Replacement
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of only
(a) the Revolving Loan Commitment, the Revolving Loan Commitment and outstanding
Revolving Loans and participations in Letter of Credit Outstandings and/or
(b) the outstanding Term Loans of any Tranche, the outstanding Term Loans of the
respective Tranche or Tranches with respect to which such Lender is being
replaced) of, and in each case (except for the replacement of only the
outstanding Term Loans of any or all Tranches of Term Loans of the respective
Lender) all participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender
under each Tranche with respect to which such Replaced Lender is being replaced,
(B) an amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings
with respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01,
(y) except in the case of the replacement of only the outstanding Term Loans of
one or more Tranches of a Replaced Lender, each Issuing Lender an amount equal
to such Replaced Lender’s RL Percentage of any Unpaid Drawing relating to
Letters of Credit issued by such Issuing Lender (which at such time remains an
Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Lender and (z) in the case of any replacement of Revolving Loan
Commitments, the Swingline Lender an amount equal to such Replaced Lender’s

 

52

--------------------------------------------------------------------------------


 

RL Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender; and

 

(ii)           all obligations of the Borrowers then owing to the Replaced
Lender (other than those (a) specifically described in clause (a) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Section 2.11 or
(b) relating to any Tranche of Loans and/or Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized to execute an Assignment and Assumption
Agreement on behalf of such Replaced Lender, and any such Assignment and
Assumption Agreement so executed by the Administrative Agent and the Replacement
Lender shall be effective for purposes of this Section 2.13 and Section 13.04;
provided that in the case of a Defaulting Lender, such Lender shall be deemed to
have consented to such assignment, notwithstanding execution of an Assignment
and Assumption Agreement on such Lender’s behalf by the Administrative Agent. 
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the Borrowers, (x) the
Replacement Lender shall become a Lender hereunder and, unless the respective
Replaced Lender continues to have outstanding Term Loans and/or a Revolving Loan
Commitment hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender and
(y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.13, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

 

2.14.        Incremental Credit Extensions.

 

(a)           The U.S. Borrower may at any time or from time to time after the
Syndication Date, by notice to the Administrative Agent, request in an aggregate
amount not to exceed $350,000,000 (such amount not to include loans which
constitute Permitted Refinancing Indebtedness of the Loans hereunder) (x) one or
more additional tranches or additions to the A Term Loans or B Term Loans (the
“Incremental Term Loans”) or (y) one or more additional tranches or increases in
the amount of the Revolving Loan Commitments on the same terms as the Revolving
Loans (the “Revolving Commitment Increase”, and, together with the Incremental
Term Loans, collectively, the “Incremental Loans”), provided that (i) both at
the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default or Event of Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Default or Event of Default shall exist, (ii) both at the time of
any such request and upon the effectiveness of any Incremental Amendment
referred to below, all of the representations and warranties of each Credit
Party set forth in Section 8 and in each other Credit Document shall be true and
correct in all material respects as of such time (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date), (iii) all Incremental Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranty, on a pari passu basis with all other Obligations
of the U.S. Borrower under this Agreement secured by the Security Documents and
guaranteed under the Guaranty and (iv) the U.S. Borrower shall be in compliance
with the covenants set forth in Sections 10.07 and 10.08, in each case
determined on a

 

53

--------------------------------------------------------------------------------


 

Pro Forma Basis as of the date of the most recently ended Test Period (or, if no
Test Period cited in Sections 10.07 and 10.08 has passed, the covenants in
Sections 10.07 and 10.08 for the first Test Period cited in such Sections shall
be satisfied as of the last four quarters ended), in each case, as if such
Incremental Term Loans or Loans pursuant to the Revolving Commitment Increase,
as applicable, had been outstanding on the last day of such fiscal quarter of
the Borrower for testing compliance therewith.

 

(b)           Incremental Term Loans that are added to the existing tranche of A
Term Loans or B Term Loans, as applicable, shall have identical terms to such
existing tranche of Term Loans.  All other Incremental Term Loans shall rank
pari passu in right of payment and of security with the Loans; provided,
however, that (i) the interest rate applicable to the Incremental Term Loans may
differ from that applicable to the existing Loans, but if the “effective yield”
applicable to a given tranche of Incremental Term Loans (which, for such
purposes only, shall be deemed to take account of any interest rate benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (x) the weighted average life of such
loans and (y) four years) payable to all Lenders providing such Incremental Term
Loans and the effect of any LIBO Rate or Base Rate floors, in each case as
determined by the Administrative Agent, but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all Lenders providing such Incremental Term Loans) determined as of the
initial funding date for such Incremental Term Loans exceeds the “effective
yield” then applicable to any Loans or any other tranche of Incremental Term
Loans (determined on the same basis as provided in the preceding parenthetical)
by more than 0.50% (the amount of such excess being the “Yield Differential”),
the Applicable Margin for such existing Loans subject to a Yield Differential
shall automatically be increased by the Yield Differential effective upon the
making of the applicable Incremental Term Loans, (ii) the final stated maturity
date for a given tranche of Incremental Term Loans may be later (but not sooner)
than the latest of the A Term Loan Maturity Date, B Term Loan Maturity Date and
Revolving Loan Maturity Date, (iii) the amortization requirements for a given
tranche of Incremental Term Loans may differ, so long as the average weighted
life to maturity of such Incremental Term Loans is no shorter than the average
weighted life to maturity applicable to the then outstanding B Term Loans, and
(iv) the other terms of a given tranche of Incremental Term Loans may differ if
reasonably satisfactory to the Administrative Agent.

 

(c)           Each tranche of Incremental Term Loans shall be in an aggregate
principal amount that is not less than $25,000,000 (or such lesser amount as
agreed to by the Administrative Agent) and shall be in an increment of
$5,000,000 and each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $25,000,000 (or such lesser amount as
agreed to by the Administrative Agent) and shall be in an increment of
$5,000,000 (provided that in each case such amount may be less if such amount
represents all remaining availability under the limit set forth in the first
sentence of Section 2.14(a)).

 

(d)           Each notice from the U.S. Borrower pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases.  Incremental Term
Loans may be made, and Revolving Commitment Increases may be provided, by any
existing Lender (but no existing Lender will have an obligation to make a
portion of any Incremental Term Loan or any portion of any Revolving Commitment
Increase) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Revolving Commitment Increases if such
consent would be required under Section 13.04 for an assignment of Loans or
Revolving Loan Commitments, as applicable, to such Lender or Additional Lender. 
Commitments in respect of Incremental Term Loans and Revolving Commitment
Increases shall become Commitments under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Credit Documents, executed by the

 

54

--------------------------------------------------------------------------------


 

Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent.  The Incremental
Amendment may, without the consent of Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14.  The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 7 (it being understood that all references to “the date of such Credit
Event” or similar language in such Section 7 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions as the
parties thereto shall agree.  The Borrower will use the proceeds of the
Incremental Term Loans and Revolving Commitment Increases for any purpose not
prohibited by this Agreement.  No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Commitment Increases unless it so agrees.

 

(e)           Upon each increase in the Revolving Loan Commitments pursuant to
this Section 2.14, (a) each RL Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”), and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such RL Lender’s participations hereunder in outstanding Letters of Credit
and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each RL Lender
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Loan Commitments of all RL Lenders
represented by such RL Lender’s Revolving Loan Commitment and (b) if, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such increase in Revolving Loan Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.11. 
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(f)            This Section 2.14 shall supersede any provisions in Section 13.06
or 13.12 to the contrary.

 

2.15.        Reverse Dutch Auction Repurchases.  (a) Notwithstanding anything to
the contrary contained in this Agreement or any other Credit Document, the U.S.
Borrower may, at any time and from time to time after the later to occur of the
Effective Date and the Syndication Date, conduct reverse Dutch auctions in order
to purchase Term Loans (each, an “Auction”) (each such Auction to be managed
exclusively by MS&Co. or another investment bank of recognized standing selected
by the U.S. Borrower following consultation with the Administrative Agent (in
such capacity, the “Auction Manager”)), so long as the following conditions are
satisfied:

 

(i)            each Auction shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.15 and Schedule
2.15;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of each Auction Notice and at the time of
purchase of any Term Loans in connection with any Auction;

 

(iii)          the maximum principal amount (calculated on the face amount
thereof) of all

 

55

--------------------------------------------------------------------------------


 

Term Loans that the Borrower offers to purchase in any such Auction shall be no
less than $25,000,000 (unless another amount is agreed to by the Administrative
Agent);

 

(iv)          after giving effect to any purchase of Term Loans pursuant to this
Section 2.15, the sum of (x) the Total Unutilized Revolving Loan Commitment and
(y) the aggregate amount of all cash and Cash Equivalents of the U.S. Borrower
and the other Credit Parties, shall not be less than $100,000,000;

 

(v)           the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the U.S. Borrower shall automatically
be cancelled and retired by the U.S. Borrower on the settlement date of the
relevant purchase (and may not be resold);

 

(vi)          no more than one Auction may be ongoing at any one time;

 

(vii)         the aggregate principal amount of all Term Loans purchased
pursuant to this Section 2.15 shall not exceed $250,000,000;

 

(viii)        each Auction shall be open and offered to all Lenders of the
relevant Tranche on a pro rata basis; and

 

(ix)           at the time of each purchase of Term Loans through an Auction,
the U.S. Borrower shall have delivered to the Auction Manager an officer’s
certificate of an Authorized Officer certifying as to compliance with preceding
clauses (iv) and (vii).

 

(b)           The U.S. Borrower must terminate an Auction if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to the respective Auction.  If the U.S. Borrower commences any Auction
(and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of the respective Auction have in fact
been satisfied), and if at such time of commencement the U.S. Borrower
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the purchase of Term Loans pursuant to
such Auction shall be satisfied, then the U.S. Borrower shall have no liability
to any Lender for any termination of the respective Auction as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to the respective Auction, and any such failure
shall not result in any Default or Event of Default hereunder.  With respect to
all purchases of Term Loans made by the U.S. Borrower pursuant to this
Section 2.15, (x) the U.S. Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to the settlement date of such purchase and (y) such purchases (and the
payments made by the U.S. Borrower and the cancellation of the purchased Term
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06.

 

(c)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.15 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.01, 5.02 and 13.06 (it being understood and
acknowledged that purchases of the Term Loans by the U.S. Borrower contemplated
by this Section 2.15 shall not constitute Investments by the U.S. Borrower)) or
any other Credit Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.15.  The Auction Manager acting in
its capacity as such hereunder shall be entitled to the benefits of the
provisions of Section 12 and

 

56

--------------------------------------------------------------------------------


 

Section 13.01 mutatis mutandis as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

 

(d)           Each Lender participating in any Auction hereby acknowledges and
agrees that in connection with such Auction, (1) the U.S. Borrower may have, and
later may come into possession of, information regarding the Term Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to participate in such Auction (such
information, the “Excluded Information”), (2) such Lender has independently,
without reliance on the U.S. Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such Auction notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of the U.S.
Borrower, its Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the U.S. Borrower, its Subsidiaries, the Administrative Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information.  Each Lender participating in any
Auction further acknowledges that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

2.16.        Extensions of Term Loans and Revolving Loan Commitments.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the U.S. Borrower to all Lenders of Term Loans with a like maturity date
or Revolving Loan Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Loan Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the U.S. Borrower
is hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Loan Commitments
and otherwise modify the terms of such Term Loans and/or Revolving Loan
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Loan Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving Loan
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Loan Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Loan Commitments from the tranche of Revolving
Loan Commitments from which they were converted), so long as the following terms
are satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the U.S. Borrower and set forth in the
relevant Extension Offer), the Revolving Loan Commitment of any Revolving Lender
that agrees to an extension with respect to such Revolving Loan Commitment (an
“Extending Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving Loan
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Loan Commitments (and related outstandings); provided
that (x) subject to the provisions of Sections 2.01(f) and 3.01(c) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
in on a pro rata

 

57

--------------------------------------------------------------------------------


 

basis by all Lenders with Revolving Loan Commitments in accordance with their RL
Percentage  of the Revolving Loan Commitments (and except as provided in
Section 2.01(f) and 3.01(c), without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Loan
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Loan Commitments) and (y) at no
time shall there be Revolving Loan Commitments hereunder (including Extended
Revolving Commitments and any original Revolving Loan Commitments) which have
more than three different maturity dates, (iii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the U.S. Borrower and set
forth in the relevant Extension Offer), the Term Loans of any Lender that agrees
to an extension with respect to such Term Loans (an “Extending Term Lender”) 
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the tranche of Term Loans subject to such Extension Offer, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the then
latest maturity date hereunder and the amortization schedule applicable to Term
Loans pursuant to Section 5.02(b) for periods prior to the B Term Loan Maturity
Date may not be increased, (v) the weighted average life of any Extended Term
Loans shall be no shorter than the remaining weighted average life of the Term
Loans extended thereby, (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving Loan
Commitments, as the case may be, in respect of which Term Lenders or Revolving
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans or Revolving
Loan Commitments, as the case may be, offered to be extended by the U.S.
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Term Lenders or Revolving Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Lenders, as the case may be,
have accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the U.S. Borrower and
(x) the Minimum Tranche Amount (as defined below) shall be satisfied unless
waived by the Administrative Agent.

 

(b)           Notwithstanding the foregoing, (A) if the interest rate margins
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing
Extended Term Loans and any LIBOR  floor applicable to such Extended Term Loans)
relating to any Extended Term Loan exceeds the Applicable Margin  (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the B Term Loans and
any LIBO or Base Rate floor applicable to the B Term Loans) relating to the B
Term Loans immediately prior to the effectiveness of the Extension by more than
0.50%, the Applicable Margin relating to the B Term Loans, as applicable, shall
be adjusted to be equal to the interest rate margins (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount payable to all Lenders providing such Extended Term Loans and any LIBOR
floor applicable to such Extended Term Loans) relating to such Extended Term
Loans minus 0.50% and the Applicable Margin relating to any Incremental Term
Loans (if any) and any Extended Term Loans which were extended pursuant to one
or more prior Extensions (if any) shall be adjusted so that the difference
between the Applicable Margin relating to the B Term Loans (after giving effect
to the foregoing adjustment) and the Applicable Margin relating to such
Incremental Term Loans and prior Extended Term Loans remains the same as
immediately prior to the Extension and (B) if the interest rate margins (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original

 

58

--------------------------------------------------------------------------------


 

issue discount payable to all Lenders providing Extended Revolving Commitments
and any LIBOR floor applicable to such Extended Revolving Commitments) or
commitment fee relating to any Extended Revolving Commitments exceeds the
Applicable Margin (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing the Revolving Loan Commitments and any LIBO or Base Rate floor
applicable to the Revolving Loan Commitments) or Commitment Commission  relating
to the Revolving Loan Commitments immediately prior to the effectiveness of the
Extension by more than 0.50%, the Applicable Margin and Commitment Commission,
as applicable, relating to the Revolving Loan Commitments shall be adjusted to
be equal to the interest rate margins (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Extended Revolving Commitments and any LIBOR floor
applicable to such Extended Revolving Commitments) relating to such Extended
Revolving Commitments minus 0.50% and the Applicable Margin relating to any
Incremental Revolving Commitments (if any) and any Extended Revolving
Commitments which were extended pursuant to one or more prior Extensions (if
any) shall be adjusted so that the difference between the Applicable Margin
relating to the Revolving Loan Commitments (after giving effect to the foregoing
adjustment) and the Applicable Margin relating such Incremental Revolving
Commitments and prior Extended Revolving Commitments remains the same as
immediately prior to the Extension.

 

(c)           With respect to all Extensions consummated by the U.S. Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 5.01 or 5.02 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the U.S. Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the U.S. Borrower’s sole discretion and may be waived by the U.S.
Borrower) of Term Loans or Revolving Loan Commitments (as applicable) of any or
all applicable tranches be tendered and (y) no tranche of Extended Term Loans
shall be in an amount of less than $100,000,000 (the “Minimum Tranche Amount”),
unless such Minimum Tranche Amount is waived by the Administrative Agent.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Commitments on the such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.11 and 2.17) or any
other Credit Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.

 

(d)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Loan Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Loan Commitments, the consent of the Issuing Lender,
which consent shall not be unreasonably withheld or delayed.  All Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Credit Documents that
are secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Credit Documents.  The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Credit Documents with the U.S. Borrower as may
be necessary in order to establish new tranches or sub-tranches in respect of
Revolving Loan Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the U.S. Borrower in connection with the establishment
of such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.16.  Without limiting the foregoing, in connection with any Extensions
the respective Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity

 

59

--------------------------------------------------------------------------------


 

date so that such maturity date is extended to the then latest maturity date (or
such later date as may be advised by local counsel to the Administrative Agent).

 

(e)           In connection with any Extension, the U.S. Borrower shall provide
the Administrative Agent at least 5 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 

2.17.        Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any RL Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such RL Lender is a
Defaulting Lender:

 

(a)           if any Swingline Loan Exposure or Letter of Credit Exposure exists
at the time a RL Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Loan Exposure and Letter of
Credit Exposure shall be reallocated among the RL Lenders that are
Non-Defaulting RL Lenders in accordance with their respective RL Percentages but
only to the extent (x) the sum of all RL Lenders’ that are Non-Defaulting RL
Lenders Individual Exposures plus such Defaulting Lender’s Swingline Loan
Exposure and Letter of Credit Exposure does not exceed the aggregate amount of
all Non-Defaulting RL Lenders’ Revolving Loan Commitments, (y) immediately
following the reallocation to a RL Lender that is a Non-Defaulting Lender, the
Individual Exposure of such RL Lender does not exceed its Revolving Loan
Commitment at such time and (z) the conditions set forth in Section 7 are
satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrower shall within three
(3) Business Days following notice by the Administrative Agent (x) first, prepay
such Swingline Loan Exposure and (y) second, cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in aggregate amount equal to 100% of
such Defaulting Lender’s Letter of Credit Exposure for so long as such Letter of
Credit Exposure is outstanding (the “Letter of Credit Back-Stop Arrangements”);

 

(iii)          the Borrower shall not be required to pay any Fees to such
Defaulting Lender pursuant to Section 4.01(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure;

 

(iv)          if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.17(a), then the Fees payable to the RL
Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and

 

(v)           if any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.17(a), then,
without prejudice to any rights or remedies of any Issuing Lender or any RL
Lender hereunder, all Letter of Credit Fees payable under Section 4.01(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to each Issuing Lender until such Letter of Credit Exposure is cash
collateralized and/or reallocated; and

 

60

--------------------------------------------------------------------------------


 

(b)           notwithstanding anything to the contrary contained in
Section 2.01(d) or Section 3, so long as any RL Lender is a Defaulting Lender
(i) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Non-Defaulting Lenders and/or cash
collateral has been provided by the applicable Borrower in accordance with
Section 2.17(a), and (ii) participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
RL Lenders that are Non-Defaulting Lenders in a manner consistent with
Section 2.17(a)(i) (and Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrowers, each Issuing Lender
and the Swingline Lender each agrees (in its reasonable discretion) that a
Defaulting Lender has adequately remedied all matters that caused such RL Lender
to be a Defaulting Lender, then the Swingline Loan Exposure and Letter of Credit
Exposure of the RL Lenders shall be readjusted to reflect the inclusion of such
RL Lender’s Revolving Loan Commitments and on such date such RL Lender shall
purchase at par such of the Revolving Loans of the other RL Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such RL Lender to hold such Revolving Loans in accordance with its RL
Percentage.

 

SECTION 3.           Letters of Credit.

 

3.01.        Letters of Credit.  (a)  Subject to and upon the terms and
conditions set forth herein, a Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 5th day prior to the Revolving Loan Maturity Date, for the
account of such Borrower or any of its Subsidiaries, an irrevocable letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as is reasonably acceptable to such Issuing Lender (each such letter of credit,
a “Letter of Credit” and, collectively, the “Letters of Credit”).  All Letters
of Credit shall be denominated in Dollars or Canadian Dollars and shall be
issued on a sight basis only.  The Existing Letters of Credit which are
outstanding as of the Effective Date shall be deemed to be issued by an Issuing
Lender under this Agreement as of the Effective Date for all purposes hereof
(other than Section 3.03) and the other Credit Documents.

 

(b)           Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 5th day prior to the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for account of such Borrower, one or more Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default, provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

 

61

--------------------------------------------------------------------------------


 

(ii)           such Issuing Lender shall have received from any Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of
Section 3.03(b).

 

(c)           If the maturity date in respect of any tranche of Revolving Loan
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Loan Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 3.04)
under (and ratably participated in by Lenders pursuant to) the Revolving Loan
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Loan Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall cash collateralize any such Letter of Credit in accordance with
Section 3.04.  If, for any reason, such cash collateral is not provided or the
reallocation does not occur, the Revolving Lenders under the maturing tranche
shall continue to be responsible for their participating interests in the
Letters of Credit.  Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Loan Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the Revolving Lenders in any Letter of Credit issued before such maturity
date.  Commencing with the maturity date of any tranche of Revolving Loan
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches.

 

3.02.        Maximum Letter of Credit Outstandings; Final Maturities. 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued (or required to be issued) if the Stated Amount
of which, when added to the Aggregate Letter of Credit Exposure (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed $150,000,000, (ii) no
Letter of Credit shall be issued (or required to be issued) at any time the
Aggregate Exposure exceeds (or would after giving effect to such issuance
exceed) the Total Revolving Loan Commitment, (iii) no Letter of Credit shall be
issued at the request of any Canadian Borrower (or required to be issued at the
request of any Canadian Borrower) at any time the Aggregate Canadian Borrower
Exposure exceeds (or would after giving effect to such issuance exceed)
$150,000,000, (iv) no Letter of Credit in Canadian Dollars shall be issued (or
required to be issued) at any time the Aggregate Canadian Dollar Denominated
Exposure exceeds (or would after giving effect to such issuance exceed)
$150,000,000, and (v) each Letter of Credit shall by its terms terminate on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
fifth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the Issuing Lender) and (B) five Business Days prior to the
Revolving Loan Maturity Date.

 

3.03.        Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever a
Borrower desires that a Letter of Credit be issued for its account, such
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile).  Each
notice shall be in the form of Exhibit C, appropriately completed (each, a
“Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by such requesting Borrowers to the Lenders that
such Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02.  Unless the respective

 

62

--------------------------------------------------------------------------------


 

Issuing Lender has received notice from any Borrower, any other Credit Party or
the Required Lenders before it issues a Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such Letter of Credit would violate Section 3.02, then such Issuing
Lender shall, subject to the terms and conditions of this Agreement, issue the
requested Letter of Credit for the account of the Borrowers in accordance with
such Issuing Lender’s usual and customary practices.  Upon the issuance of or
modification or amendment to any standby Letter of Credit, each Issuing Lender
shall promptly notify the Borrowers to be named as account party therein and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be.  Promptly
after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.  On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week.

 

(c)           The initial Stated Amount of each Letter of Credit shall not be
less than $5,000 (or, in the case of a Letter of Credit issued in a currency
other than Dollars, the Dollar Equivalent thereof) or such lesser amount as is
acceptable to the respective Issuing Lender.

 

3.04.        Letter of Credit Participations.  (a)  Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each RL Lender, and each such RL
Lender (in its capacity under this Section 3.04, a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
applicable Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto.  Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13 or
13.04(b), it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.04 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be. 
Notwithstanding anything to the contrary, in no event shall an issuance of a
Letter of Credit with respect to or for the benefit of any Canadian Borrower be
deemed to result in a sale of a participation of any obligation of the U.S.
Borrower or shall the issuance of a Letter of Credit with respect to or for the
benefit of the U.S. Borrower be deemed to result in a sale of a participation of
any obligation of any Canadian Borrower.

 

(b)           In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to any Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

(c)           In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the U.S. Borrower or any Canadian Borrower, as
applicable, shall not have reimbursed such amount in full to such Issuing Lender
pursuant to Section 3.05(a), such Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Participant of such
failure, and each Participant shall promptly and unconditionally pay to such
Issuing Lender the amount of

 

63

--------------------------------------------------------------------------------


 

such Participant’s RL Percentage of such unreimbursed payment in Dollars or
Canadian Dollars, as applicable, and in same day funds.  If the Administrative
Agent so notifies, prior to 12:00 Noon (New York City time) on any Business Day,
any Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the respective Issuing Lender in Dollars or
Canadian Dollars, as applicable, such Participant’s RL Percentage of the amount
of such payment on such Business Day in same day funds.  If and to the extent
such Participant shall not have so made its RL Percentage of the amount of such
payment available to respective Issuing Lender, such Participant agrees to pay
to such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
Issuing Lender at the overnight Federal Funds Rate for the first three days and
at the interest rate applicable to Revolving Loans that are maintained as Base
Rate Loans for each day thereafter.  The failure of any Participant to make
available to an Issuing Lender its RL Percentage of any payment under any Letter
of Credit issued by such Issuing Lender shall not relieve any other Participant
of its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.

 

(d)           Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars or Canadian
Dollars, as applicable, and in same day funds, an amount equal to such
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Participant to the aggregate amount funded by all Participants)
of the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

 

(e)           Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.

 

(f)            The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
the U.S. Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the U.S.
Borrower or any Subsidiary of the U.S. Borrower and the beneficiary named in any
such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

64

--------------------------------------------------------------------------------


 

(v)           the occurrence of any Default or Event of Default.

 

3.05.        Agreement to Repay Letter of Credit Drawings.  (a)  Each Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
for the account of such Borrower (each such amount (or the Dollar Equivalent
thereof, as the case may be), so paid until reimbursed by such Borrower, an
“Unpaid Drawing”), not later than the same Business Day on which such Borrower
shall have received notice of such payment or disbursement (provided that no
such notice shall be required to be given if a Default or an Event of Default
under Section 11.05 shall have occurred and be continuing, in which case the
Unpaid Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the
Borrowers)), with interest on the amount so paid or disbursed by such Issuing
Lender, to the extent not reimbursed prior to 12:00 Noon (New York City time) on
the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Issuing Lender was reimbursed by such
Borrower therefor at a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Margin as in effect from time to time for
Revolving Loans that are maintained as Base Rate Loans; provided, however, to
the extent such amounts are not reimbursed prior to 12:00 Noon (New York City
time) on the fifth Business Day following the receipt by the Borrowers of notice
of such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 11.05, interest shall thereafter accrue on the
amounts so paid or disbursed by such Issuing Lender (and until reimbursed by the
Borrowers) at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are maintained as Base
Rate Loans as in effect from time to time plus 2%, with such interest to be
payable on demand.  Each Issuing Lender shall give the relevant Borrower prompt
written notice of each Drawing for which payment has been made under any Letter
of Credit issued by it for the account of such Borrower, provided that the
failure to give any such notice shall in no way affect, impair or diminish the
obligations of any such Borrower hereunder.

 

(b)           The obligations of any Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it to such Borrower
(each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the U.S. Borrower or any
Subsidiary of the U.S. Borrower may have or have had against any Lender
(including in its capacity as an Issuing Lender or as a Participant), including,
without limitation, any defense based upon the failure of any drawing under a
Letter of Credit to conform to the terms of the Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that no Borrower shall be obligated to reimburse any
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

3.06.        Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to

 

65

--------------------------------------------------------------------------------


 

any Issuing Lender or any Participant of issuing, maintaining or participating
in any Letter of Credit, or reduce the amount of any sum received or receivable
by any Issuing Lender or any Participant hereunder or reduce the rate of return
on its capital with respect to Letters of Credit, then, upon the delivery of the
certificate referred to below to the Borrowers by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrowers agree to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital.  Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrowers, which notice shall include
a certificate submitted to the Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant.  The
certificate required to be delivered pursuant to this Section 3.06 shall, absent
manifest error, be final and conclusive and binding on the Borrowers.  For the
avoidance of doubt, this Section shall not apply with respect to any cost or
condition relating to taxes.

 

SECTION 4.           Commitment Commission; Fees; Reductions of Commitment.

 

4.01.        Fees.  (a)   The U.S. Borrower agrees to pay to the Administrative
Agent for distribution to each Non-Defaulting RL Lender a commitment commission
(the “Commitment Commission”) for the period from and including the Effective
Date to and including the Revolving Loan Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to ½ of 1% of the Unutilized Revolving Loan Commitment of
such Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

 

(b)           The (x) U.S. Borrower agrees to pay to the Administrative Agent
for distribution to each RL Lender (based on each such RL Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit issued for the account of
the U.S. Borrower (the “U.S. Letter of Credit Fee”) and (y) each Canadian
Borrower agrees to pay to the Administrative Agent for distribution to each RL
Lender (based on each such RL Lender’s respective RL Percentage) a fee in
respect of each Letter of Credit issued for the account of such Canadian
Borrower (the “Canadian Letter of Credit Fee”, and together with the U.S. Letter
of Credit Fee, the “Letter of Credit Fee”), in each case, for the period from
and including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to the Applicable Margin as in effect from time to time during
such period with respect to Revolving Loans that are maintained as LIBOR Loans
on the daily Stated Amount of each such Letter of Credit.  Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

 

(c)           Each Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee (the “Facing Fee”) in respect of each Letter of Credit
issued by it for the account of such Borrower for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to 1/8 of 1% on the daily Stated Amount of such Letter of Credit. Accrued
Facing Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

 

66

--------------------------------------------------------------------------------


 

(d)           Each Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it for the account of such Borrower, such amount as shall at
the time of such event be the administrative charge and the reasonable expenses
which such Issuing Lender is generally imposing in connection with such
occurrence with respect to letters of credit.

 

(e)           Each Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the U.S. Borrower or any of
its Subsidiaries and the Administrative Agent.

 

(f)            At the time of the effectiveness of any Repricing Event that is
consummated prior to the first anniversary of the Effective Date, the U.S.
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with B Term Loans that are either repaid, converted or subjected to
a pricing reduction in connection with such Repricing Event (including each
Lender that withholds its consent to such Repricing Event and is replaced as a
Replaced Lender under Section 2.13), a fee in an amount equal to 1.0% of (x) in
the case of a Repricing Event described in clause (a) of the definition thereof,
the aggregate principal amount of all B Term Loans prepaid (or converted) in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (b) of the definition thereof, the aggregate principal
amount of all B Term Loans outstanding on such date that are subject to an
effective pricing reduction pursuant to such Repricing Event.  Such fees shall
be earned, due and payable upon the date of the effectiveness of such Repricing
Event.

 

4.02.        Voluntary Termination of Unutilized Revolving Loan Commitments. 
(a)  Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrowers shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $1,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each RL Lender.

 

(b)           In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b) and/or with respect to Defaulting RL
Lenders, the Borrowers shall have the right, subject to obtaining the consents
required by Section 13.12(b), upon five Business Days’ prior written notice to
the Administrative Agent at the Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), to terminate the entire
Revolving Loan Commitment of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees (except in the case of Defaulting RL Lenders)
and all other amounts (except in the case of Defaulting RL Lenders), owing to
such Lender (including all amounts, if any, owing pursuant to Section 2.11 but
excluding the payment of amounts owing in respect of Loans of any Tranche
maintained by such Lender, if such Loans are not being repaid pursuant to
Section 13.12(b)) are repaid concurrently with the effectiveness of such
termination (at which time Schedule 1.01(a) shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such repaid Lender.

 

67

--------------------------------------------------------------------------------


 

4.03.        Mandatory Reduction of Commitments.  (a)  The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety on June 30, 2011,
unless the Initial Borrowing Date has occurred on or prior to such date.

 

(b)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total A Term Loan Commitment (and the A Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of A Term Loans on such
date).

 

(c)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total B Term Loan Commitment (and the B Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of B Term Loans on such
date).

 

(d)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the Revolving Loan Maturity Date.

 

(e)           Each reduction to, or termination of, the Total Revolving Loan
Commitment pursuant to this Section 4.03 shall be applied to proportionately
reduce or terminate, as the case may be, the Revolving Loan Commitment of each
Lender with a Revolving Loan Commitment.

 

SECTION 5.           Prepayments; Payments; Taxes.

 

5.01.        Voluntary Prepayments. (a)  Each Borrower shall have the right to
prepay its respective Loans, without premium or penalty (other than as set forth
in clause (vi) of this Section 5.01(a)), in whole or in part at any time and
from time to time on the following terms and conditions:  (i) such Borrower
shall give the Administrative Agent prior to 12:00 Noon (New York City time) at
the Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of U.S. Dollar
Denominated Swingline Loans) or Canadian Prime Rate Loans (or same day notice in
the case of a prepayment of Canadian Dollar Denominated Swingline Loans) and
(y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay LIBOR Loans or Canadian
CDOR Rate Loans, which notice (in each case) shall specify whether A Term Loans,
B Term Loans, Revolving Loans or Swingline Loans shall be prepaid, the amount of
such prepayment and the Types of Loans to be prepaid and, in the case of LIBOR
Loans or Canadian CDOR Rate Loans, the specific Borrowing or Borrowings pursuant
to which such LIBOR Loans or Canadian CDOR Rate Loans were made, and which
notice the Administrative Agent shall, except in the case of a prepayment of
Swingline Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Term Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $1,000,000 (or such lesser amount as is
acceptable to the Administrative Agent in any given case), (y) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $500,000 or $500,000 Canadian Dollars, as
applicable, (or such lesser amount as is acceptable to the Administrative Agent)
and (z) each partial prepayment of Swingline Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $100,000
or $100,000 Canadian Dollars (or such lesser amount as is acceptable to the
Administrative Agent in any given case), provided that (x) if any partial
prepayment of LIBOR Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of LIBOR Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrowers

 

68

--------------------------------------------------------------------------------


 

shall have no force or effect and (y) if any partial prepayment of Canadian CDOR
Rate Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Canadian CDOR Rate Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, then such Borrowing
may not be continued as a Borrowing of Canadian CDOR Rate Loans (and same shall
automatically be converted into a Borrowing of Canadian Prime Rate Loans) and
any election of an Interest Period with respect thereto given by the Borrowers
shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing by the U.S.
Borrower or any Canadian Borrower shall be applied pro rata among such Loans of
the U.S. Borrower or any Canadian Borrower, respectively, provided that at the
relevant Borrower’s election in connection with any prepayment of Revolving
Loans pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Event of Default then exists, be applied to any Revolving Loan of a Defaulting
Lender; (iv) each voluntary prepayment of Term Loans pursuant to this
Section 5.01(a) shall be applied to the A Term Loans and B Term Loans on a pro
rata basis (with the A TL Percentage of the aggregate amount of such prepayment
to be applied as a prepayment of the A Term Loans and the B TL Percentage of the
aggregate amount of such prepayment to be applied as a prepayment of the B Term
Loans); (v) each prepayment of A Term Loans and B Term Loans pursuant to this
Section 5.01(a) shall reduce the then remaining Scheduled Repayments of the
respective Tranche of Term Loans as directed by the U.S. Borrower; and (vi) any
prepayment of Term Loans made prior to the first anniversary date of the
Effective Date in connection with a Repricing Event shall be accompanied by the
payment of the fee described in Section 4.01(f).

 

(b)           In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Loans of such Lender (including all amounts, if any, owing
pursuant to Section 2.11), together with accrued and unpaid interest, Fees and
all other amounts then owing to such Lender (or owing to such Lender with
respect to each Tranche which gave rise to the need to obtain such Lender’s
individual consent) in accordance with, and subject to the requirements of, said
Section 13.12(b), so long as (A) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (x) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (y) such Lender’s RL
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (B) the consents, if any, required by Section 13.12(b) in connection
with the repayment pursuant to this clause (b) shall have been obtained.  Each
prepayment of A Term Loans and B Term Loans pursuant to this
Section 5.01(b) shall reduce the then remaining Scheduled Repayments of the
respective Tranche of Term Loans on a pro rata basis (based upon the then
remaining principal amount of each such Scheduled Repayment of the respective
Tranche after giving effect to all prior reductions thereto).

 

5.02.        Mandatory Repayments.  (a)   (i) On any day on which the Aggregate
Exposure exceeds the Total Revolving Loan Commitment, the Borrowers shall prepay
on such day the principal of their respective Swingline Loans and, after all
Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Swingline Loans and Revolving
Loans, the Aggregate Letter of Credit Exposure exceeds the Total Revolving Loan
Commitment at such time, the Borrowers shall pay to the Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of their respective excess (up to a maximum amount equal to the
Letter of Credit Outstandings at such time), such cash and/or Cash Equivalents
to be held as security for all Obligations of the Borrowers to the Issuing
Lenders and the Lenders hereunder in a cash collateral

 

69

--------------------------------------------------------------------------------


 

account to be established by the Administrative Agent. All payments made by the
Borrowers pursuant to this Section 5.02(a)(i) shall be made as directed by the
U.S. Borrower.

 

(ii) On any day on which the Aggregate Canadian Borrower Exposure exceeds
$154,500,000, the Borrowers shall prepay on such day the principal of their
respective Canadian Borrower Swingline Loans and, after all Canadian Borrower
Swingline Loans have been repaid in full or if no Canadian Borrower Swingline
Loans are outstanding, Canadian Borrower Revolving Loans in the amount by which
the Aggregate Canadian Borrower Exposure exceeds $150,000,000.  If, after giving
effect to the prepayment of all outstanding Canadian Borrower Swingline Loans
and Canadian Borrower Revolving Loans, the aggregate amount of all Letter of
Credit Outstandings (for this purpose, using the Dollar Equivalent of amounts
not denominated in Dollars) at such time in respect of Letters of Credit issued
for the accounts of the Canadian Borrowers exceeds $150,000,000 at such time,
the Borrowers shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of their
respective excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time in respect of Letters of Credit issued for the
accounts of the Canadian Borrowers), such cash and/or Cash Equivalents to be
held as security for all Obligations of the Borrowers to the Issuing Lenders and
the Lenders hereunder in a cash collateral account to be established by the
Administrative Agent. All payments made by the Borrowers pursuant to this
Section 5.02(a)(ii) shall be made as directed by the U.S. Borrower.

 

(iii) On any day on which the Aggregate Canadian Dollar Denominated Exposure
exceeds $154,500,000, the Borrowers shall prepay on such day the principal of
their respective Canadian Dollar Denominated Swingline Loans and, after all
Canadian Dollar Denominated Swingline Loans have been repaid in full or if no
Canadian Dollar Denominated Swingline Loans are outstanding, Canadian Dollar
Denominated Revolving Loans in the amount by which the Aggregate Canadian Dollar
Denominated Exposure exceeds $150,000,000.  If, after giving effect to the
prepayment of all outstanding Canadian Dollar Denominated Swingline Loans and
Canadian Dollar Denominated Revolving Loans, the aggregate amount of all Letter
of Credit Outstandings (for this purpose, using the Dollar Equivalent of such
amounts) at such time in respect of Letters of Credit denominated in Canadian
Dollars exceeds $150,000,000 at such time, the Borrowers shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of their respective excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time in respect of
Letters of Credit denominated in Canadian Dollars), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrowers to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent. All payments made by the Borrowers
pursuant to this Section 5.02(a)(iii) shall be made as directed by the U.S.
Borrower.

 

(b)           (i)  In addition to any other mandatory repayments pursuant to
this Section 5.02, on each date set forth below (each, a “Scheduled A Term Loan
Repayment Date”), the U.S. Borrower shall be required to repay that principal
amount of its A Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Section 5.01(a), 5.01(b) or 5.02(g), a “Scheduled A Term Loan
Repayment”):

 

Scheduled A Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending June 30, 2011

 

$

7,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending September 30,
2011

 

$

7,500,000

 

 

70

--------------------------------------------------------------------------------


 

Scheduled A Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending December 31,
2011

 

$

7,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending March 31,
2012

 

$

7,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending June 30, 2012

 

$

15,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending September 30,
2012

 

$

15,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending December 31,
2012

 

$

15,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending March 31,
2013

 

$

15,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending June 30, 2013

 

$

22,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending September 30,
2013

 

$

22,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending December 31,
2013

 

$

22,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending March 31,
2014

 

$

22,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending June 30, 2014

 

$

30,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending September 30,
2014

 

$

30,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending December 31,
2014

 

$

30,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending March 31,
2015

 

$

30,000,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending June 30, 2015

 

$

162,500,000

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending September 30,
2015

 

$

162,500,000

 

 

71

--------------------------------------------------------------------------------


 

Scheduled A Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of the U.S. Borrower’s Fiscal Quarter ending December 31,
2015

 

$

162,500,000

 

 

 

 

 

A Term Loan Maturity Date

 

$

162,500,000

 

 

(ii)           In addition to any other mandatory repayments pursuant to this
Section 5.02, (x) on each Quarterly Payment Date, beginning with the Quarterly
Payment Date occurring in June, 2011, the U.S. Borrower shall be required to
repay that principal amount of its B Term Loans, to the extent then outstanding,
as is equal to ¼ of 1% of the aggregate initial principal amounts of all B Term
Loans theretofore borrowed by the Borrower pursuant to Section 2.01 of this
Agreement, and (y) on the B Term Loan Maturity Date (the B Term Loan Maturity
Date and each Quarterly Payment Date described in preceding clause (x), each a
“Scheduled B Term Loan Repayment Date”), the U.S. Borrower shall be required to
repay in full the entire principal amount of its B Term Loans then outstanding
(with each such repayment pursuant to this Section 5.02(b), as the same may be
reduced as provided in Section 5.01(a) or 5.02(g), a “Scheduled B Term Loan
Repayment”).

 

(c)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, on each date on or after the Initial
Borrowing Date upon which the U.S. Borrower or any of its Subsidiaries receives
any cash proceeds from any issuance or incurrence by the U.S. Borrower or any of
its Subsidiaries of Indebtedness (other than Indebtedness for borrowed money
permitted to be incurred pursuant to Section 10.04), an amount equal to 100% of
the Net Cash Proceeds of the respective incurrence of Indebtedness shall be
applied on such date as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Sections 5.02(g) and (h).

 

(d)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, on each date on or after the Initial
Borrowing Date upon which the U.S. Borrower or any of its Subsidiaries receives
any cash proceeds from any Asset Sale, an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied within three Business Days of such date as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h).

 

(e)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, on each Excess Cash Payment Date, an
amount equal to the Applicable Excess Cash Flow Percentage of the Excess Cash
Flow for the related Excess Cash Payment Period shall be applied as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Sections 5.02(g) and (h).

 

(f)            In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, within three Business Days of each
date on or after the Initial Borrowing Date upon which the U.S. Borrower or any
of its Subsidiaries receives any cash proceeds from any Recovery Event in excess
of $10,000,000, an amount equal to 100% of the Net Cash Proceeds from such
Recovery Event shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h); provided, however,
that such Net Cash Proceeds shall not be required to be so applied on such date
so long as no Event of Default then exists and the U.S. Borrower has delivered a
certificate to the Administrative Agent on such date stating that such Net Cash
Proceeds shall be used to replace or restore any properties or assets or
reimbursements for business interruption expenses in respect of which such Net
Cash Proceeds were paid within 365 days following the date of the

 

72

--------------------------------------------------------------------------------


 

receipt of such Net Cash Proceeds (which certificate shall set forth the
estimates of the Net Cash Proceeds to be so expended), and provided further,
that if all or any portion of such Net Cash Proceeds not required to be so
applied pursuant to the preceding proviso are not so used within 365 days after
the date of the receipt of such Net Cash Proceeds (or such earlier date, if any,
as the U.S. Borrower or the relevant Subsidiary determines not to reinvest the
Net Cash Proceeds relating to such Recovery Event as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this
Section 5.02(f) without regard to the immediately preceding proviso.

 

(g)           Each amount required to be applied pursuant to Sections 5.02(c),
(d), (e), and (f) in accordance with this Section 5.02(g) shall be applied to
repay the outstanding principal amount of Term Loans.  The amount of each
principal repayment of Term Loans made as required by Sections 5.02(c), (d),
(e) and (f) shall be applied (i) pro rata to each Tranche of Term Loans (based
upon the then outstanding principal amounts of the respective Tranches of Term
Loans); provided that any payments required pursuant to Section 5.02(e) shall be
required to be applied (x) first, to then outstanding principal of B Term Loans
until they are paid in full and (y) second, to the extent in excess thereof, to
repay then outstanding principal of A Term Loans and (ii) to reduce the then
remaining Scheduled Repayments of the respective Tranche of Term Loans on a pro
rata basis (based upon the then remaining principal amounts of the Scheduled
Repayments of such Tranche of Term Loans after giving effect to all prior
reductions thereto).

 

(h)           With respect to each repayment of Loans required by this
Section 5.02, the Borrowers may designate the Types of Loans of the respective
Tranche which are to be repaid and, in the case of LIBOR Loans, the specific
Borrowing or Borrowings of the respective Tranche pursuant to which such LIBOR
Loans were made, provided that:  (i) repayments of LIBOR Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all LIBOR Loans of the respective Tranche with Interest Periods
ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of LIBOR Loans
made pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, such Borrowing shall be automatically converted into
a Borrowing of Base Rate Loans; and (iii) each repayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans.  In the
absence of a designation by the U.S. Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.

 

(i)            In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) all then outstanding Loans of a respective Tranche (other than
Swingline Loans) shall be repaid in full on the respective Maturity Date for
such Tranche of Loans, and (ii) outstanding Swingline Loans shall be repaid in
full on the earlier of (x) the tenth Business Day following the date of the
incurrence of such Swingline Loans and (y) the Swingline Expiry Date.

 

(j)            Notwithstanding anything to the contrary contained in this
Section 5.02 or elsewhere in this Agreement (including, without limitation, in
Section 13.12), at any time that A Term Loans are outstanding, each Lender with
outstanding B Term Loans (each a “B Term Loan Lender” and collectively, the “B
Term Loan Lenders”) shall have the option, in its sole discretion (which
election to waive prepayment shall be received by the Administrative Agent
within two Business Days of Administrative Agent’s notice to the B Term Loan
Lenders of a Waivable Mandatory Repayment (such date, the “Offer Response
Date”)), to waive its pro rata share of a mandatory repayment of B Term Loans
which is to be made pursuant to Sections 5.02(c), (d), (e) and/or (f) (each such
repayment, a “Waivable Mandatory Repayment”) upon the terms and provisions set
forth in this Section 5.02(j); provided that if the amount of the Waivable
Mandatory Repayment would exceed the aggregate principal amount of A

 

73

--------------------------------------------------------------------------------


 

Term Loans then outstanding (after giving effect to the application of its pro
rata share of the respective mandatory repayment), then the amount of the
Waivable Mandatory Repayment shall be limited to such aggregate principal amount
of A Term Loans then outstanding and the remainder of the pro rata share of the
respective mandatory repayment otherwise applicable to the B Term Loans shall be
immediately applied to the repayment of such outstanding B Term Loans.  In the
event that any such B Term Loan Lender waives all or part of its share of any
such Waivable Mandatory Repayment, the Administrative Agent shall apply 100% of
the amount so waived by such B Term Loan Lender to the A Term Loans in
accordance with Sections 5.02(g) and (h).  Notwithstanding anything to the
contrary contained above, if one or more B Term Loan Lenders waives its right to
receive all or any part of any Waivable Mandatory Repayment, but less than all
the B Term Loan Lenders waive in full their right to receive 100% of the total
payment otherwise required with respect to the B Term Loans, then of the amount
actually applied to the repayment of B Term Loans of the B Term Loan Lenders
which have waived all or any of part their right to receive 100% of such
repayment, such amount shall be applied to each then outstanding Borrowing of B
Term Loans on a pro rata basis (so that each B Term Loan Lender shall, after
giving effect to the application of the respective repayment, maintain the same
percentage (as determined for such B Term Loan Lender, but not the same
percentage as the other B Term Loan Lenders hold and not the same percentage
held by such B Term Loan Lender prior to repayment) of each Borrowing of B Term
Loans which remains outstanding after giving effect to such application).

 

5.03.        Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in the relevant Available Currency in immediately
available funds at the Payment Office.  Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

 

5.04.        Net Payments.  (a)  All payments made by the Borrowers hereunder
and under any Note will be made without setoff, counterclaim or other defense,
unless so provided under this Agreement or any other Credit Document.  Except as
provided in Section 5.04(b), 13.04(a) and (b) or as required by applicable law
or regulation or the administration or interpretation thereof, all payments made
by the Borrowers hereunder will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding (i) any tax (x) imposed on
or measured by the net income, net profits or capital of the recipient pursuant
to the laws of the jurisdiction in which it is organized or the jurisdiction in
which its principal office or, in the case of a Lender, applicable lending
office is located or any subdivision thereof or therein, or (y) imposed by
reason of the recipient being a resident, domiciliary or national of, being
engaged in business in or maintaining a permanent establishment or other
physical presence in, or otherwise having some connection with the jurisdiction
imposing the tax unless such connection results solely from such recipient’s
executing, enforcing, delivering, becoming a party to, or performing its
obligations or receiving a payment under or enforcing this Agreement or any
other Credit Document, (ii) any Canadian federal withholding tax that would not
have been imposed if such recipient had been dealing at arm’s length at the time
of making such payment with the Borrowers or Guarantors for the purposes of the
Income Tax Act (Canada) (the “Tax Act”), (iii) any branch profits taxes imposed
by the United States or any similar taxes imposed by Canada, (iv) any
withholding tax that would not have been imposed but for a failure by such
recipient (or any financial institution through which any payment is made to
such recipient) to comply with the applicable requirements of FATCA or is
attributable to such recipient’s failure to comply with Section 5.04(b) and
(v) other than a Lender that becomes a Lender under this Agreement pursuant to
Section 2.13, any

 

74

--------------------------------------------------------------------------------


 

withholding tax resulting from any law in effect (including FATCA) on the date
such recipient becomes a party to this Agreement or designates a new lending
office, except to the extent such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.04(a) hereto, and all interest or penalties with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”)).  If any Taxes are so
levied or imposed in connection with any payment made by a Borrower hereunder,
the respective Borrower agrees to pay the full amount of such Taxes to the
appropriate taxing authority, and shall pay to the relevant person such
additional amounts as may be necessary so that such payment, after withholding
or deduction for or on account of such Taxes, will not be less than the amount
such person would have received absent such withholding or deduction.  The
respective Borrower will furnish to the Administrative Agent within 45 days
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts issued by the applicable taxing authority
evidencing such payment by such Borrower, or such other evidence reasonably
satisfactory to the Administrative Agent.  The Borrowers agree to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
such request stating the amount of Taxes so paid in connection with any payment
made by a Borrower hereunder and describing, in reasonable detail, the basis for
such indemnification claim, for the amount of any Taxes so levied or imposed in
connection with any payment made by a Borrower hereunder and paid by such Lender
(including penalties and interest).  Such indemnity shall survive indefinitely
following the termination of this Agreement or the settlement of the Notes, as
applicable.  Such payment shall be made within 30 days after the date the Lender
makes a written demand therefor.

 

(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (each, a “Foreign Lender”) for U.S.
Federal income tax purposes agrees to deliver to the U.S. Borrower and the
Administrative Agent on or prior to the Effective Date (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption from United States withholding tax with respect to payments
to be made under any Credit Document, (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and is not delivering forms
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under any Credit Document, or (iii) in the case of a Foreign
Lender that is not the beneficial owner of payments made under any Credit
Document (including a partnership or a participating Lender) (1) two accurate
and complete original signed copies of Internal Revenue Service Form W-8IMY on
behalf of itself and (2) the relevant forms prescribed in clauses (i) and
(ii) above, an Internal Revenue Service Form W-9, or the relevant forms pursuant
to FATCA, as applicable, that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a
Section 5.04(b)(ii) Certificate on behalf of such partners.  In addition, if a
payment made to a Lender under any Credit Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the U.S. Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
to determine that such Lender has or has not complied with such Lender’s
obligations under

 

75

--------------------------------------------------------------------------------


 

FATCA or to determine the amount to deduct and withhold from such payment.  If a
Lender is not a Foreign Lender, such Lender shall deliver to the U.S. Borrower
and the Administrative Agent two accurate and complete original signed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax.  Furthermore, any recipient that is
entitled to an exemption from, or reduction of, any applicable non-United States
withholding tax with respect to any payments under any Credit Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without, or at
a reduced rate of, such non-United States withholding.  In addition, each Lender
agrees that from time to time after the Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to the U.S.
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8IMY,
Form W-9 and a Section 5.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement, or such Lender
shall immediately notify the U.S. Borrower and the Administrative Agent of its
inability to deliver any such Form or Certificate, in which case such Lender
shall not be required to deliver any such Form or Certificate pursuant to this
Section 5.04(b).  Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 13.04(a) and (b) and the immediately
succeeding sentence, each Borrower shall be entitled, to the extent it is
required to do so by law or the administration or official interpretation
thereof, to deduct or withhold taxes imposed by any relevant taxing authority
from interest, Fees or other amounts payable under any Credit Document to the
extent that such Lender has not provided to the Borrowers the relevant
documentation and certification to establish a complete exemption from such
deduction or withholding.

 

(c)           If the Administrative Agent, any Lender or any other recipient of
a payment under any Credit Document determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the relevant Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the relevant
recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that such Borrower, upon the request of the relevant recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the recipient
in the event the recipient is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require any such recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.

 

SECTION 6.           Conditions Precedent to Credit Events on the Initial
Borrowing Date.

 

The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

 

6.01.        Effective Date; Notes.  On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and
(ii) there shall have been delivered to the Administrative Agent for the account
of each of the Lenders that has requested same at least five Business Days prior
to the Initial Borrowing Date the appropriate A Term Note, B Term Note and/or
Revolving

 

76

--------------------------------------------------------------------------------


 

Note executed by the Borrowers and, if requested by the Swingline Lender, the
Swingline Note executed by the Borrowers, in each case in the amount, maturity
and as otherwise provided herein.

 

6.02.        Representations and Warranties.  At the time of each such Credit
Event on the Initial Borrowing Date and also after giving effect thereto, all
representations and warranties made under Sections 8.01, 8.02, 8.03(iii),
8.05(b), 8.08(c), 8.11, 8.14 and 8.19 (collectively, the “Specified
Representations”) shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that (x) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date).

 

6.03.        Officer’s Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, substantially in the
form of Exhibit F, dated the Initial Borrowing Date and signed on behalf of the
U.S. Borrower by an Authorized Officer of the U.S. Borrower, certifying on
behalf of the U.S. Borrower that all of the conditions in Sections 6.06 through
6.08, inclusive, and 7.01 have been satisfied on such date.

 

6.04.        Opinions of Counsel.  On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Simpson Thacher & Bartlett
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering the matters set forth in Exhibit E and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (ii) from local counsel in each
state (other than New York and Delaware) in which a Credit Party is organized,
an opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each of the Lenders and dated
the Initial Borrowing Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(iii) from the special Canadian counsel to the Canadian Credit Parties, an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each of the Lenders and dated
the Initial Borrowing Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, and
(iv) from local counsel in each state or province in which a Mortgaged Property
or Mortgaged Coal Property is located, or in the case of a Canadian Credit
Party, province in which it has tangible assets, an opinion in form and
substance reasonably satisfactory to the Collateral Agent addressed to the
Collateral Agent in its capacity as such, and each of the Lenders, dated the
Initial Borrowing Date and covering such matters incident to the transactions
contemplated herein as the Collateral Agent may reasonably request including but
not limited to the enforceability of each Mortgage and Mineral Rights Mortgage.

 

6.05.        Company Documents; Proceedings; etc.  (a)  On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate from each
Credit Party, dated the Initial Borrowing Date, signed by the Chairman of the
Board, the Chief Executive Officer, the President or any Vice President of such
Credit Party, and attested to by the Secretary or any Assistant Secretary of
such Credit Party, in the form of Exhibit F with appropriate insertions,
together with copies of the certificate or articles of incorporation and by-laws
(or other equivalent organizational documents), unanimous shareholder
declarations or shareholder agreements, as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

(b)           On the Initial Borrowing Date, all Company and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other

 

77

--------------------------------------------------------------------------------


 

Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of Company
proceedings, governmental approvals, good standing certificates and bring-down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Company or Governmental Authorities.

 

6.06.        Consummation of Acquisition, Financing Transactions; etc.  (a)  The
Administrative Agent shall have received a certified copy of the Acquisition
Agreement, duly executed by the parties thereto (together with all exhibits and
schedules thereto), and which shall be in full force and effect.

 

(b)           On the Initial Borrowing Date, the Acquisition shall have been
consummated in accordance with the terms and conditions of the Acquisition
Agreement and all applicable law.  On or prior to the Initial Borrowing Date,
(x) the Administrative Agent shall have received true and correct copies of all
Acquisition Documents, in each case certified as such by an Authorized Officer
of the U.S. Borrower, (y) all such Documents and all terms and conditions
thereof (including, without limitation, in the case of the Acquisition
Documents, any changes to those Acquisition Documents which were executed on or
before December 2, 2010 or waivers of the terms thereof or consents thereunder)
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, and no provision of such Documents shall have
waivered, amended, supplemented or otherwise modified in a manner adverse to the
Lenders without the consent of the Lead Arrangers (it being understood that any
(i) material increase of the purchase price for the Acquisition or (ii) change
in the definition of “Company Material Adverse Effect” as set forth in the
Acquisition Agreement shall be considered materially adverse to the Lenders and
shall require the consent of the Lead Arrangers) and (z) all such Acquisition
Documents shall be in full force and effect.  All conditions precedent to the
consummation of the Acquisition, as set forth in the Acquisition Agreement,
shall have been satisfied, and not waived unless consented to by the
Administrative Agent and the Required Lenders, to the reasonable satisfaction of
the Administrative Agent and the Required Lenders.

 

6.07.        Consummation of the Refinancing.  (a)  On or prior to the Initial
Borrowing Date and concurrently with the incurrence of Loans, all Indebtedness
(other than Indebtedness otherwise allowed pursuant to Section 10.04) of the
U.S. Borrower and its Subsidiaries (including the Target and its Subsidiaries)
shall have been repaid in full, together with all fees and other amounts owing
thereon.

 

(b)           On the Initial Borrowing Date and concurrently with the incurrence
of Loans on such date, all security interests in respect of, and Liens securing,
the Indebtedness to be refinanced pursuant to the Refinancing created pursuant
to the security documentation relating thereto shall be terminated and released,
and the Administrative Agent shall have received all such releases as may have
been reasonably requested by the Administrative Agent, which releases shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

(c)           The Administrative Agent shall have received evidence in form,
scope and substance reasonably satisfactory to it that the matters set forth in
this Section 6.07 have been satisfied on the Initial Borrowing Date.

 

6.08.        Adverse Change, Approvals.  (a)  Since March 31, 2010, there shall
not have occurred a Company Material Adverse Effect or any event or occurrence
that would reasonably be expected to have a Company Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

(b)           On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Transaction, the other transactions contemplated
hereby and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of the Transaction or the other transactions contemplated
by the Documents or otherwise referred to herein or therein.

 

6.09.        U.S. Guaranty and Collateral Agreement.  (a) On the Initial
Borrowing Date, the U.S. Borrower and each Wholly-Owned Domestic Subsidiary of
the U.S. Borrower (other than Immaterial Subsidiaries) shall have duly
authorized, executed and delivered (a) a U.S. Guaranty and Collateral Agreement
in the form of Exhibit G-1 (as amended, modified, restated and/or supplemented
from time to time, the “U.S. Guaranty and Collateral Agreement”) covering all of
such Credit Party’s U.S. GCA Collateral, together with (subject to clause
(b) below):

 

(i)            the delivery of proper financing statements (Form UCC-1 or the
equivalent) fully completed for filing under the UCC or other appropriate filing
offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created by the U.S. Guaranty and Collateral Agreement
in such U.S. GCA Collateral a security interest in which may be perfected by
such a filing;

 

(ii)           to the extent required by the U.S. Guaranty and Collateral
Agreement, (x) any certificates representing Pledged Stock (as defined in the
U.S. Guaranty and Collateral Agreement), together with executed and undated
endorsements of transfer and (y) any promissory notes, together with executed
and undated allonges;

 

(iii)          copies (Form UCC-11) or equivalent reports as of a recent date,
listing all effective financing statements that name any U.S. Credit Party as
debtor and that are filed in the jurisdictions where the applicable financing
statements referred to in clause (i) above will be filed; and

 

(iv)          evidence of the completion of all other recordings and filings of,
or with respect to, the U.S. Guaranty and Collateral Agreement as may be
necessary to perfect the security interests intended to be created by the U.S.
Guaranty and Collateral Agreement.

 

(b)           Notwithstanding anything to the contrary contained in this
Section 6, to the extent any U.S. GCA Collateral is not provided (or any related
required actions under Section 6.04, 6.09 or 6.11 are not taken) on the Initial
Borrowing Date after the U.S. Credit Parties’ use of commercially reasonable
efforts to do so or without undue burden or expense, the delivery of such U.S.
GCA Collateral (and the taking of the related required actions) shall not
constitute a condition precedent to the extensions of credit under this
Agreement on the Initial Borrowing Date but shall instead be required to be
delivered (or taken) after the Initial Borrowing Date in accordance with the
requirements of Section 9.11, except that (A) with respect to the perfection of
security interests in UCC Financing Collateral, such Credit Party shall be
obligated to deliver or cause to be delivered, necessary UCC financing
statements to the Administrative Agent or to irrevocably authorize and to cause
the applicable U.S. Credit Parties to irrevocably authorize, the Administrative
Agent to file necessary UCC financing statements and (B) with respect to
perfection of security interests in Stock Certificates, such U.S. Credit Party
shall be obligated to use commercially reasonable efforts to deliver to the
Administrative Agent Stock Certificates together with undated stock powers in
blank.

 

79

--------------------------------------------------------------------------------


 

6.10.        Canadian Guaranty and Collateral Agreement.  (a) On the Initial
Borrowing Date, each Canadian Borrower and each Wholly-Owned Canadian Subsidiary
(other than Immaterial Subsidiaries) shall have duly authorized, executed and
delivered a Canadian Guaranty and Collateral Agreement in the form of
Exhibit G-2 (as amended, amended and restated, modified and/or supplemented from
time to time, the “Canadian Guaranty and Collateral Agreement”) covering all of
such Canadian Credit Party’s present and future Canadian GCA Collateral referred
to therein, together with:

 

(i)            proper financing statements or similar notices as shall be
required by local law, registered under the PPSA in British Columbia and/or each
other jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, advisable to perfect the security interests purported to be
created by the Canadian Guaranty and Collateral Agreement;

 

(ii)           PPSA inquiry response certificates and/or any other equivalent
certificate or search report, listing all effective financing statements that
name any Canadian Borrower or any Canadian Subsidiary Guarantor, or a division
or other operating unit of any such Person, as debtor and that are filed in the
jurisdictions referred to in said clause (i), together with evidence of the
discharge (by such termination statements as shall be required by local law) of
all Liens other than Permitted Liens and acknowledgments and confirmations from
secured creditors of such Canadian Credit Party as reasonably requested by the
Collateral Agent; and

 

(iii)          evidence of the completion of all other recordings and filings
of, or with respect to, the Canadian Guaranty and Collateral Agreement as may be
necessary to perfect the security interests intended to be created by the
Canadian Guaranty and Collateral Agreement.

 

(b)           Notwithstanding anything to the contrary contained in this
Section 6, to the extent any Canadian GCA Collateral is not provided (or any
related required actions under Section 6.04, 6.10 or 6.11 are not taken) on the
Initial Borrowing Date after the Canadian Credit Parties’ use of commercially
reasonable efforts to do so or without undue burden or expense, the delivery of
such Canadian GCA Collateral (and the taking of the related required actions)
shall not constitute a condition precedent to the extensions of credit under
this Agreement on the Initial Borrowing Date but shall instead be required to be
delivered (or taken) after the Initial Borrowing Date in accordance with the
requirements of Section 9.11, except that (A) with respect to the perfection of
security interests in PPSA Filing Collateral, such Credit Party shall be
obligated to deliver or cause to be delivered, necessary PPSA financing
statements to the Administrative Agent or to irrevocably authorize and to cause
the applicable Canadian Credit Parties to irrevocably authorize, the
Administrative Agent to file necessary PPSA financing statements and (B) with
respect to perfection of security interests in Stock Certificates, such Canadian
Credit Party shall be obligated to use commercially reasonable efforts to
deliver to the Administrative Agent Stock Certificates together with undated
stock powers in blank.

 

6.11.        Mortgage; Title Insurance; Landlord Waivers; etc.  (a) On the
Initial Borrowing Date, the Collateral Agent shall have received:

 

(i)            fully executed counterparts of Mortgages and to the extent
required by the Collateral Agent, corresponding UCC Fixture Filings and
As-Extracted Collateral Filings (or, if UCC Fixture Filings and As-Extracted
Collateral Filings are not available in the applicable jurisdiction, equivalent
filings as available in such jurisdiction), and any similar filings as shall be
required by local law, in form and substance reasonably satisfactory to the
Collateral Agent, which Mortgages and UCC Fixture Filings (or, in the case of
UCC Fixture Filings, any other equivalent filings, as available in each
applicable jurisdiction) shall cover each Real Property owned or leased by the
U.S. Borrower or any of its Subsidiaries and designated as a “Mortgaged
Property” on Schedule 8.12 hereto, together with evidence that counterparts of
such Mortgages

 

80

--------------------------------------------------------------------------------


 

and UCC Fixture Filings (or, in the case of UCC Fixture Filings, any other
equivalent filings, as available in each applicable jurisdiction) and, if
applicable, As-Extracted Collateral Filings (or, in the case of UCC Fixture
Filings and As-Extracted Collateral Filings, any other equivalent filings, as
available in each applicable jurisdiction) have been delivered to the title
insurance company insuring the Lien of such Mortgage for recording;

 

(ii)           at the request of the Administrative Agent, a Mortgage Policy
relating to each Mortgage of the Mortgaged Property referred to above, issued by
a title insurer reasonably satisfactory to the Collateral Agent, in an insured
amount satisfactory to the Collateral Agent not to exceed 110% of the fair
market value of the Mortgaged Property and insuring the Collateral Agent that
the Mortgage on each such Mortgaged Property is a valid and enforceable first
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encumbrances except Permitted Encumbrances, with each such Mortgage Policy
(1) to be in form and substance reasonably satisfactory to the Collateral Agent,
(2) to include, to the extent applicable or available in the applicable
jurisdiction, supplemental endorsements (including, without limitation,
endorsements relating to future advances under this Agreement and the Loans,
usury, first loss, tax parcel, subdivision, zoning, contiguity, variable rate,
doing business, public road access, environmental lien, mortgage tax and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, other than a
survey exception, and (4) to provide for affirmative insurance and such
reinsurance or coinsurance as the Collateral Agent in its discretion may
reasonably request;

 

(iii)          to induce the title company to issue the Mortgage Policies
referred to in subsection (ii) above, such affidavits, certificates, information
and instruments of indemnification (including, without limitation, a so-called
“gap” indemnification) as are customarily required by the Title Company,
together with payment by the Borrowers of all Mortgage Policy premiums, search
and examination charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of such Mortgages and issuance of such
Mortgage Policies;

 

(iv)          to the extent obtainable on or prior to the Initial Borrowing
Date, (i) fully executed landlord waivers and/or bailee agreements in respect of
those Leaseholds of the U.S. Borrower or any of its Subsidiaries designated as
“Leaseholds Subject to Landlord Waivers” on Schedule 8.12, each of which
landlord waivers and/or bailee agreements shall be in form and substance
reasonably satisfactory to the Collateral Agent and (ii) all Mortgaged Coal
Property Support Documents as the Administrative Agent may request with respect
to each lease or grant of mineral rights as to which any Borrower or any of its
Subsidiaries is a lessee or grantee;

 

(v)           to the extent requested by the Administrative Agent, copies of all
leases in which U.S. Borrower or any of its Subsidiaries holds the lessor’s
interest or other agreements relating to possessory interests, if any; provided
that, to the extent any of the foregoing affect such Mortgaged Property, to the
extent requested by the Administrative Agent, such agreements shall be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement (with any such agreement being
reasonably acceptable to the Administrative Agent); and

 

(vi)          a “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property that is
subject to federal flood insurance laws and requirements, in form and substance
acceptable to the Administrative Agent (together with notice about special flood
hazard area status and flood disaster assistance, duly executed by

 

81

--------------------------------------------------------------------------------


 

the Borrowers and any applicable Subsidiary and evidence of flood insurance, in
the event any improved parcel of Mortgaged Property is located in a special
flood hazard area).

 

(b)           Notwithstanding anything to the contrary contained in this
Section 6, to the extent any Mortgage is not provided (or any related required
actions under this Section 6.11 or Section 6.04 are not taken) on the Initial
Borrowing Date after the Credit Parties’ use of commercially reasonable efforts
to do so or without undue burden or expense, the delivery of such Mortgages (and
the taking of the related required actions) shall not constitute a condition
precedent to the extensions of credit under this Agreement on the Initial
Borrowing Date but shall instead be required to be delivered (or taken) after
the Initial Borrowing Date in accordance with the requirements of Section 9.11,
except that with respect to the perfection of security interests in UCC Fixture
Filing Collateral and As-Extracted Collateral, such Credit Party shall be
obligated to deliver or cause to be delivered, UCC Fixture Filings and necessary
As-Extracted Collateral Filings to the Administrative Agent or to irrevocably
authorize and to cause the applicable Credit Parties to irrevocably authorize,
the Administrative Agent to file necessary UCC Fixture Filings and As-Extracted
Collateral Filings.

 

6.12.        Financial Statements; Pro Forma Balance Sheet; Projections.  On or
prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections
8.05(a) and (d), which historical financial statements, pro forma financial
statements and Projections shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

 

6.13.        Solvency Certificate; Insurance Certificates, etc.  On the Initial
Borrowing Date, the Administrative Agent shall have received:

 

(i)            a solvency certificate from the chief financial officer of the
U.S. Borrower in the form of Exhibit H hereto; and

 

(ii)           certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of the U.S. Borrower and its
Subsidiaries.

 

6.14.        Fees, etc.  On the Initial Borrowing Date, the Borrowers shall have
paid to the Administrative Agent (and its relevant affiliates) and each Lender
all costs, fees and expenses (including, without limitation, legal fees and
expenses and the fees and expenses of any other advisors) and other compensation
contemplated hereby payable to the Administrative Agent or such Lender to the
extent then due.

 

6.15.        Patriot Act.  The Administrative Agent and the Lenders shall have
received all documentation and other information requested by the Administrative
Agent or the respective Lenders that is required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction.  Upon
the Administrative Agent’s good faith determination that the conditions
specified in this Section 6 have been met (after giving effect to the preceding
sentence), then the Initial Borrowing Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not

 

82

--------------------------------------------------------------------------------


 

been met (although the occurrence of the Initial Borrowing Date shall not
release the Borrowers from any liability for failure to satisfy one or more of
the applicable conditions contained in this Section 6).

 

6.16.        Credit Documentation.  Schedules and Exhibits to this Agreement
shall be completed prior to the Initial Borrowing Date in form and substance
satisfactory to the Administrative Agent.

 

SECTION 7.           Conditions Precedent to All Credit Events.

 

The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on any date occurring after the Initial
Borrowing Date, is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:

 

7.01.        No Default; Representations and Warranties.  At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).

 

7.02.        Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a).  Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice referred to in Section 2.03(b)(i).

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 3.03(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent and
each of the Lenders that all the conditions specified in Section 6 (with respect
to Credit Events on the Initial Borrowing Date) and in this Section 7 (with
respect to Credit Events on or after the Initial Borrowing Date) and applicable
to such Credit Event are satisfied as of that time.  All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 6 and in this Section 7, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders.

 

SECTION 8.           Representations, Warranties and Agreements.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each of the Borrowers makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, with the
occurrence of each Credit Event on or after the Initial Borrowing Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 8 are true and correct in all material respects on and as of the
Initial Borrowing Date and on the date of each such other Credit Event (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such

 

83

--------------------------------------------------------------------------------


 

specified date and (y) any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date).

 

8.01.        Organization; Powers.  Each of the U.S. Borrower and its Material
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

8.02.        Authorization; Enforceability.  Each Credit Party has the Company
power and authority to execute, deliver and perform the terms and provisions of
each of the Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of
such Documents.  Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms
(provided, that, with respect to the creation and perfection of security
interests with respect to Stock Certificates of Foreign Subsidiaries, only to
the extent enforceability of such obligation with respect to which Stock
Certificate of Foreign Subsidiaries is governed by the UCC or PPSA), except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

8.03.        No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Documents to which it is a party, nor the consummation
of the Transaction, nor compliance by it with the terms and provisions thereof,
(i) will contravene any provision of any material law, statute, rule or
regulation or any order, writ, injunction or decree of any court or Governmental
Authority, (ii) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party pursuant to the terms of any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party is a
party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party.

 

8.04.        Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document.

 

8.05.        Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.  (a)(i)  (I) The audited consolidated balance sheet of the U.S.
Borrower for the Fiscal Years ending December 31, 2008, December 31, 2009, and
December 31, 2010, and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the U.S. Borrower for the Fiscal
Years

 

84

--------------------------------------------------------------------------------


 

of the U.S. Borrower ended on such dates, and the consolidated balance sheet of
the Target for the Fiscal Years ending March 31, 2009 and March 31, 2010, and
the statements of income and cash flows of the Target for the Fiscal Years of
the Target ending on such dates, in each case furnished to the Lenders prior to
the Effective Date, present fairly in all material respects the consolidated
financial position of the U.S. Borrower and the Target, respectively, at the
date of said financial statements and the results for the respective periods
covered thereby and (II) the unaudited consolidated balance sheet of the Target
at December 31, 2010 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Target for the three-month
period ended on such date, furnished to the Lenders prior to the Effective Date,
present fairly in all material respects the consolidated financial condition of
the Target at the date of said financial statements and the results for the
period covered thereby, subject to normal year-end adjustments.  All such
financial statements have been prepared in accordance with GAAP (or in the case
of the Target, Canadian GAAP) consistently applied except to the extent provided
in the notes to said financial statements and subject, in the case of the
unaudited financial statements, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes.

 

(ii)           The pro forma consolidated financial statements of the U.S.
Borrower and its Subsidiaries furnished to the Lenders prior to the Initial
Borrowing Date, present a good faith estimate of both the pro forma consolidated
financial position of the U.S. Borrower and its Subsidiaries as of such date and
the pro forma consolidated results of operations of the U.S. Borrowers and its
Subsidiaries for the period covered thereby.

 

(b)           On and as of the date of the Initial Borrowing Date, and after
giving effect to the Transaction and to all Indebtedness (including the Loans)
being incurred or assumed on such date, the U.S. Borrower on a consolidated
basis with its Subsidiaries will be Solvent.

 

(c)           Except as fully disclosed in the financial statements delivered
pursuant to Section 8.05(a), and except for the Indebtedness incurred under this
Agreement, there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Borrowers or any of their respective
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Borrowers or any
of their respective Subsidiaries.

 

(d)           The Projections delivered to the Administrative Agent and the
Lenders prior to the Effective Date have been prepared in good faith and are
based on reasonable assumptions, and there are no statements or conclusions in
the Projections which are based upon or include information known to either
Borrower to be misleading in any material respect or which fail to take into
account material information known to either Borrower regarding the matters
reported therein.  On the Effective Date, the Borrowers believe that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results included in such Projections.

 

(e)           In the case of representations and warranties made after the
Initial Borrowing Date only, since March 31, 2010, but for this purpose treating
the Transaction as if same had been consummated prior thereto, there has been no
change in the business, assets, operations or financial condition of the U.S.
Borrower and its Subsidiaries, taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

 

(f)            On the Initial Borrowing Date, there has been no Company Material
Adverse Effect.

 

85

--------------------------------------------------------------------------------


 

8.06.        Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Borrowers, threatened (i) on the Initial Borrowing Date
with respect to the Transaction or any Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

8.07.        True and Complete Disclosure.  All factual information (taken as a
whole) furnished by or on behalf of the Borrowers in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of, or in connection with,
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any material fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 8.07, such factual information shall
not include the Projections, any estimates (including financial estimates,
forecasts and other forward-looking information) or any pro forma financial
information or information of a general economic or general industry nature.

 

8.08.        Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Term
Loans will be used by the Borrowers to finance the Acquisition and the
Refinancing and to pay fees and expenses incurred in connection with the
Transaction.

 

(b)           All proceeds of the Revolving Loans and the Swingline Loans will
be used for the working capital and general corporate purposes of the Borrowers
and its Subsidiaries; provided that (x) not more than an amount acceptable to
the Administrative Agent in its sole discretion of the proceeds from Revolving
Loans and Swingline Loans may be used for the purposes described in
Section 8.08(a) and (y) the proceeds of Swingline Loans shall not be used to
refinance then outstanding Swingline Loans.

 

(c)         No part of any Credit Event (or the proceeds thereof) will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

8.09.        Tax Returns and Payments.  The U.S. Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all U.S. Federal tax returns, and all other material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by
the U.S. Borrower and/or any of its Subsidiaries.  The Returns accurately
reflect in all material respects all liability for taxes of the U.S. Borrower
and its Subsidiaries, as applicable, for the periods covered thereby.  Each
Borrower and each of its Subsidiaries has paid all taxes and assessments payable
by it which have become due, other than those that are being contested in good
faith and adequately disclosed and provided for on the financial statements of
each Credit Party and its Subsidiaries in accordance with GAAP.  There is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of each Borrower or any of its Subsidiaries, threatened by
any authority regarding any taxes relating to each Credit Party or any of its
Subsidiaries.

 

8.10.        Compliance with ERISA.  (a) Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not reasonably be expected to have a
Material Adverse Effect.  Except as would not reasonably be expected to result
in a Material Adverse Effect, each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of

 

86

--------------------------------------------------------------------------------


 

the Code (x) has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) of the Code and that
the applicable trust qualifies for exemption from taxation under
Section 501(a) of the Code or an application for such a letter has been filed
within the remedial amendment period and is currently being processed by the IRS
with respect thereto, or (y) is comprised of a master or prototype plan that has
received a favorable opinion letter from the IRS, and to the knowledge of the
U.S. Borrower, nothing has occurred since the date of such determination that
would reasonably be expected to adversely affect such determination (or, in the
case of a Plan with no determination, to the knowledge of the U.S. Borrower,
nothing has occurred that would reasonably be expected to materially adversely
affect the issuance of a favorable determination letter or otherwise materially
adversely affect such qualification).  No ERISA Event has occurred other than as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(b)           There exists no Unfunded Pension Liability with respect to any
Plan that would have a Material Adverse Effect.

 

(c)           To the knowledge of the U.S. Borrower, no Multiemployer Plan is
insolvent or in reorganization under Title IV of ERISA.  None of the U.S.
Borrower or any ERISA Affiliate has incurred any material liability with respect
to a complete or partial withdrawal from any Multiemployer Plan, and, if each of
the U.S. Borrower and each ERISA Affiliate were to withdraw in a complete
withdrawal from any Multiemployer Plan as of the date this assurance is given or
deemed given, the aggregate withdrawal liability that would be incurred would
not reasonably be expected to result in a Material Adverse Effect.

 

(d)           To the knowledge of the U.S. Borrower, there are no actions, suits
or claims pending against or involving a Plan (other than routine claims for
benefits) or, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected
either singly or in the aggregate to have a Material Adverse Effect.

 

(e)           The U.S. Borrower, and to the knowledge of the U.S. Borrower, any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
save where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(f)            Except as would not individually or in the aggregate have a
Material Adverse Effect, (x) neither the U.S. Borrower nor any ERISA Affiliate
has ceased operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA or withdrawn as a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) from a Plan so as to become subject to the
provisions of Section 4063 of ERISA, and (y) neither the U.S. Borrower nor any
ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.

 

(g)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, and all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made.  No Foreign Pension Plan is a “registered pension plan” as
such term is defined under the Income Tax Act (Canada).

 

8.11.        Security Documents.  (a)  The provisions of the U.S. Guaranty and
Collateral Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the U.S.

 

87

--------------------------------------------------------------------------------


 

GCA Collateral described therein. In the case of pledged capital interest
described in the U.S. Guaranty and Collateral Agreement, when Stock Certificates
representing such pledged capital interest are delivered to the Collateral
Agent, and in the case of the other Collateral described in the U.S. Guarantee
and Collateral Agreement, when financing statements specified in Schedule
8.11(a) in appropriate form are filed in the offices specified in Schedule
8.11(a), the Collateral Agent, for the benefit of the Secured Creditors will
have a fully perfected lien on, and security interest in, all right, title and
interest in all of the UCC Financing Collateral, subject to no other Liens other
than Permitted Liens.  The recordation of (x) the Grant of Security Interest in
U.S. patents and (y) the Grant of Security Interest in U.S. trademarks in the
respective form attached to the U.S. Guaranty and Collateral Agreement, in each
case in the United States Patent and Trademark Office, will create, as may be
perfected by such recordation, a perfected security interest in the United
States trademarks and patents covered by the U.S. Guaranty and Collateral
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights in the form attached to the U.S. Guaranty and Collateral Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the U.S. Guaranty and Collateral Agreement, will create, as may
be perfected by such filings and recordation, a perfected security interest in
the United States copyrights covered by the U.S. Guaranty and Collateral
Agreement.

 

(b)           The provisions of the Canadian Guaranty and Collateral Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Canadian GCA Collateral
described therein, and upon filing PPSA financing statements in the appropriate
jurisdictions the Collateral Agent, for the benefit of the Secured Creditors,
will have a fully perfected security interest in all right, title and interest
in all of the PPSA Filing Collateral and IP Rights that constitute Canadian GCA
Collateral, subject to no other Liens other than Permitted Liens.

 

(c)           Each Mortgage, when executed and delivered, and for Mortgaged
Property located in British Columbia, registered in the applicable land title
office in British Columbia, will create, as security for the obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and mortgage lien on the respective Mortgaged Property in favor of
the Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to any
Person (except Permitted Encumbrances related thereto).

 

8.12.        Properties.  All Real Property owned or leased by the Borrowers or
any of their respective Subsidiaries as of the Initial Borrowing Date with a
fair market value of at least $10,000,000, and the nature of the interest
therein, is correctly set forth in Schedule 8.12.  Each Borrower and each of its
Subsidiaries has good and marketable title to or valid leasehold interests, as
applicable, in (i) all properties that are necessary or used in the ordinary
course of business, except for such defects in title as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
free and clear of all Liens (other than Permitted Liens) and (ii) all Real
Property listed on Schedule 8.12, free and clear of all Liens (other than
Permitted Liens).

 

8.13.        Subsidiaries.  On and as of the Initial Borrowing Date, the U.S.
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
8.13.  Schedule 8.13 sets forth, as of the Initial Borrowing Date, the
percentage ownership (direct and indirect) of the U.S. Borrower in each class of
capital stock or other Equity Interests of each of its Subsidiaries and also
identifies the direct owner thereof.

 

8.14.        Compliance with Statutes, etc.  Each of the U.S. Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of

 

88

--------------------------------------------------------------------------------


 

its property, except such non-compliances as could not reasonably be expected to
have a Material Adverse Effect.

 

8.15.        Investment Company Act.  Neither the U.S. Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.16.        Environmental Matters.  Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and except
as set forth on Schedule 8.16: (a) each of the U.S. Borrower and its
Subsidiaries is in compliance with all applicable Environmental Laws and has
obtained and is in compliance with the terms of any permits required under such
Environmental Laws; (b) there are no Environmental Claims pending or to the
knowledge of the Borrowers, threatened, against the U.S. Borrower or any of its
Material Subsidiaries; (c) no Lien, other than a Permitted Lien, has been
recorded or to the knowledge of the Borrowers, threatened under any
Environmental Law with respect to any Real Property owned by the U.S. Borrower
or any of its Material Subsidiaries; (d) neither the U.S. Borrower nor any of
its Material Subsidiaries has contractually agreed to assume or accept
responsibility, for any liability of any other Person under any Environmental
Law; and (e) there are no facts, circumstances, conditions or occurrences with
respect to the past or present business, operations, properties or facilities of
the U.S. Borrower or any of its Subsidiaries, or any of their respective
predecessors, that could reasonably be expected to give rise to any
Environmental Claim against the U.S. Borrower or its Subsidiaries or any
liability of the U.S. Borrower or its Subsidiaries under any Environmental Law. 
This Section 8.16 sets forth the sole representations and warranties of the U.S.
Borrower and its Subsidiaries with respect to environmental matters.

 

8.17.        Employment and Labor Relations.  Neither the U.S. Borrower nor any
of its Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the U.S. Borrower or any of its Subsidiaries or, to the
knowledge of the U.S. Borrower, threatened against any of them, before the
National Labor Relations Board or similar agency or entity governing labor
relations of any Subsidiary, and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement is so pending against the
U.S. Borrower and its Subsidiaries or, to the knowledge of the U.S. Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against the U.S. Borrower or any of its Subsidiaries or, to the
knowledge of the U.S. Borrower, threatened against the U.S. Borrower or any of
its Subsidiaries, (iii) no union representation question exists with respect to
the employees of the U.S. Borrower or any of its Subsidiaries, (iv) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the Borrowers’ knowledge, threatened against the U.S. Borrower or
any of its Subsidiaries and (v) no wage and hour department investigation has
been made of the U.S. Borrower or any of its Subsidiaries, except (with respect
to any matter specified in clauses (i), (ii) and (iv) above, either individually
or in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

 

8.18.        Intellectual Property, etc.  Each of the U.S. Borrower and its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, (collectively, the “IP
Rights”) that are necessary for the operation of their respective businesses
without any known conflict with the IP Rights of any other Person, except to the
extent any rights of others which, or the failure to so own or have which, as
the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

8.19.        Representations and Warranties in Acquisition Agreement.  On the
Initial Borrowing Date, all representations and warranties made by the Target in
the Acquisition Agreement that are material to the interests of the Lenders are
true and correct, but only to the extent that U.S. Borrower has the right
(without regard to any notice requirement) to terminate its obligations under
the Acquisition Agreement (or would be permitted to decline to consummate the
Acquisition) as a result of a breach of such representation and warranties in
the Acquisition Agreement.

 

8.20.        Foreign Assets Control Regulations, Etc.  Neither of the advance of
the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Patriot Act.  Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.  Each Credit Party is in compliance, in all material respects, with
the Patriot Act.  No part of the proceeds of the Loans will be used by the
Credit Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. 
Notwithstanding anything to the contrary in this Section 8.20, the provisions of
this Section shall apply to the Canadian Credit Parties only to the extent it
does not violate the Foreign Extraterritorial Measures Act.

 

SECTION 9.      Affirmative Covenants.  Each Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 13.13 and reimbursement obligations
under Section 13.01 which, in either case, are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

9.01.      Information Covenants.  The U.S. Borrower will furnish to each
Lender:

 

(a)           Quarterly Financial Statements.  Within 45 days after the close of
each of the first three quarterly accounting periods in each Fiscal Year of the
U.S. Borrower, (i) the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year, all of which shall be certified by
the chief financial officer, treasurer, assistant treasurer, controller or other
principal accounting officer of the U.S. Borrower that they fairly present in
all material respects in accordance with GAAP the financial condition of the
U.S. Borrower and its Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.

 

90

--------------------------------------------------------------------------------


 

(b)           Annual Financial Statements.  Within 90 days after the close of
each Fiscal Year of the U.S. Borrower, the consolidated balance sheet of the
U.S. Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income and retained earnings and statement of
cash flows for such Fiscal Year setting forth comparative figures for the
preceding Fiscal Year and certified independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent.

 

(c)           Management Letters.  Promptly after the U.S. Borrower’s or any of
its Subsidiaries’ receipt thereof, a copy of any “management letter” received
from its certified public accountants and management’s response thereto;
provided that such delivery only shall be required to the extent allowed by the
relevant certified public accountant’s policy and practice.

 

(d)           Budgets.  No later than 30 days following the first day of each
Fiscal Year of  the U.S. Borrower, a budget in form reasonably satisfactory to
the Administrative Agent (including budgeted statements of income, sources and
uses of cash and balance sheets for the U.S. Borrower and its Subsidiaries on a
consolidated basis) (i) for each of the twelve months of such Fiscal Year
prepared in detail and (ii) for the three immediately succeeding Fiscal Years
prepared in summary form, in each case setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.

 

(e)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from the chief financial officer, treasurer, assistant treasurer,
controller or principal accounting officer of the U.S. Borrower in the form of
Exhibit I certifying on behalf of the U.S. Borrower that, to such officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(i) set forth in reasonable detail the calculations required to establish
whether the Credit Parties are in compliance with Sections 10.07 and 10.08,
(ii) if delivered with the financial statements required by Section 9.01(b), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Payment
Period, and (iii) certify that there have been no changes to the Schedules of
the U.S. Guaranty and Collateral Agreement and the Schedules of the Canadian
Guaranty and Collateral Agreement, in each case, to the extent required by each
respective agreement.

 

(f)            Notice of Default, Litigation and Material Adverse Effect. 
Promptly, and in any event within five Business Days after any Authorized
Officer of the U.S. Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, or (ii) any litigation or governmental investigation or
proceeding pending against the U.S. Borrower or any of its Subsidiaries which
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

(g)           Other Reports and Filings.  Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which the U.S. Borrower or any of its Subsidiaries shall publicly file with
the Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) or
any of its material Indebtedness pursuant to the terms of the documentation
governing the same.

 

(h)           Environmental Matters.  Promptly after any Authorized Officer of
the U.S. Borrower or any of its Subsidiaries obtains actual knowledge thereof,
notice of the following environmental matters to the extent that such
environmental matters, either individually or when

 

91

--------------------------------------------------------------------------------


 

aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:

 

(i)            any pending or threatened Environmental Claim against the U.S.
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any Real Property
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries that
(a) results in noncompliance by the U.S. Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) could reasonably be expected to
result in an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property;

 

(iii)          any condition or occurrence on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries that could reasonably
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the U.S. Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; or

 

(iv)          the taking of any removal or remedial action to the extent
required by any Environmental Law or any Governmental Authority in response to
the Release or threatened Release of any Hazardous Material on any Real Property
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s or such Subsidiary’s response thereto.

 

(i)            Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the business, financial or
corporate affairs of the U.S. Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Documents required to be delivered pursuant to Section 9.01(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the U.S. Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet;
or (ii) on which such documents are posted on the U.S. Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the U.S.
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the U.S. Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the U.S. Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.

 

9.02.        Books, Records and Inspections.  The U.S. Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities.  The U.S. Borrower  will, and will cause each of
its Subsidiaries to,

 

92

--------------------------------------------------------------------------------


 

 permit officers and designated representatives of the Administrative Agent or
any Lender to visit and inspect, under guidance of officers of the U.S. Borrower
or such Subsidiary, any of the properties of the U.S. Borrower or such
Subsidiary, and to examine the books of account of the U.S. Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the U.S. Borrower
or such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request (and subject, in
the case of any such meetings or advice from such independent accountants, to
such accountants’ customary policies and procedures); provided that, excluding
any such visits and inspections during the continuance of an Event of Default
(a) only the Administrative Agent on behalf of the Required Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.02 and
(b) the Administrative Agent shall not exercise such rights more than twice in
any calendar year.

 

9.03.        Maintenance of Property; Insurance.  (a)  The U.S. Borrower will,
and will cause each of its Subsidiaries to, (i) keep all property necessary to
the business of the U.S. Borrower and its Material Subsidiaries in good working
order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty events, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the U.S. Borrower and its Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried.  The provisions of this Section 9.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.

 

(b)           If at any time the improvements on a Mortgaged Property are
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or any successor thereto or other applicable agency,
the U.S. Borrower will, and will cause each of its Subsidiaries to, at all times
keep and maintain  flood insurance in an amount no less than the amount
sufficient to comply with the rules and regulations promulgated under the
National Flood Insurance Act of 1968 and Flood Disaster Protection Act of 1973,
each as amended from time to time.

 

(c)           The U.S. Borrower will, and will cause each of its Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the U.S. Borrower and/or such
Subsidiaries) shall be endorsed to the Collateral Agent’s satisfaction for the
benefit of the Collateral Agent (including, without limitation, by naming the
Collateral Agent as loss payee and/or additional insured).

 

9.04.        Existence; Franchises.  The U.S. Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 9.04 shall prevent sales of assets and
other transactions by the U.S. Borrower or any of its Subsidiaries in accordance
with Section 10.02 and Section 10.05.

 

9.05.        Compliance with Statutes, etc.  The U.S. Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

9.06.        Compliance with Environmental Laws.  (a)  Except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) the U.S. Borrower will comply, and will cause each of its
Subsidiaries to comply, with all Environmental Laws and permits under
Environmental Law applicable to or required in respect of the conduct of its
business or operations or by the ownership, lease or use of any Real Property
now or hereafter owned, leased or operated by the U.S. Borrower or any of its
Material Subsidiaries and (ii) to the extent required by Environmental Law, will
pay or cause to be paid all costs and expenses incurred in connection with such
compliance, and will keep or cause to be kept all such Real Property free and
clear of any Liens, other than Permitted Liens, imposed pursuant to such
Environmental Laws.  Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, neither the U.S.
Borrower nor any of its Subsidiaries will generate, use, treat, store, Release
or dispose of, or permit the generation, use, treatment, storage, Release or
disposal of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the U.S. Borrower or any of its Material Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties, or transported, in
compliance in all material respects with all applicable Environmental Laws and
as required in connection with the normal operation, use and maintenance of the
business or operations of the U.S. Borrower or any of its Subsidiaries.

 

(b)           (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 9.01(h), (ii) at any time that U.S.
Borrower or any of its Subsidiaries is not in compliance with Section 9.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Borrowers
will (in each case) provide, at the joint and several expense of the Borrowers
and as is reasonably requested by the Administrative Agent, an environmental
site assessment report concerning any relevant Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries, prepared by an
environmental consulting firm reasonably approved by the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any required removal or remedial action in connection with such Hazardous
Materials on such Real Property.  If the Borrowers fail to provide the same
within 30 days after such request was made, the Administrative Agent may order
the same, the reasonable cost of which shall be borne by the Borrowers, and the
Borrowers shall and hereby do grant to the Administrative Agent and the Lenders
and their respective agents reasonable access to such Real Property, and
specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrowers,
provided that such access and work shall not unreasonably interfere with normal
operations of the Borrowers or any of them, all at the joint and several expense
of the Borrowers.

 

9.07.        ERISA.  Promptly and in any event within 30 days after the U.S.
Borrower knows that any ERISA Event has occurred that would reasonably be
expected to result in material liability to the U.S. Borrower, the U.S. Borrower
shall supply to the Administrative Agent (in sufficient copies for all Lenders,
if the Administrative Agent so requests) a certificate of an authorized officer
of the U.S. Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by the U.S. Borrower or ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto.

 

9.08.        End of Fiscal Years; Fiscal Quarters.  U.S. Borrower will cause
(i) its and each of its Subsidiaries’ fiscal years to end on December 31 of each
calendar year and (ii) its and each of its Subsidiaries’ fiscal quarters to end
on the last day of each period described in the definition of “Fiscal Quarter”;
provided, that this Section shall not apply to Cardem (and any other Subsidiary
listed on Schedule 9.08).

 

94

--------------------------------------------------------------------------------


 

9.09.        Payment of Taxes.  U.S. Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it, prior to the date on which
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any properties of the U.S. Borrower or any of its
Subsidiaries not otherwise permitted under Section 10.01(i); provided that
neither U.S. Borrower nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

 

9.10.        Use of Proceeds.  The Borrowers will use the proceeds of the Loans
only as provided in Section 8.08.

 

9.11.        Additional Security; Further Assurances; etc.  (a)  The U.S.
Borrower shall cause, and will cause each of the other Credit Parties to cause,
(i) each of its Wholly-Owned Domestic Subsidiaries (other than Immaterial
Subsidiaries) formed or acquired (or which first becomes such a Wholly-Owned
Domestic Subsidiary or ceases to be an Immaterial Subsidiary) after the Initial
Borrowing Date to become a Credit Party (and a party to the U.S. Guaranty and
Collateral Agreement by executing a supplement thereto in form reasonably
satisfactory to the Administrative Agent) and to execute and deliver all other
appropriate Security Documents, in each case, within thirty (30) days (or such
longer time period if agreed to by the Administrative Agent in its sole
discretion) after the formation or acquisition thereof or after the first date
upon which the respective Subsidiary of such Person becomes a Wholly-Owned
Domestic Subsidiary or ceases to be an Immaterial Subsidiary and (ii) each of
its Wholly-Owned Canadian Subsidiaries (other than Immaterial Subsidiaries)
formed or acquired (or which first becomes such a Wholly-Owned Canadian
Subsidiary or ceases to be an Immaterial Subsidiary) after the Initial Borrowing
Date to become a Credit Party (and a party to the Canadian Guaranty and
Collateral Agreement by executing a supplement thereto in form reasonably
satisfactory to the Administrative Agent) and to execute and deliver all other
appropriate Security Documents, in each case, within thirty (30) days (or such
longer time period if agreed to by the Administrative Agent in its sole
discretion) after the formation or acquisition thereof or after the first date
upon which the respective Subsidiary of such Person becomes a Wholly-Owned
Canadian Subsidiary or ceases to be an Immaterial Subsidiary. Upon execution and
delivery of the supplement to the U.S. Guaranty and Collateral Agreement or the
Canadian Guaranty and Collateral Agreement, as applicable, each such Person
(i) shall become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Credit
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, in any property of such Credit
Party which constitutes Collateral as set forth in, and in accordance with, the
Security Documents. In addition, each new Wholly-Owned Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 6 as such new Subsidiary would have
had to deliver if such new Subsidiary were a Credit Party on the Initial
Borrowing Date. For the avoidance of doubt, in the event any Subsidiary that
constitutes a Subsidiary Guarantor issues any capital stock or other Equity
Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock or other
Equity Interests (other than issuances that constitute a Disposition permitted
pursuant to Section 10.02(iv)), such Subsidiary shall be required to remain a
Subsidiary Guarantor after giving effect to such issuance.

 

(b)           The U.S. Borrower will, and will cause each other Credit Party to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and Real Property of the U.S. Borrower
and such other Credit Party as are not covered by the original Security
Documents (collectively, the “Additional Security Documents”).  All such
security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to

 

95

--------------------------------------------------------------------------------


 

the Collateral Agent.  Notwithstanding the foregoing, this Section 9.11(b) shall
not apply to (and U.S. Borrower and its Subsidiaries shall not be required to
grant a Mortgage in) any owned Real Property the fair market value of which is
less than $10,000,000, any Leasehold for which the aggregate annual rental
payments are less than $1,500,000 or any Leasehold with respect to which the
respective Credit Party has not obtained (after using commercially reasonable
efforts to obtain same) the consent of the lessor to grant a mortgage in such
Leasehold.

 

(c)           The U.S. Borrower will, and will cause each of the other Credit
Parties to, at the joint and several expense of the Borrowers, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
Real Property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require.  Furthermore, U.S. Borrower will, and
will cause the other Credit Parties that are Subsidiaries of the U.S. Borrower
to, deliver to the Collateral Agent such opinions of counsel, title insurance
and other related documents as may be reasonably requested by the Administrative
Agent to assure itself that this Section 9.11 has been complied with.

 

(d)           If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the U.S. Borrower and the other
Credit Parties constituting Collateral, the U.S. Borrower will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.

 

(e)           To the extent any action which would otherwise have been required
to be taken pursuant to Sections 6.09, 6.10 and 6.11 hereof have not been taken
on or prior to the Initial Borrowing Date as permitted thereby, then the
Borrower shall cause all such actions to be taken as promptly as practicable
after the Initial Borrowing Date, provided that in any event such actions shall
be required to be completed within (x) 60 days after the Initial Borrowing Date
in the case of actions otherwise required under Sections 6.09(a) and 6.10(a) and
(y) 90 days after the Initial Borrowing Date in the case of actions required to
be taken pursuant to Section 6.11(a), in each case as such dates may be extended
(with respect to a given action or actions) at the reasonable discretion of the
Administrative Agent.

 

(f)            The Borrowers agree that each action required by clauses
(b) through (d) of this Section 9.11 shall be completed as soon as possible, but
in no event later than 60 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders (as such date me be extended at the
sole discretion of the Administration Agent); provided that, in no event will
U.S. Borrower or any of its Subsidiaries be required to take any action, other
than using its best efforts, to obtain consents from third parties with respect
to its compliance with this Section 9.11.

 

9.12.        Interest Rate Protection.  No later than 120 days following the
Effective Date, the U.S. Borrower will enter one or more Interest Rate
Protection Agreements mutually acceptable to the U.S. Borrower and the
Administrative Agent, to the extent necessary to provide that at least 30% of
the aggregate principal amount of the Term Loans is subject to either a fixed
interest rate or interest rate for a period of not less than two years, provided
that the U.S. Borrower shall only be required to maintain such Interest Rate
Protection Agreements if the Total Leverage Ratio is greater than 1.00:1.00.

 

9.13.        Ratings.  The U.S. Borrower shall use commercially reasonable
efforts to (i) obtain (x) a public corporate family rating of the U.S. Borrower
and a rating of each Tranche of the

 

96

--------------------------------------------------------------------------------


 

Loans, in each case from Moody’s, and (y) a public corporate credit rating of
the U.S. Borrower and a rating of each Tranche of the Loans, in each case from
S&P and (ii) to have such ratings in effect at all times.

 

SECTION 10.         Negative Covenants.

 

Each of the U.S. Borrower and its Subsidiaries hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings (in each
case, together with interest thereon), Fees and all other Obligations (other
than contingent obligations, including, without limitation, any indemnities
described in Section 13.13 and reimbursement obligations under Section 13.01
which, in either case, are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

10.01.      Liens.  The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the U.S. Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the U.S. Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

(i)            Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by and in accordance with
GAAP;

 

(ii)           Liens in respect of property or assets of the U.S. Borrower or
any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, in each case so long as such
Liens arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect;

 

(iii)          Liens in existence on the Initial Borrowing Date which are
listed, and the property subject thereto described, in Schedule 10.01, but only
to the respective date, if any, set forth in such Schedule 10.01 for the
removal, replacement and termination of any such Liens, plus renewals,
replacements and extensions of such Liens to the extent set forth on such
Schedule 10.01, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension plus an
amount equal to the unpaid interest, premium or other payment thereon pursuant
to the terms thereof plus any other reasonable fees and expenses of any Credit
Party incurred in connection with renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the U.S. Borrower or any of its Subsidiaries;

 

(iv)          Liens created by or pursuant to this Agreement and the Security
Documents and Liens on Collateral securing Permitted Second Lien Notes and
Permitted First Lien Notes permitted to be outstanding pursuant to
Section 10.04(i)(B);

 

97

--------------------------------------------------------------------------------


 

(v)           (x) licenses, sublicenses, leases or subleases granted by the U.S.
Borrower or any of its Subsidiaries to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its Subsidiaries
taken as a whole and (y) any interest or title of a lessor, sublessor or
licensor under any lease or license agreement permitted by this Agreement to
which the U.S. Borrower or any of its Subsidiaries is a party;

 

(vi)          Liens upon assets of the U.S. Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 10.04(iv), provided that (x) such Liens
only serve to secure the payment of Indebtedness arising under such Capitalized
Lease Obligation and (y) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any asset of the U.S. Borrower or
any Subsidiary of the U.S. Borrower;

 

(vii)         Liens placed upon equipment or machinery acquired after the
Effective Date and used in the ordinary course of business of the U.S. Borrower
or any of its Subsidiaries and placed at the time of the acquisition thereof by
the U.S. Borrower or such Subsidiary or within 270 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment or machinery or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iv) and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any asset of the U.S. Borrower or any
other asset of the U.S. Borrower or such Subsidiary;

 

(viii)        easements, rights-of-way, restrictions, zoning and other similar
restrictions, encroachments and other similar charges or encumbrances, and minor
title deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

 

(ix)           Liens arising from precautionary UCC or PPSA financing statement
filings regarding operating leases entered into in the ordinary course of
business;

 

(x)            Liens arising out of the existence of judgments or awards to the
extent such judgments do not trigger an Event of Default;

 

(xi)           statutory and common law landlords’ liens under leases to which
the U.S. Borrower or any of its Subsidiaries is a party;

 

(xii)          Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);

 

(xiii)         Permitted Encumbrances;

 

(xiv)        Liens on property or assets acquired pursuant to a Permitted
Acquisition or other permitted Investment, or on property or assets of a
Subsidiary of the U.S. Borrower in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition or other permitted

 

98

--------------------------------------------------------------------------------


 

Investment; provided that any Indebtedness that is secured by such Liens
constitutes Permitted Acquired Debt;

 

(xv)         Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the U.S. Borrower or any of its Subsidiaries in the ordinary course of business
to the extent such Liens do not attach to any assets other than the goods
subject to such arrangements;

 

(xvi)        Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

 

(xvii)       bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more bank,
custodian, investment, customs and other accounts maintained by the U.S.
Borrower or any Subsidiary, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank or banks with respect to cash management and
operating account arrangements;

 

(xviii)      Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted to be incurred by such Foreign Subsidiaries pursuant to
Section 10.04(xvi);

 

(xix)         Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under Section 10.04;

 

(xx)          Liens on earnest money deposits made in connection with any
agreement in respect of an anticipated Permitted Acquisition;

 

(xxi)         additional Liens of the U.S. Borrower or any Subsidiary not
otherwise permitted by this Section 10.01 that do not secure obligations in
excess of $150,000,000 in the aggregate for all such Liens at any time;

 

(xxii)        Liens arising under Capitalized Lease Obligations to the extent
permitted pursuant to Section 10.04(iv) securing Permitted Sale Leaseback
Transactions, provided that the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of the U.S.
Borrower or any Subsidiary of the U.S. Borrower;

 

(xxiii)       Liens granted to a Credit Party in connection with the Acquisition
and the other Transactions described in the Acquisition Documents and granted in
accordance with the terms thereof;

 

(xxiv)       Liens incurred on property of Qualified Environmental Trusts; and

 

(xxv)        until and including the 60th day after the Initial Borrowing Date
(or such later date as agreed to by the Administrative Agent in its sole
discretion), Liens on cash collateral created in connection with the
collateralization of the Outside Letters of Credit.

 

99

--------------------------------------------------------------------------------


 

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) of this Section 10.01 by the U.S. Borrower or any of
its Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

 

10.02.      Consolidation, Merger, Amalgamation, Purchase or Sale of
Assets, etc.  U.S. Borrower will not, and will not permit any of its
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger, amalgamation or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets (other than sales of inventory in the ordinary course of
business), or enter into any Sale Leaseback, or purchase or otherwise acquire
(in one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials, equipment,
goods and services in the ordinary course of business) of any Person (or agree
to do any of the foregoing at any future time), except that:

 

(i)            Capital Expenditures by the U.S. Borrower and its Subsidiaries
shall be permitted to the extent not in violation of this Agreement;

 

(ii)           the U.S. Borrower and its Subsidiaries may liquidate or otherwise
dispose of obsolete surplus or worn-out property;

 

(iii)          Investments may be made to the extent permitted by Section 10.05;

 

(iv)          the U.S. Borrower and its Subsidiaries may sell assets (other than
the capital stock or other Equity Interests of any Wholly-Owned Subsidiary,
unless all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (iv)) (each of the foregoing,
a “Disposition”), so long as (u) no Default or Event of Default then exists or
would result therefrom, (v) each such sale is in an arm’s-length transaction and
the U.S. Borrower or the respective Subsidiary receives at least fair market
value, (w) the Net Sale Proceeds therefrom are applied as required by
Section 5.02(d), (x) with respect to any Disposition pursuant to this clause
(iv) for a purchase price in excess of $10,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided that for the purposes of this subclause
(x) the following shall be deemed to be cash: (A) any liabilities (as shown on
the U.S. Borrower’s or its Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the U.S. Borrower or such Subsidiary,
other than liabilities that are by their terms (1) subordinated to the payment
in cash of the Obligations or (2) not secured by the assets that are the subject
of such Disposition, that are assumed by the transferee with respect to the
applicable Disposition and for which the U.S. Borrower and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Person making such Disposition from
the purchaser that are converted by such Person into cash (to the extent of the
cash received) within 270 days following the closing of the applicable
Disposition, (C) any Designated Non-Cash Consideration received by the person
making such Disposition having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (iv) that is at that time outstanding, not in excess of $100,000,000 with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, (y) any non-cash proceeds received are pledged to the Collateral Agent to
the extent required under Section 9.11 and (z) the aggregate consideration for
all Dispositions made pursuant to this clause (iv) shall not exceed 10% of
Consolidated total Assets since the Effective Date;

 

100

--------------------------------------------------------------------------------


 

(v)           (i) the U.S. Borrower and the Domestic Subsidiaries may make
Dispositions to the U.S. Borrower or any other Credit Party that is a Domestic
Subsidiary of the U.S. Borrower, (ii) any Canadian Borrower and the Canadian
Subsidiaries may make Dispositions to any Canadian Borrower or any other
Canadian Credit Party, (iii) any Subsidiary that is not a Credit Party may make
Dispositions to the U.S. Borrower or any other Subsidiary, and (iv) the U.S.
Borrower and its Subsidiaries may make the Dispositions listed on Schedule
10.02(v) to the U.S. Borrower or any Subsidiary thereof;

 

(vi)          each of the U.S. Borrower and its Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iv));

 

(vii)         each of the U.S. Borrower and its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

 

(viii)        the U.S. Borrower and its Subsidiaries may lease, sublease,
license or sublicense real, personal or intellectual property in the ordinary
course of business;

 

(ix)           the U.S. Borrower and its Subsidiaries may make Dispositions of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case under Section 1031 of the Code or
otherwise, provided that any Disposition of property that is Collateral shall be
replaced by property that becomes Collateral;

 

(x)            any Subsidiary of the U.S. Borrower or any other Person may be
merged, amalgamated or consolidated with or into the U.S. Borrower and any
Foreign Subsidiary of the U.S. Borrower may be merged, amalgamated or
consolidated with or into any Canadian Borrower, provided that (i) no Default or
Event of Default shall have occurred, be continuing or result therefrom and
(ii) both before and after giving effect to such transaction, the U.S. Borrower
is in compliance with each of the covenants set forth in Section 10.07 and
10.08, in each case, determined on a Pro Forma Basis as of the last day of the
Calculation Period most recently ended, (iii) all of the transactions
contemplated by this Section 10.02(x), and the terms, conditions and
documentation thereof shall be in form and substance reasonably satisfactory to
the Administrative Agent, (iv) at least 10 Business Days’ prior written notice
of such transaction is given by the relevant Borrower to the Administrative
Agent, (v) any security interests granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary or Person shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, amalgamation or consolidation) and all actions required to maintain said
perfected status have been taken and (vi) (A) the U.S. Borrower or a Canadian
Borrower shall be the continuing or surviving corporation, as applicable or
(B) if the Person formed by surviving any such merger, amalgamation or
consolidation is not the U.S. Borrower or a Canadian Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under (x) the laws of the United States, any state
thereof, the District of Columbia or any territory thereof if the Successor
Borrower to the U.S. Borrower or (y) the laws of Canada, any province thereof or
any territory thereof if the Successor Borrower to a Canadian Borrower, (2) the
Successor Borrower shall expressly assume all Obligations of the U.S. Borrower
or the relevant Canadian Borrower, as the case may be, under this Agreement and
the other Credit Documents

 

101

--------------------------------------------------------------------------------


 

pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, (3) all actions have been taken that are necessary or, in
the reasonable opinion of the Administrative Agent desirable, to maintain the
perfection and priority of the Liens created by the respective Security
Documents in the assets so transferred or sold to such Successor Borrower,
(4) the Successor Borrower shall execute and deliver, or cause to be executed
and delivered, all other relevant documentation (including, without limitation,
opinions of counsel, board of directors (or similar) resolutions and other
documents and certificates) of the type described in Section 6 as such Successor
Borrower would have had to deliver if such Successor Borrower was a Borrower on
the Initial Borrowing Date, in each case, as may be requested by the
Administrative Agent in connection with the transactions contemplated by this
Section 10.02(x), with each of the foregoing to be in form and substance
reasonably satisfactory to the Administrative Agent, (5) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a agreement
in form and substance reasonably satisfactory to the Administrative Agent
confirmed that its Guaranty under the U.S Guaranty and Collateral Agreement or
the Canadian Guaranty and Collateral Agreement, as the case may be, shall apply
to any Successor Borrower’s Obligations as required under this Agreement and the
other Credit Documents, (6) each Guarantor , unless it is the other party to
such merger or consolidation, shall have by a supplement to the applicable
Security Documents in form and substance reasonably satisfactory to the
Administrative Agent, affirmed that the security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Guarantor shall remain in full force
and effect and perfected and all actions required to maintain said perfected
status have been taken, (7) each mortgagor of a Mortgaged Property, unless it is
the other party to such merger or consolidation, shall have affirmed pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent that its obligations under the applicable Mortgage shall apply to its
Guaranty as reaffirmed pursuant to clause (5) and (8) the Successor Borrower
shall have delivered to the Administrative Agent (x) an officer’s certificate
stating that such merger or consolidation and such supplements and other
agreements preserve the enforceability of the Guarantys and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
requested by the Administrative Agent, an opinion of counsel to the effect that
such merger or consolidation does not violate this Agreement or any other Credit
Document and that the provisions set forth in the preceding clauses (2) through
(8) preserve the enforceability of the Guarantys and the perfection and priority
of the Liens created under the applicable Security Documents (it being
understood that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the U.S. Borrower or the relevant Canadian
Borrower, as the case may be, under this Agreement);

 

(xi)           any Subsidiary of the U.S. Borrower may merge, amalgamate or
consolidate with and into, or be dissolved, wound up or liquidated into, the
U.S. Borrower or any Wholly-Owned Domestic Subsidiary of the U.S. Borrower which
is a Subsidiary Guarantor, so long as (i) in the case of any such merger,
amalgamation, consolidation, dissolution, winding-up or liquidation involving
the U.S. Borrower, the U.S. Borrower is the surviving or continuing entity of
any such merger, amalgamation, consolidation, dissolution, winding-up or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Subsidiary of the
U.S. Borrower which is a Subsidiary Guarantor is the surviving or continuing
corporation of any such merger, consolidation, dissolution or liquidation, and
(iii) any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

 

102

--------------------------------------------------------------------------------


 

(xii)          any Foreign Subsidiary of the U.S. Borrower may be merged,
consolidated or amalgamated with and into, or be dissolved, wound up or
liquidated into, or transfer any of its assets to, any Wholly-Owned Foreign
Subsidiary of the U.S. Borrower, so long as (i) such Wholly-Owned Foreign
Subsidiary of the U.S. Borrower is the surviving or continuing entity of any
such merger, consolidation, amalgamation, dissolution, winding-up or liquidation
and (ii) any security interests granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the Equity
Interests and/or assets of such Wholly-Owned Foreign Subsidiary and such Foreign
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;

 

(xiii)         Permitted Acquisitions may be consummated;

 

(xiv)        the U.S. Borrower and its Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash at fair market value;

 

(xv)         any Subsidiary may liquidate or dissolve if (i) the U.S. Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the U.S. Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Subsidiary is a Credit Party, any assets or
business of such Subsidiary not otherwise disposed of or transferred in
accordance with this Section or Section 10.05 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

 

(xvi)        to the extent that no Default or Event of Default would result from
the consummation of such disposition or investment, the U.S. Borrower and its
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a disposition
permitted pursuant to this Section or an investment permitted pursuant to
Section 10.05;

 

(xvii)       the Subsidiaries or Investments listed on Schedule 10.02 may be
liquidated, dissolved or wound-down;

 

(xviii)      the Subsidiaries shall be allowed to set up and fund Qualified
Environmental Trusts;

 

(xix)         Permitted Sale Leaseback Transactions; and

 

(xx)          the Acquisition and the other Transactions described in the
Acquisition Documents shall be permitted in accordance with the terms of the
Acquisition Documents.

 

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the U.S. Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing.

 

10.03.      Dividends.  The U.S. Borrower will not, and will not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to the
U.S. Borrower or any of its Subsidiaries, except that:

 

103

--------------------------------------------------------------------------------


 

(i)            any Subsidiary of the U.S. Borrower may pay cash Dividends to the
U.S. Borrower or to any Wholly-Owned Domestic Subsidiary of the U.S. Borrower
and any Subsidiary of any Canadian Borrower may pay cash Dividends to the U.S.
Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower;

 

(ii)           any Non-Wholly-Owned Subsidiary of the U.S. Borrower may pay cash
Dividends to its shareholders, members or partners generally, so long as the
U.S. Borrower or its respective Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

(iii)          the U.S. Borrower and any of its Subsidiaries may pay cash
Dividends in an amount not to exceed the Cumulative Retained Excess Cash Flow
Amount as in effect immediately before the respective Dividend so long as no
Default or Event of Default exists or would result therefrom;

 

(iv)          the U.S. Borrower may pay cash Dividends on the U.S. Borrower
Common Stock in an aggregate amount not to exceed $35,000,000 in any Fiscal Year
of the U.S. Borrower; provided that no Default or Event of Default then exists
or would result therefrom;

 

(v)           any Canadian Borrower or any Subsidiary of any Canadian Borrower
may pay Dividends to the U.S. Borrower as are necessary to reimburse the U.S.
Borrower or any of its Subsidiaries for expenses directly attributable to a
Canadian Borrower or any of its respective Subsidiaries;

 

(vi)          the Dividends listed on Schedule 10.03(vi); and

 

(vii)         the U.S. Borrower and any of its Subsidiaries may pay Dividends
not otherwise permitted hereto in an aggregate amount not to exceed $20,000,000;
provided that (x) no Default or Event of Default then exists or would result
therefrom, and (y) the U.S. Borrower is in compliance with the financial
covenants set forth in Section 10.07 and 10.08, in each case, determined on a
Pro Forma Basis as of the last day of the Calculation Period most recently
ended.

 

10.04.      Indebtedness.  The U.S. Borrower will not, and will not permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)            Indebtedness (A) incurred pursuant to this Agreement and the
other Credit Documents and (B) Permitted Refinancing Indebtedness incurred with
respect to indebtedness theretofore outstanding pursuant to this clause (i);
provided that (x) Permitted Refinancing Indebtedness incurred pursuant to this
clause (i)(y) may only be pursuant to one or more issues of Permitted First Lien
Notes, Permitted Second Lien Notes or Permitted Unsecured Notes and (y) if any
such Permitted Refinancing Indebtedness is incurred in respect of Revolving Loan
Commitments or outstandings pursuant thereto (which shall only be permitted in
accordance with the repayment priorities pursuant to Section 5.02(g)), there
shall be required to be a permanent reduction to the Total Revolving Loan
Commitment in an amount equal to the respective Permitted Refinancing
Indebtedness (in which case Revolving Loans or Swingline Loans then outstanding
pursuant to the Revolving Loan Commitments shall be required to be repaid with
such amounts only to the extent then outstanding);

 

104

--------------------------------------------------------------------------------


 

(ii)           Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule 10.04 and any Permitted Refinancing Indebtedness in respect thereof;

 

(iii)          Indebtedness of the U.S. Borrower and the other Credit Parties
under (x) Interest Rate Protection Agreements entered into with respect to other
Indebtedness permitted under this Section 10.04 and (y) Other Hedging Agreements
entered into in the ordinary course of business and providing protection to the
U.S. Borrower and its Subsidiaries against fluctuations in currency values or
commodity prices in connection with the U.S. Borrower’s or any of its
Subsidiaries’ operations, in either case so long as the entering into of such
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes;

 

(iv)          Indebtedness of the U.S. Borrower and its Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness described in
Section 10.01(vii) and including Capitalized Lease Obligations arising from
Permitted Sale Leaseback Transactions, provided that in no event shall the sum
of the aggregate principal amount of all Capitalized Lease Obligations and
purchase money Indebtedness permitted by this clause (iv) exceed the greater of
(x) $250,000,000 and (y) 3.50% of Consolidated Total Assets as at the last day
of the most recently ended Fiscal Quarter for which financial statements have
been (or were required to be) furnished to the Administrative Agent pursuant to
Section 9.01(a) or (b) (or prior to any such delivery, as shown on the
December 31, 2010 consolidated balance sheet of the U.S. Borrower delivered
pursuant to Section 8.05(a)).

 

(v)           Indebtedness constituting Intercompany Loans to the extent
permitted by Section 10.05(vii);

 

(vi)          Indebtedness consisting of unsecured guaranties (x) by the U.S.
Borrower and the Wholly-Owned Domestic Subsidiaries of the U.S. Borrower that
are Subsidiary Guarantors of each other’s Indebtedness and lease and other
contractual obligations permitted under this Agreement and (y) by Wholly-Owned
Foreign Subsidiaries of the U.S. Borrower of each other’s Indebtedness and lease
and other contractual obligations permitted under this Agreement;

 

(vii)         additional Indebtedness of the U.S. Borrower and its Subsidiaries;
provided that (x) no Event of Default then exists or would result therefrom,
(y) except in the case of Permitted Acquired Debt, the maturity date of such
Indebtedness occurs after the B Term Loan Maturity Date and (z) after giving
effect to the incurrence of thereof, the Total Leverage Ratio for the
Calculation Period most recently ended is 0.25 less than the Total Leverage
Ratio set forth in Section 10.08 for the last day of the current Fiscal Quarter
and the Interest Expense Coverage Ratio for the Calculation Period most recently
ended is 0.25 greater than the Interest Expense Coverage Ratio set forth in
Section 10.07 for the last day of the current Fiscal Quarter;

 

(viii)        Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automated clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

 

(ix)           Indebtedness incurred in the ordinary course of business
consistent with past practice in respect of obligations of the U.S. Borrower or
any of its Subsidiaries to pay the deferred the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and

 

105

--------------------------------------------------------------------------------


 

not in connection with the borrowing of money, Interest Rate Protection
Agreements or Other Hedging Agreements;

 

(x)            Indebtedness arising from agreements of the U.S. Borrower or any
of its Subsidiaries providing for indemnification, adjustment of purchase price
or similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Equity Interests permitted hereunder;

 

(xi)           Indebtedness of the U.S. Borrower or any Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money, Interest Rate
Protection Agreements or Other Hedging Agreements;

 

(xii)          Indebtedness representing deferred compensation to employees of
the U.S. Borrower (or any direct or indirect parent thereof) and its
Subsidiaries incurred in the ordinary course of business;

 

(xiii)         Indebtedness consisting of promissory notes issued by the U.S.
Borrower or any Guarantor to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes) to
finance the purchase or redemption of Equity Interest of the U.S. Borrower or
any of its Subsidiaries permitted by this Agreement;

 

(xiv)        Indebtedness consisting of obligations of the U.S. Borrower and its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
permitted hereunder;

 

(xv)         Indebtedness of the U.S. Borrower or any of its Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

 

(xvi)        Indebtedness of Foreign Subsidiaries of the U.S. Borrower in an
aggregate principal amount not to exceed $300,000,000 at any one time
outstanding;

 

(xvii)       funding obligations under Qualified Environmental Trusts;

 

(xviii)      so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness incurred by the U.S. Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $250,000,000 at any
one time outstanding, which Indebtedness shall be unsecured unless otherwise
permitted under Section 10.01(xxi); and

 

(xix)         until and including the 60th day after the Initial Borrowing Date
(or such later date as agreed to by the Administrative Agent in its sole
discretion), Indebtedness of the U.S. Borrower or any of its Subsidiaries for
reimbursement obligations relating to Outside Letters of Credit, so long as the
sum of the aggregate available amount of all such Outside Letters of Credit and
any unreimbursed drawings in respect thereof does not at any time exceed
$35,000,000.

 

10.05.      Advances, Investments and Loans.  The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or

 

106

--------------------------------------------------------------------------------


 

make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

 

(i)            the U.S. Borrower and its Subsidiaries may acquire and hold
accounts receivables owing to any of them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms of the U.S. Borrower or such Subsidiary;

 

(ii)           the U.S. Borrower and its Subsidiaries may acquire and hold cash
and Cash Equivalents;

 

(iii)          the U.S. Borrower and its Subsidiaries may hold the Investments
held by them on the Effective Date and described on Schedule 10.05, provided
that any additional Investments made with respect thereto shall be permitted
only if permitted under the other provisions of this Section 10.05;

 

(iv)          the U.S. Borrower and its Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(v)           the U.S. Borrower and its Subsidiaries may make loans and advances
to their officers, directors and employees for moving, relocation and travel
expenses and other similar expenditures, in each case in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 at any time (determined
without regard to any write-downs or write-offs of such loans and advances);

 

(vi)          the U.S. Borrower and the other Credit Parties may enter into
Interest Rate Protection Agreements and Other Hedging Agreements to the extent
permitted by Section 10.04(iii);

 

(vii)         (I) any Credit Party may make intercompany loans and advances to
any other Credit Party, (II) U.S. Borrower and its Domestic Subsidiaries whether
or not existing on or before the date of this Agreement may make intercompany
loans and advances to any Wholly-Owned Foreign Subsidiary, (III) any Subsidiary
whether or not existing on or before the date of this Agreement which is not a
Credit Party may make intercompany loans and advances to any Credit Party and
(IV) any Foreign Subsidiary may make intercompany loans and advances to any
other Foreign Subsidiary that is a Wholly-Owned Subsidiary (such intercompany
loans and advances referred to in preceding clauses (I) through (IV),
collectively, the “Intercompany Loans”), provided, that (u) at no time shall the
aggregate outstanding principal amount of all Intercompany Loans made pursuant
to preceding subclause (II) of this clause (vii), when added to the amount of
contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore made pursuant to subclause (II) of
Section 10.05(viii) (for this purposes, taking the fair market value of any
property (other than cash) so contributed at the time of such contribution),
exceed $150,000,000 (determined without regard to any write-downs or write-offs
of such loans and advances and net of any returns on any such Investment in the
form of a principal repayment, distribution, dividend or redemption, as
applicable), (v) no Intercompany Loan may be made pursuant to subclause
(II) above at any time that a Default or an Event of Default has occurred and
its continuing, (w) each Intercompany Loan shall be evidenced by an

 

107

--------------------------------------------------------------------------------


 

Intercompany Note, (x) each such Intercompany Note owned or held by a Credit
Party shall be pledged to the Collateral Agent pursuant to the U.S. Guaranty and
Collateral Agreement or Canadian Guaranty and Collateral Agreement, as
applicable, (y) each Intercompany Loan made by any Subsidiary of the U.S.
Borrower that is not a Credit Party to a Credit Party shall be subject to the
subordination provisions contained in the respective Intercompany Note and
(z) any Intercompany Loans made to any Subsidiary Guarantor or any Wholly-Owned
Foreign Subsidiary pursuant to this clause (vii) shall cease to be permitted by
this clause (vii) if such Subsidiary Guarantor or Wholly-Owned Foreign
Subsidiary, as the case may be, ceases to constitute a Subsidiary Guarantor that
is a Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary, as
the case may be;

 

(viii)        (I) the U.S. Borrower and any Subsidiary Guarantor may make
capital contributions to, or acquire Equity Interests of, any Subsidiary
Guarantor which is a Wholly-Owned Domestic Subsidiary, (II) U.S. Borrower and
its Domestic Subsidiaries may make capital contributions to, or acquire Equity
Interests of, Wholly-Owned Foreign Subsidiaries, and may capitalize or forgive
any Indebtedness owed to them by a Wholly-Owned Foreign Subsidiary and
outstanding under clause (vii) of this Section 10.05, and (III) any Wholly-Owned
Foreign Subsidiary may make capital contributions to, or acquire Equity
Interests of, any other Wholly-Owned Foreign Subsidiary, and may capitalize or
forgive any Indebtedness owed to it by a Wholly-Owned Foreign Subsidiary;
provided that (w) the aggregate amount of contributions, acquisitions of Equity
Interests, capitalizations and forgiveness on and after the Initial Borrowing
Date made pursuant to preceding subclause (II) (for this purpose, taking the
fair market value of any property (other than cash) so contributed at the time
of such contribution), when added to the aggregate outstanding principal amount
of Intercompany Loans made to Wholly-Owned Foreign Subsidiaries pursuant to
subclause (II) of Section 10.05(vii) (determined without regard to any
write-downs or write-offs thereof and net of any returns on any such Investment
in the form of a principal repayment, distribution, dividend or redemption, as
applicable), shall not exceed an amount equal to $150,000,000, (x) no
contribution, capitalization or forgiveness may be made pursuant to preceding
subclause (II) at any time that a Default or an Event of Default has occurred
and its continuing, (y) in the case of any contribution pursuant to preceding
subclause (I), any security interest granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in any
assets so contributed shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such contribution) and
all actions required to maintain said perfected status have been taken and
(z) any Investment made in or to any Subsidiary Guarantor or any Wholly-Owned
Foreign Subsidiary pursuant to this clause (viii) shall cease to be permitted
hereunder if such Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary, as
the case may be, ceases to constitute a Subsidiary Guarantor that is a
Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary, as the
case may be;

 

(ix)           the U.S. Borrower and its Subsidiaries may own the Equity
Interests of their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (so long as all amounts invested in such
Subsidiaries are independently justified under another provision of this
Section 10.05);

 

(x)            Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

 

(xi)           Permitted Acquisitions shall be permitted in accordance with the
terms of this Agreement;

 

108

--------------------------------------------------------------------------------


 

(xii)          the U.S. Borrower and its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 10.02(iv);

 

(xiii)         the U.S. Borrower and its Subsidiaries may make advances in the
form of a prepayment of expenses to vendors, suppliers and trade creditors
consistent with their past practices, so long as such expenses were incurred in
the ordinary course of business of the U.S. Borrower or such Subsidiary;

 

(xiv)        Investments in (x) a joint venture of the U.S. Borrower or any of
its Subsidiaries in which the U.S. Borrower or such Subsidiaries owns more than
50% of the voting stock not to exceed $100,000,000 at any time outstanding,
(y) in joint ventures listed on Schedule 10.05(xiv) and (z) Cardem;

 

(xv)         Intercompany Indebtedness incurred in connection with the
Acquisition and the other Transactions described in the Acquisition Documents in
accordance with the terms thereof, including, for the avoidance of doubt, the
Investments described on Schedule 10.05(xv);

 

(xvi)        Investments in newly formed Foreign Subsidiaries of the U.S.
Borrower described on Schedule 10.05(xvi);

 

(xvii)       in addition to Investments permitted by clauses (i) through
(xvi) of this Section 10.05, the U.S. Borrower and its Subsidiaries may make
additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xvii) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $150,000,000; and

 

(xviii)      the U.S. Borrower and any of its Subsidiaries may make additional
Investments in an amount not to exceed the Cumulative Retained Excess Cash Flow
Amount as in effect immediately before the respective Investment; provided that
no Default or Event of Default exists or would result therefrom.

 

10.06.      Transactions with Affiliates.  The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the U.S. Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the U.S. Borrower or such Subsidiary as
would reasonably be obtained by the U.S. Borrower or such Subsidiary at that
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:

 

(i)            Dividends may be paid to the extent provided in Section 10.03;

 

(ii)           loans may be made and other transactions may be entered into by
the U.S. Borrower and its Subsidiaries to the extent permitted by Sections
10.02, 10.04 and 10.05;

 

(iii)          customary fees, indemnities and reimbursements may be paid to
non-officer directors of the U.S. Borrower and its Subsidiaries;

 

(iv)          the U.S. Borrower and its Subsidiaries may enter into, and may
make payments

 

109

--------------------------------------------------------------------------------


 

under, employment agreements, severance agreements, employee benefits plans,
stock purchase plans, stock option plans, indemnification provisions and other
similar compensatory arrangements with officers, employees and directors of the
U.S. Borrower and its Subsidiaries in the ordinary course of business; and

 

(v)           Subsidiaries of the U.S. Borrower may pay management fees,
licensing fees and similar fees to the U.S. Borrower or to any Subsidiary of the
U.S. Borrower.

 

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the U.S. Borrower or any of its Subsidiaries pay any
management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (v) of this Section 10.06.

 

10.07.      Interest Coverage Ratio.  The U.S. Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of a
Fiscal Quarter of the U.S. Borrower set forth below to be less than the ratio
set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter Ending 

 

Ratio

 

June 30, 2011

 

3.00:1.00

 

September 30, 2011

 

3.00:1.00

 

December 31, 2011

 

3.00:1.00

 

March 31, 2012

 

3.00:1.00

 

June 30, 2012

 

3.00:1.00

 

September 30, 2012

 

3.00:1.00

 

December 31, 2012 and each Fiscal Quarter ending thereafter

 

3.50:1.00

 

 

10.08.      Total Leverage Ratio.  The U.S. Borrower will not permit the Total
Leverage Ratio as of the last day of any Fiscal Quarter set forth below to be
greater than the ratio set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

June 30, 2011

 

3.50:1.00

 

 

 

 

 

September 30, 2011

 

3.50:1.00

 

 

 

 

 

December 31, 2011

 

3.50:1.00

 

 

 

 

 

March 31, 2012

 

3.25:1.00

 

 

 

 

 

June 30, 2012

 

3.25:1.00

 

 

 

 

 

September 30, 2012

 

3.25:1.00

 

 

 

 

 

December 31, 2012 and each Fiscal Quarter ending thereafter

 

3.00:1.00

 

 

110

--------------------------------------------------------------------------------


 

10.09.      Limitation on Certain Restrictions on Subsidiaries.  The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the U.S. Borrower or
any of its Subsidiaries, or pay any Indebtedness owed to the U.S. Borrower or
any of its Subsidiaries, (b) make loans or advances to the U.S. Borrower or any
of its Subsidiaries or (c) transfer any of its properties or assets to the U.S.
Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
U.S. Borrower or any of its Subsidiaries, (iv) customary provisions restricting
assignment of any licensing agreement (in which U.S. Borrower or any of its
Subsidiaries is the licensee) or other contract entered into by the U.S.
Borrower or any of its Subsidiaries in the ordinary course of business,
(v) restrictions on the transfer of any asset pending the close of the sale of
such asset, (vi) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01; (vii) restrictions applicable to any joint venture
that is a Subsidiary existing at the time of the acquisition thereof as a result
of an Investment pursuant to Section 10.05 or a Permitted Acquisition effected
in accordance with the terms of this Agreement; provided that the restrictions
applicable to such joint venture are not made more burdensome, from the
perspective of the U.S. Borrower and its Subsidiaries, than those as in effect
immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition; and (viii) restrictions listed on Schedule
10.09.

 

10.10.      Business; etc.       U.S. Borrower will not, and will not permit any
of its Subsidiaries to, engage directly or indirectly in any business other than
the businesses engaged in by the U.S. Borrower and its Subsidiaries as of the
Initial Borrowing Date and reasonable extensions thereof and businesses
ancillary or complimentary thereto.

 

SECTION 11.         Events of Default.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

11.01.      Payments.  Either Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or

 

11.02.      Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

 

11.03.      Covenants.  The U.S. Borrower or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.04 (solely with respect to the U.S.
Borrower), 9.08, 9.10, 9.12 or Section 10 or (ii) default in the due performance
or observance by it of any other term, covenant or agreement contained in this
Agreement or any other Credit Document (other than those set forth in Sections
11.01 and 11.02) and such default shall

 

111

--------------------------------------------------------------------------------


 

continue unremedied for a period of 30 days after the date on which written
notice thereof is given to the Borrower by the Administrative Agent or the
Required Lenders; or

 

11.04.      Default Under Other Agreements.  (i)  The U.S. Borrower or any of
its Subsidiaries shall (x) default in any payment of any Indebtedness (other
than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the U.S. Borrower or any of its Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
provided further that it shall not be a Default or an Event of Default under
this Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $100,000,000; or

 

11.05.      Bankruptcy, etc.  The U.S. Borrower  or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the U.S. Borrower or any of its Material Subsidiaries, and the petition
is not controverted within 30 days, or is not dismissed within 60 days after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver-manager,
administrator, monitor, trustee or similar official  is appointed for, or takes
charge of, all or substantially all of the property of the U.S. Borrower or any
of its Subsidiaries, to operate all or any substantial portion of the business
of the U.S. Borrower or any of its Subsidiaries, or the U.S. Borrower or any of
its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction (including any Canadian
Insolvency Law) whether now or hereafter in effect relating to the U.S. Borrower
or any of its Subsidiaries, or there is commenced against the U.S. Borrower or
any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the U.S. Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the U.S.
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any Company action is taken by the U.S. Borrower or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

11.06.      ERISA.

 

(a)           one or more ERISA Events shall have occurred, or

 

(b)           there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the U.S. Borrower or the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans;

 

112

--------------------------------------------------------------------------------


 

and the liability of any or all of the U.S. Borrower and the ERISA Affiliates
contemplated by the foregoing clauses (a) and (b), either individually or in the
aggregate, has had or would be reasonably expected to have, a Material Adverse
Effect; or

 

11.07.      Security Documents.  Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), provided that the failure to have a perfected and
enforceable Lien on Collateral in favor of the Collateral Agent shall not give
rise to an Event of Default under this Section 11.07, unless the aggregate fair
market value of all Collateral over which the Collateral Agent fails to have a
perfected and enforceable Lien, except to the extent that any lack of perfection
or enforceability results from any act or omission of the Collateral Agent or
the Administrative Agent (so long as such act or omission does not result from
the breach or non-compliance by a Credit Party with the terms of any Credit
Document), equals or exceeds 2.0% of Consolidated Total Assets; or

 

11.08.      Guaranties.  Any Guaranty or any provision thereof shall cease to be
in full force or effect as to any Guarantor (except as a result of a release of
any Subsidiary Guarantor in accordance with the terms thereof), or any Guarantor
or any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guaranty to which it is a party; or

 

11.09.      Judgments.  One or more judgments or decrees shall be entered
against the U.S. Borrower or any Subsidiary of the U.S. Borrower involving in
the aggregate for the U.S. Borrower and its Subsidiaries a liability (not paid
or to the extent not covered by a reputable and solvent insurance company) and
such judgments and decrees either shall be final and non-appealable or shall not
be vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $100,000,000; or

 

11.10.      Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the U.S. Borrower and the
Canadian Borrowers, take any or all of the following actions, without prejudice
to the rights of the Administrative Agent, any Lender or the holder of any Note
to enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to either Borrower,
the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice):  (i) declare the Total
Commitment terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Commission shall forthwith become due
and payable without any other notice of any kind; (ii) declare the principal of
and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the U.S. Borrower to pay (and the U.S. Borrower agrees
that upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.05 with respect to the U.S. Borrower, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the U.S. Borrower and then outstanding; (v) direct each Canadian Borrower to pay
(and each Canadian Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section

 

113

--------------------------------------------------------------------------------


 

11.05 with respect to such Canadian Borrower, it will pay) to the Collateral
Agent at the Payment Office such additional amount of cash or Cash Equivalents,
to be held as security by the Collateral Agent, as is equal to the aggregate
Stated Amount of all Letters of Credit issued for the account of any Canadian
Borrower and then outstanding; (vi) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents;
(vii) enforce each Guaranty; and (viii) apply any cash collateral held by the
Administrative Agent pursuant to Section 5.02 to the repayment of the
Obligations.

 

SECTION 12.         The Administrative Agent.

 

12.01.      Appointment.  The Lenders hereby irrevocably designate and appoint
MSSF as Administrative Agent (for purposes of this Section 12 and Section 13.01,
the term “Administrative Agent” also shall include MSSF in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents.  Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto. 
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

 

For greater certainty, and without limiting the powers of the Agents or any
other Person acting as an agent, attorney-in-fact or mandatary for the Agents
under this Agreement or under any of the Credit Documents, each Lender (for
itself and for all other Secured Creditors that are Affiliates of such Lender)
and each Agent hereby (i) irrevocably appoints and constitutes (to the extent
necessary) and confirms the constitution of (to the extent necessary), the
Collateral Agent as the holder of an irrevocable power of attorney (in such
capacity, the “fondé de pouvoir”) within the meaning of Article 2692 of the
Civil Code of Québec for the purposes of entering and holding on their behalf,
and for their benefit, any Liens, including hypothecs (“Hypothecs”), granted or
to be granted by any Credit Party on movable or immovable property pursuant to
the laws of the Province of Québec to secure obligations of any Credit Party
under any bond issued by any Credit Party and exercising such powers and duties
which are conferred upon the Collateral Agent in its capacity as fondé de
pouvoir under any of the Hypothecs; and (ii) appoints (and confirms the
appointment of) and agrees that the Collateral Agent, acting as agent for the
applicable Secured Creditors, may act as the custodian, registered holder and
mandatary (in such capacity, the “Custodian”) with respect to any bond that may
be issued and pledged from time to time for the benefit of the applicable
Secured Creditors.  Each applicable Secured Creditor shall be entitled to the
benefits of any charged property covered by any of the Hypothecs and will
participate in the proceeds of realization of any such charged property, the
whole in accordance with the terms thereof.

 

The said constitution of the Collateral Agent as fondé de pouvoir (within the
meaning of Article 2692 of the Civil Code of Québec) and as Custodian with
respect to any bond that may be issued and pledged by any Credit Party from time
to time for the benefit of the applicable Secured Creditors shall be deemed to
have been ratified and confirmed by any assignee (for itself and any Affiliates
of such assignee) by the execution of an Assignment and Assumption Agreement.

 

Notwithstanding the provisions of Section 32 of An Act Respecting the Special
Powers of Legal Persons (Québec), each of the Administrative Agent and the
Collateral Agent may purchase, acquire and be the holder of any bond issued by
any Credit Party.  Each of the Credit Parties hereby acknowledges that any such
bond shall constitute a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Québec.

 

114

--------------------------------------------------------------------------------


 

The Collateral Agent herein appointed as fondé de pouvoir and as Custodian shall
have the same rights, powers and immunities as the Agents as stipulated in this
Section 12 of the Credit Agreement, which shall apply mutatis mutandis.  Without
limiting the effect of the preceding provisions of this clause, the provisions
of Section 12.09 shall apply mutatis mutandis to the resignation and appointment
of a successor to the Collateral Agent acting as fondé de pouvoir and as
Custodian

 

12.02.      Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arrangers and the Documentation
Agents are named as such for recognition purposes only, and in its capacity as
such shall have no powers, duties, responsibilities or liabilities with respect
to this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that the Lead Arrangers and
the Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Sections 12.06 and 13.01.  Without limitation of the
foregoing, the Lead Arrangers and the Documentation Agents shall not, solely by
reason of this Agreement or any other Credit Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

 

12.03.      Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the U.S. Borrower and its Subsidiaries in connection with the making
and the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
U.S. Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the U.S. Borrower or any of its Subsidiaries or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the U.S. Borrower or any of its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

12.04.      Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled

 

115

--------------------------------------------------------------------------------


 

to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining.  Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

 

12.05.      Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06.      Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

12.07.      The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Majority Lenders”, “Required Lenders,” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities.  The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08.      Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

12.09.      Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other

 

116

--------------------------------------------------------------------------------


 

Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and, unless a Default or an Event of Default under Section 11.05
then exists, the U.S. Borrower.  Any such resignation by an Administrative Agent
hereunder shall also constitute its resignation as an Issuing Lender and the
Swingline Lender, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (y) shall maintain all of its rights as Issuing
Lender or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation.  Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the U.S. Borrower, which acceptance shall not be unreasonably withheld or
delayed (provided that the U.S. Borrower’s approval shall not be required if an
Event of Default then exists).

 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the U.S. Borrower (which consent shall not be unreasonably withheld
or delayed, provided that the U.S. Borrower’s consent shall not be required if
an Event of Default then exists), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e)           Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

 

12.10.      Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. In addition, each Lender, for the
benefit of all parties to this Agreement, authorizes and directs the Collateral
Agent to enter into the intercreditor agreements required in connection with the
issuance of Permitted First Lien Notes and Permitted Second Lien Notes (which
interecreditor agreements shall be deemed to constitute Security Documents for
all purposes of this Agreement) and any amendments to the Security Documents
that may be necessary in connection therewith for the benefit of the Lenders and
the Secured Creditors. Each Lender hereby agrees, and each holder of any Note by
the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain

 

117

--------------------------------------------------------------------------------


 

perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.

 

(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the U.S. Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 10.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 13.12) or (iv) as otherwise may be expressly
provided in the relevant Security Documents or the last sentence of each of
Sections 10.01 and 10.02.  Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.10; provided
that any Lender that does not respond to such request within fifteen days of it
being made by the Collateral Agent shall have deemed to have confirmed the
Collateral Agent’s authority to release the Collateral.

 

(c)           Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Creditor hereby agree
that (i) no Secured Creditor shall have any right individually to realize upon
any of the Collateral, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised by the Administrative Agent, on behalf
of the Secured Creditors in accordance with the terms hereof and all powers,
rights and remedies under the Security Documents may be exercised by the
Collateral Agent and (ii) in the event of a foreclosure by the Collateral Agent
or on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral or any Lender may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for, and representative of, the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.  The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

12.11.      Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a

 

118

--------------------------------------------------------------------------------


 

specific document, instrument, notice or other written communication received by
and in the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

SECTION 13.         Miscellaneous.

 

13.01.      Payment of Expenses, etc.  (a)  The Borrowers jointly and severally
hereby agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of (x) the
Administrative Agent (including, without limitation, the reasonable fees and
disbursements of one counsel for the Administrative Agent, one counsel in each
relevant local jurisdiction and one regulatory counsel) incurred in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein and any amendment, waiver or consent relating hereto or
thereto, of the Administrative Agent and its Affiliates in connection with its
or their syndication efforts with respect to this Agreement, (y) the
Administrative Agent, each Issuing Lender and the Swingline Lender in connection
with the Back-Stop Arrangements entered into by such Persons and (z) the
Administrative Agent, the Issuing Lenders and the Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings; provided, however, that in the absence of conflicts,
reimbursement of legal fees and disbursements shall be limited to the reasonable
fees and disbursements of one counsel (and one local counsel in each relevant
jurisdiction and one regulatory counsel, if applicable) for the Administrative
Agent, the Issuing Lenders and the Lenders, such counsel to be selected by the
Administrative Agent; (ii) pay and hold the Administrative Agent, each of the
Issuing Lenders and each of the Lenders harmless from and against any and all
present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters and save the Administrative Agent, each of the
Issuing Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Administrative Agent, such Issuing Lender or
such Lender as a result of the gross negligence or willful misconduct of such
Person (as determined by a court of competent jurisdiction in a final and
non-appealable decision)) to pay such taxes; and (iii) indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each of their
respective directors, officers, employees, advisors, agents, affiliates
(including, without limitation, controlling persons), successors, partners,
representatives, trustees and assignees (each, an “Indemnified Person”) from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages (including, without
limitation, consequential damages), penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including documented fees,
disbursements, disbursements and other charges of one primary counsel and one
local counsel for each relevant jurisdiction to such Indemnified Persons (unless
there is an actual or perceived conflict of interest or the availability of
different claims or defenses in which case each such Person may retain its own
counsel)) incurred by, imposed on or assessed against any of them as a result
of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Lender or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the use of any Letter of Credit or the
proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
in the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated by the U.S. Borrower or any
of its Subsidiaries, the generation, storage, transportation, handling or
disposal of Hazardous Materials by the U.S. Borrower or

 

119

--------------------------------------------------------------------------------


 

any of its Subsidiaries at any location, whether or not owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries, the non-compliance by
the U.S. Borrower or any of its Subsidiaries with any Environmental Law
(including applicable permits thereunder), or any Environmental Claim asserted
against the U.S. Borrower, any of its Subsidiaries or any Real Property at any
time owned, leased or operated by the U.S. Borrower or any of its Subsidiaries,
provided that no Credit Party shall have any obligation hereunder to any
Indemnified Person with respect to indemnified liabilities to the extent it has
been determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person; provided further that the liabilities arising solely
pursuant to clause (iii)(b) of this Section 13.01(a), shall not include any
liabilities that would not have arisen but for the execution of this Agreement
or any other Credit Document.  To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent, any Issuing Lender or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers jointly and severally shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 

(b)           To the full extent permitted by applicable law, each Borrower
shall not assert, and hereby waives, any claim against any Indemnified Person,
on any theory of liability, for special, indirect, consequential or incidental
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

13.02.      Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the U.S. Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.04(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

 

13.03.      Notices.  (a) Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telecopier or other electronic cable communication) and mailed,
telecopied or electronic transmission or delivered:  if to any Credit Party, at
the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule
1.01(b); and if to the Administrative Agent, at the Notice Office; or, as to any
Credit Party or the Administrative Agent, at such other address as

 

120

--------------------------------------------------------------------------------


 

shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the U.S. Borrower and the Administrative
Agent.  All such notices and communications shall, when mailed, telecopied,
e-mailed or sent by overnight courier, be effective when deposited in the mails,
delivered to the overnight courier or sent by telecopier or electronic
transmission, except that notices and communications to the Administrative Agent
and the U.S. Borrower shall not be effective until received by the
Administrative Agent or the U.S. Borrower, as the case may be.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent, and the U.S. Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

13.04.      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Borrower may assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of the Lenders and,
provided further, that, although any Lender may, without consent or notice,
grant participations to Eligible Transferees in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 13.04(b)) and the participant shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment or a mandatory prepayment of the
Loans shall not constitute a change in the terms of such participation, and that
an increase in any Commitment (or the available portion thereof) or Loan shall
be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of their respective rights and
obligations under this Agreement or (iii) release all or substantially all of
(x) the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents or (y) the guarantees under the U.S. Guaranty and the
Canadian Guaranty supporting the Loans or Letters of Credit hereunder in which
such participant is participating.  In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation.  To the extent that a participation would at the time of
participation directly cause increased costs under Sections 2.10, 3.06 or 5.04
from those being charged by the respective Lender prior to such participation,
then the Borrowers shall not be obliged to pay such increased costs.

 

(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding

 

121

--------------------------------------------------------------------------------


 

Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Obligations) hereunder to any existing Lender or
Affiliate of a Lender or Approved Fund, provided, that no such assignment may be
made to any such Person that is, or would at such time constitute, a Defaulting
Lender or any of its Subsidiaries or (y) assign all, or if less than all, a
portion equal to at least $1,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Event of Default then exists and is
continuing, the U.S. Borrower may otherwise agree) in the aggregate for the
assigning Lender or assigning Lenders, of such Commitments and related
outstanding Obligations (or, if the Commitments with respect to the relevant
Tranche have terminated, outstanding Obligations) hereunder to one or more
Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time, Schedule 1.01(a) shall be deemed modified to
reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
applicable Borrowers for any lost Note pursuant to a customary indemnification
agreement) new Notes will be issued, at the Borrowers’ joint and several
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iii) the consent of the Administrative Agent and, so long as no Default
or Event of Default then exists and the Syndication Date has theretofore
occurred, the U.S. Borrower, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned); (iv) the consent of each Issuing
Lender and Swingline Lender shall be required in connection with any such
assignment of Revolving Loan Commitments (and related Obligations) (such
consent, in any case, not to be unreasonably withheld, delayed or conditioned)
and (v) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor).  To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans.  At
the time of each assignment pursuant to this Section 13.04(b) to a Person which
is not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the U.S. Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) and such other documentation described in
Section 5.04(b).  To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10, 3.06 or 5.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c)           The U.S. Borrower shall also be entitled to purchase (from
Lenders) outstanding principal of Term Loans in accordance with the provisions
of Section 2.15, which purchases shall be evidenced by assignment from the
respective Lender to the U.S. Borrower.  All Loans purchased pursuant to
Section 2.15 shall be immediately and automatically cancelled and retired, and
the U.S. Borrower shall in no event become a Lender hereunder.  To the extent of
any assignment to the U.S. Borrower as described in this clause (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
the assigned Term Loans.

 

(d)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank or any
central bank in support of borrowings made

 

122

--------------------------------------------------------------------------------


 

by such Lender from such Federal Reserve Bank or central bank, any Lender which
is a fund may pledge all or any portion of its Loans and Notes to its trustee or
to a collateral agent providing credit or credit support to such Lender in
support of its obligations to such trustee, such collateral agent or a holder of
such obligations, as the case may be.  No pledge pursuant to this clause
(d) shall release the transferor Lender from any of its obligations hereunder.

 

(e)           Any Lender which assigns all of its Commitments and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.

 

13.05.      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers or any other Credit
Party and the Administrative Agent, the Collateral Agent, any Issuing Lender or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

13.06.      Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that (i) if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest and (ii) the provisions of this paragraph (b) shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations pursuant to Section 13.04, other than, except as
permitted pursuant to Section 2.15, to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph (b) shall apply).

 

123

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07.      Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP and Canadian GAAP, as applicable, consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the U.S. Borrower to the Lenders); provided
that, (i) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof and (ii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis.

 

(b)           All computations of interest, Commitment Commission and other Fees
(other than Drawing Fees) hereunder shall be made on the basis of a year of 360
days (except for interest calculated by reference to the Prime Lending Rate or
clause (i) of the definition of Canadian Prime Rate, which shall be based on a
year of 365 or 366 days, as applicable) for the actual number of days (including
the first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Commission or Fees are payable.

 

(c)           For purposes of the Interest Act (Canada), (i) whenever any
interest or Fee under this Agreement is calculated using a rate based on a year
of 360 days or 365 days, as the case may be, the rate determined pursuant to
such calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days, as the case may be,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

 

13.08.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE BORROWERS HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH OF THE BORROWERS HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE BORROWERS, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE BORROWERS.  EACH OF
THE BORROWERS FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE

 

124

--------------------------------------------------------------------------------


 

AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWERS AT
ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH OF THE BORROWERS HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWERS IN ANY OTHER JURISDICTION.

 

(b)           EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.09.      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by facsimile or other electronic transmission), each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.

 

13.10.      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the U.S. Borrower, each Canadian Borrower, the
Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it.  The Administrative Agent will give the
Borrowers and each Lender prompt written notice of the occurrence of the
Effective Date.

 

13.11.      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12.      Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrowers
may be released from, the U.S. Guaranty and the Canadian Guaranty, as the case
may be, and the relevant Security Documents in

 

125

--------------------------------------------------------------------------------


 

accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to following clause (i), a Defaulting
Lender) (with Obligations being directly affected in the case of following
clauses (i)(y) and (vi) or whose Obligations are being extended in the case of
following clause (i)(x)), (i)(x) extend the final scheduled maturity of any Loan
or Note or extend the stated expiration date of any Letter of Credit beyond the
Revolving Loan Maturity Date, (y) or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of (x) the Collateral (except as expressly provided in the Credit Documents)
under all the Security Documents or (y) the guarantees under the U.S. Guaranty
and the Canadian Guaranty, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans and
the Revolving Loan Commitments on the Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date) or (v) consent to the assignment or transfer by either Borrower
of any of their rights and obligations under this Agreement; provided further,
that no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment or a mandatory repayment of Loans shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the then Administrative Agent,
(5) without the consent of the then Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(6) except as permitted pursuant to Section 2.16 and in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the A Term Loans, B Term Loans and Revolving
Loans pursuant to this Agreement on the Effective Date, without the consent of
the Majority Lenders of each Tranche which is being allocated a lesser
prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to
Section 5.02(h) (it being understood, however, that (x) the Required Lenders may
waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered and (y) any conversion of any Tranche of Loans into another
Tranche of Loans hereunder in like principal amount shall not be considered a
“prepayment” or “repayment” for purposes of this clause (6)), or (7) without the
consent of the Majority Lenders of the respective Tranche affected thereby,
amend the definition of Majority Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Majority Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Effective Date), or (8) reduce the amount of, or extend the date
of, any Scheduled Repayment without the consent of the Majority Lenders of the
respective Tranche of Term Loans.

 

126

--------------------------------------------------------------------------------


 

(b)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below and/or in connection with a Defaulting RL Lender, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrowers, if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), to replace only the
Revolving Loan Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
or Defaulting RL Lender’s Revolving Loan Commitment (if such Lender’s consent is
required as a result of its Revolving Loan Commitment) and/or repay each Tranche
of outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent and/or cash collateralize its applicable RL Percentage of the
Letter of Credit of Outstandings, in accordance with Sections 4.02(b) and/or
5.01(b), provided that, unless the Commitments which are terminated and Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto, provided further, that
the Borrowers shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

 

(c)           Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by each Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Lender and the Swingline Lender)
if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 13.04) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement and (y) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

(d)           In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the U.S. Borrower
and the Lenders providing the relevant Replacement A Term Loans or Replacement B
Term Loans to permit the refinancing of all outstanding A Term Loans (the
“Refinanced A Term Loans”) or B Term Loans (the “Refinanced B Term Loans”), as
the case may be, with a replacement “A” term loan tranche denominated in Dollars
(the “Replacement A Term Loans”) or a replacement “B” term loan tranche
denominated in Dollars (the “Replacement B Term Loans”), respectively,
hereunder; provided that (a) the aggregate principal amount of such Replacement
A Term Loans or Replacement B Term Loans shall not exceed the aggregate
principal amount of such Refinanced A Term Loans or Refinanced B Term Loans, as
the case may be, (b)

 

127

--------------------------------------------------------------------------------


 

the Applicable Margin for such Replacement A Term Loans or Replacement B Term
Loans shall not be higher than the Applicable Margin for such Refinanced A Term
Loans or Refinanced B Term Loans, as the case may be, (c) the Weighted Average
Life to Maturity of such Replacement A Term Loans or Replacement B Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced A Term Loans or Refinanced B Term Loans, as the case may be, at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), and (d) all other terms applicable to such Replacement A
Term Loans or Replacement B Term Loans shall be substantially identical to, or
less favorable to the Lenders providing such Replacement A Term Loans or
Replacement B Term Loans than, those applicable to such Refinanced A Term Loans
or Refinanced B Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Term Loans in effect immediately prior to such refinancing.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 13.12, (x) Security Documents (including any Additional Security
Documents) and related documents executed by Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented and waived with the consent of the
Administrative Agent and the relevant Borrower or Borrowers without the need to
obtain the consent of any other Person if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Credit Documents and (y) if following the Effective Date, the
Administrative Agent and any Credit Party shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents
(other than the Security Documents), then the Administrative Agent and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Credit Documents if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.

 

(f)            Notwithstanding anything to the contrary contained in clauses
(a) or (e) above of this Section 13.12, (i) the U.S. Borrower, the
Administrative Agent and each Additional Lender may, in accordance with the
provisions of Section 2.14, enter into an Incremental Amendment, provided that
after the execution and delivery by the U.S. Borrower, the Administrative Agent
and each such Additional Lender of such Incremental Amendment, such Incremental
Amendment may thereafter only be modified in accordance with the requirements of
clause (a) above of this Section 13.12.

 

13.13.      Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

13.14.      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15.      Register.  The Borrowers hereby designate the Administrative Agent
to serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the

 

128

--------------------------------------------------------------------------------


 

Lenders and each repayment in respect of the principal amount of the Loans of
each Lender.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrowers’ obligations in respect of such
Loans, except under Section 5.04(a).  With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitments and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Loans shall remain owing to the transferor.  The registration of assignment
or transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register upon and only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b).  Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement.  The Administrative Agent shall allow the Borrowers
to inspect the Register at any time upon reasonable prior notice to the extent
such inspection is reasonably determined by the Borrowers to be necessary to
establish the relevant Commitments, Loans or other obligations are in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The
Administrative Agent shall allow the Borrowers to inspect the Register at any
time upon reasonable notice.  Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. 
Without duplication with Section 13.01, the Borrowers agree to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 13.15.

 

13.16.      Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of the U.S. Borrower (other than to
its employees, auditors, advisors or counsel or to another Lender if such Lender
or such Lender’s holding or parent company in its sole discretion determines
that any such party should have access to such information, provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender) any information with respect to the U.S. Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body or self-regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors or
in connection with pledges or assignments in favor of any Federal Reserve Bank
or central bank permitted under Section 13.04(d), (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.16.

 

129

--------------------------------------------------------------------------------


 

(b)           Each of the Borrowers hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to the U.S. Borrower or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of the U.S. Borrower and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

 

13.17.      Patriot Act.  Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers and the other Credit Parties and other information
that will allow such Lender to identify the Borrowers and the other Credit
Parties in accordance with the Act.

 

13.18.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the relevant Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

13.19.      Judgment Currency.  (a)  The Credit Parties’ obligations hereunder
and under the other Credit Documents to make payments in the respective
Available Currency (the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent, the respective Issuing Lender or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent, the Collateral Agent, such Issuing Lender
or such Lender under this Agreement or the other Credit Documents.  If for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

 

For purposes of determining any rate of exchange for this Section, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

130

--------------------------------------------------------------------------------


 

13.20.      No Fiduciary Duty.  Each Administrative Agent, the Issuing Lenders,
the Lenders and their Affiliates (collectively, solely for purposes of this
Section 13.20, the “Lender Parties”), may have economic interests that conflict
with those of the Borrowers, their stockholders and/or their Affiliates.  The
Borrowers agree that nothing in this Agreement or other Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and such Borrowers, their stockholders or their Affiliates, on the other.  The
Borrowers acknowledge and agree that (i) the transactions contemplated by this
Agreement and the other Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender Parties have assumed an advisory or fiduciary responsibility in favor of
any Borrowers, their stockholders or their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise the
Borrowers, their stockholders or their Affiliates on other matters) or any other
obligation to the Borrowers except the obligations expressly set forth in this
Agreement and other Credit Documents and (y) each Lender Party is acting solely
as principal and not as the agent or fiduciary of the Borrowers, their
management, stockholders, creditors or any other Person.  The Borrowers
acknowledge and agree that they have consulted their own legal and financial
advisors to the extent they deemed appropriate and that they are responsible for
making their own independent judgment with respect to such transactions and the
process leading thereto.  The Borrowers agree that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrowers, in connection with such transaction
or the process leading thereto.

 

[signature pages intentionally omitted]

 

131

--------------------------------------------------------------------------------